ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_12_FR.txt. OPINION DISSIDENTE DE M. WEERAMANTRY
{Traduction}

TABLE DES MATIÈRES

OBSERVATIONS PRÉLIMINAIRES SUR L’AVIS DE LA COUR

a) Motifs de mon désaccord
b) Les aspects positifs de l’avis de la Cour
c} Observations sur le dernier paragraphe
1) Paragraphe 2, alinéa B, du dispositif (adopté par 11 voix
contre 3)
ii) Paragraphe 2, alinéa E (adopté par 7 voix contre 7, par la
voix prépondérante du Président)
iii) Paragraphe 2, alinéa A (adopté à l'unanimité)
iv) Paragraphe 2, alinéa C (adopté à l'unanimité)
v) Paragraphe 2, alinéa D (adopté à Punanimité)
vi) Paragraphe 2, alinéa F (adopté à l’unanimité)
vii) Paragraphe 1 du dispositif (adopté par 13 voix contre une)

J. INTRODUCTION

1. Importance primordiale de la question soumise 4 la Cour
2. Exposés soumis 4 la Cour
3. Quelques observations préliminaires sur la Charte des Nations
Unies
4. Le droit applicable aux armes nucléaires
5. Remarques préliminaires sur le droit humanitaire
6. Le lien entre le droit humanitaire et les réalités de la guerre
7. Le seuil critique atteint avec les armes nucléaires
8. Possession et utilisation
9. Positions différentes adoptées par les Etats favorables 4 la
thèse de la licéité
10. La nécessité de clarifier l’état du droit

IT. NATURE ET EFFET DES ARMES NUCLÉAIRES

1. La nature des armes nucléaires
2. Euphémismes masquant les réalités de la guerre nucléaire
3. Les effets de l’arme nucléaire

a) Dommages à l’environnement et à l’écosystème
b) Dommages aux générations futures

c) Dommages aux populations civiles

d) L'hiver nucléaire

e} Pertes en vies humaines

f) Effets des rayonnements sur la santé

g) Effet thermique et souffle

h) Malformations congénitales

i) Dommages transnationaux

429
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY)

ae

7.

J) Anéantissement possible de l’ensemble de la civilisation

1) Institutions sociales
ii) Structures économiques
iii) Trésors culturels
k) L’impulsion électromagnétique
1) Dommages aux réacteurs nucléaires
m) Dommages à la productivité alimentaire
n) Explosions nucléaires multiples résultant de ripostes en
état de légitime défense
o) «L’ombre du champignon nucléaire»

La spécificité des armes nucléaires

Les différences entre le niveau actuel des connaissances scien-
tifiques et celui de 1945

Les bombes d’Hiroshima et de Nagasaki permettent-elles de
conclure qu’il est possible de survivre à la guerre nucléaire?
Une vision venant du passé

III. DROIT HUMANITAIRE

SELS

11.

13.

Les «considérations élémentaires d’humanité »

L'origine multicuturelle du droit humanitaire de la guerre
Aperçu de l’évolution du droit humanitaire

L’acceptation par les Etats de la clause de Martens

Les «exigences de la conscience publique»

Les répercussions de la Charte des Nations Unies et des droits
de l’homme sur «les considérations d'humanité» et les «exi-
gences de la conscience publique»

L’argument du caractère non intentionnel des «dommages
collatéraux »

Villicéité existe indépendamment d’interdictions spécifiques
L’arrét rendu dans l’affaire du Lotus

. Règles particulières du droit humanitaire de la guerre

a) L’interdiction de causer des maux superflus

b) Le principe de proportionnalité

c) Le principe de distinction

d) Respect des Etats non belligérants

e) L’interdiction du génocide

f) L’interdiction des dommages à l’environnement

g) Droit relatif aux droits de l’homme

L’opinio juris

Le protocole de Genéve de 1925 sur les gaz

i) Les rayonnements sont-ils toxiques?

ii) Les rayonnements mettent-ils des «matières» en contact
avec le corps humain?

L’article 23 a) du règlement de La Haye

IV. LÉGITIME DEFENSE

1. Maux superflus

2. Proportionnalité/erreur
3.

4. Etats non belligérants

Distinction

430

464

465
465
466

467
468
469

469
470

471
472

473
475

476

477
478
482
436
487

490

491
492
494
496

497
499
499
501
501
502
506

508
508

509

510
512
513

514
514
516
516

208
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY)

5. Génocide
6. Dommages à l’environnement
7. Droits de l’homme

V. QUELQUES CONSIDERATIONS GÉNÉRALES

1. Deux visions philosophiques

2. Les buts de la guerre

3. Le concept de «menace de la force» dans la Charte des
Nations Unies

4. L'égalité dans le contexte du droit de la guerre

5. Caractère illogique d’un régime dualiste en matière de droit de

la guerre

Le processus d'élaboration des décisions en matière nu-

cléaire

>

VI. L’attITUDE DE LA COMMUNAUTÉ INTERNATIONALE VIS-A-VIS DES ARMES
NUCLEAIRES

1. Universalité de l’adhésion au but ultime de l’élimination com-
plète

Rappel des écrasantes majorités favorables à l’abolition totale
L'opinion publique mondiale

Interdictions existantes

Interdictions partielles

Quels sont les Etats spécialement concernés ?

Les Etats ont-ils, en devenant parties à des traités régionaux,
reconnu la licéité des armes nucléaires?

NAMA WN

VII. QUELQUES ASPECTS PARTICULIERS

1. Le traité sur la non-prolifération
2. Dissuasion
1) Qu’entend-on par dissuasion?
ii) La dissuasion, contre quel acte est-elle dirigée?
in) Les degrés de la dissuasion
iv) La dissuasion minimale
v) Le problème de la crédibilité
vi) La différence entre dissuasion et possession
vii) Le problème juridique de l’intention
viii) La tentation d'utiliser les armes tenues en réserve à des
fins de dissuasion
ix) La dissuasion et l'égalité souveraine
x) Incompatibilité de la dissuasion avec les principes
énoncés dans la déclaration de Saint-Pétersbourg

Représailles

Conflits internes

La doctrine de la nécessité

Armes nucléaires à effets limités ou tactiques ou du champ de
bataille

VOI. QUELQUES ARGUMENTS AVANCÉS POUR SOUTENIR QUE LA COUR NE
DEVRAIT PAS DONNER L’AVIS CONSULTATIF SOLLICITÉ

CES

1. Un tel avis consultatif serait dépourvu d’effets pratiques
2. Les armes nucléaires ont préservé la paix mondiale

209
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 432

IX. CoNCLUSION 552

1. La tâche de la Cour 552

2. Les options qui s’offrent à l’humanité 553
APPENDICE. (Le risque encouru par les Etats neutres.) Comparaison des

effets des bombes 555

210
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 433

OBSERVATIONS PRELIMINAIRES SUR L’AVIS DE LA COUR

a) Motifs de mon désaccord

Après avoir mûrement réfléchi, j’estime que l’emploi et la menace de
l'emploi d’armes nucléaires sont illicites en toutes circonstances parce
qu’ils sont incompatibles avec les principes fondamentaux du droit inter-
national et constituent la négation même des valeurs humanitaires sur
lesquelles repose la structure du droit humanitaire; parce qu’ils sont
contraires au droit conventionnel et en particulier au protocole de Genève
de 1925 concernant la prohibition d’emploi à la guerre de gaz asphyxiants,
toxiques ou similaires et de moyens bactériologiques, et à l’article 23 a)
du règlement de La Haye de 1907; parce qu’ils sont inconciliables avec le
principe fondamental de la dignité et de la valeur de la personne humaine
qui est à la base de l’ensemble du droit; et parce qu’ils portent atteinte à
l’environnement au point de menacer toutes les formes de vie sur la pla-
nète.

Je regrette que la Cour n’ait pas dit sans détour et catégoriquement que
l'emploi ou la menace de l’emploi de telles armes est illicite en toutes cir-
constances sans exception. Telle est la conclusion que la Cour aurait dû
énoncer avec fermeté et sans équivoque, réglant ainsi cette question juri-
dique une fois pour toutes.

La Cour a préféré s'engager sur la voie de la thèse de lillicéité en for-
mulant des déclarations de très grande portée qui vont nettement dans ce
sens tout en en émettant d’autres qui sont à la fois ambigués et manifes-
tement erronées.

Je me suis donc vu contraint de présenter cette opinion dissidente bien
que l’avis de la Cour comporte des parties auxquelles je souscris et sur la
base desquelles on peut raisonnablement conclure à l’illicéité, Ces aspects
de l’avis de la Cour sont analysés ci-après. Ils font faire au droit interna-
tional un grand pas en avant dans la voie de l'interdiction totale. Et, en ce
sens, l’avis de la Cour contient des déclarations positives revétant une très
grande importance.

Sur les six alinéas du paragraphe 2 du dispositif de l’avis, il y en a deux
avec lesquels je suis en profond désaccord. Je crois que ces deux alinéas
énoncent le droit de manière erronée et incomplète et je me suis vu dans
l'obligation d’émettre un vote négatif à leur sujet.

Jai toutefois voté en faveur du paragraphe 1 du dispositif et de quatre
des six alinéas du paragraphe 2.

b) Les aspects positifs de l'avis de la Cour

L'avis consultatif en l’espèce constitue la première décision de la Cour
— et, de fait, d’un tribunal international — qui définisse clairement les
restrictions touchant les armes nucléaires découlant de la Charte des
Nations Unies. C’est la première décision de ce type qui se réfère expres-
sément à l’incompatibilité des armes nucléaires avec le droit des confits
armés et le droit international humanitaire. C’est aussi la première déci-

211
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 434

sion de ce type qui exprime l’avis que l’emploi des armes nucléaires est
circonscrit et limité par une série d’obligations conventionnelles.

Dans le domaine de l’environnement, c’est le premier avis qui, à pro-
pos des armes nucléaires, consacre expressément le principe de «linter-
diction d’utiliser des méthodes et moyens de guerre conçus pour causer ou
dont on peut attendre qu'ils causeront» des dommages étendus, durables
et graves à l’environnement et de «l’interdiction de mener des attaques
contre l’environnement naturel à titre de représailles» (par. 31).

Dans le domaine du désarmement nucléaire, l’avis rappelle aussi à
toutes les nations qu’elles ont l’obligation de mener a terme des négocia-
tions sous tous leurs aspects, empêchant ainsi que ne se perpétue une me-
nace à l'intégrité du droit international.

Une fois ces propositions établies, il convient seulement d’examiner les
conséquences de l’emploi des armes nucléaires pour parvenir a la conclu-
sion qu’il n’y a aucun emploi ou aucune menace d’emploi de ces armes
qui ne soit pas contraire aux principes susmentionnés. L’avis analyse
assez longuement les nombreuses caractéristiques propres aux armes
nucléaires qui sont en contradiction flagrante avec les valeurs fondamen-
tales sur lesquelles reposent la Charte des Nations Unies, le droit inter-
national et le droit international humanitaire. Compte tenu de ces élé-
ments, il est désormais établi qu’il est impossible que les armes en cause
soient compatibles avec les principes fondamentaux, énoncés par la Cour,
ce qui fait qu’elles sont illicites sur la base de la conclusion unanime de la
Cour.

Je voudrais en particulier rappeler qu’aux termes de l’article 2, para-
graphe 4, de la Charte, le respect des buts des Nations Unies est une obli-
gation. Ces buts concernent le respect des droits de l’homme et de la
dignité et de la valeur de la personne humaine. Ils concernent également
les relations amicales entre les nations et le bon voisinage (cf. l’article 1
(«Buts et principes») lu conjointement avec le préambule). La corrélation
entre licéité et respect de ces principes a maintenant été établie par un
organe judiciaire. Des armes qui peuvent anéantir un million ou un mil-
hard d’êtres humains (selon les estimations présentées à la Cour) font peu
de cas de la dignité et de la valeur de la personne humaine ou du principe
du bon voisinage. Elles sont bannies en vertu même des principes énoncés
par la Cour.

Bien que je ne souscrive pas à toutes les conclusions de la Cour, des
éléments nettement favorables à la thèse de l’illicéité découlent certaine-
ment de celles qui ont été adoptées à l’unanimité. J’exposerai plus loin
dans la présente opinion d’autres éléments permettant d’établir l’incom-
patibilité totale des armes nucléaires avec les principes énoncés par la
Cour.

Il est possible que de nouvelles précisions puissent être apportées à
l'avenir dans ce domaine.

Je vais maintenant faire quelques observations sur les différents alinéas
du paragraphe 2 du dispositif. J’examinerai d’abord les deux alinéas aux-
quels je ne souscris pas.

212
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 435
c) Observations sur le dernier paragraphe

i) Paragraphe 2, alinéa B, du dispositif (adopté par 11 voix contre 3)

S'agissant de l’alinéa B, je suis d’avis que l’emploi des armes nucléaires
est soumis par le droit conventionnel à des restrictions complètes et uni-
verselles. On peut notamment citer à cet égard, outre les traités sur l’en-
vironnement, le protocole de Genève de 1925 sur les gaz et l’article 23 a)
du règlement de La Haye. Je reviendrai sur ces questions dans mon
opinion. Je ne crois pas que l’on puisse dire qu’il n’y a pas d’interdictions
imposées par le droit conventionnel à l’emploi de telles armes.

ii) Paragraphe 2, alinéa E (adopté par 7 voix contre 7, par la voix pré-
pondérante du Président)

Je suis en profond désaccord avec la teneur des deux phrases de cet
alinéa.

Je suis fermement opposé à l’inclusion du mot «généralement» /«gener-
ally »] dans la première phrase. C’est là un terme trop vague pour avoir
sa place dans un avis consultatif et je ne peux m’associer à une déclara-
tion laissant entendre, si indirectement que ce soit, que l'emploi des armes
nucléaires pourrait ne pas être contraire au droit en toutes circonstances.
Je regrette la présence de ce mot dans une phrase qui, sans lui, énoncerait
correctement le droit. Le terme «généralement» me paraît aussi intro-
duire un élément de contradiction interne dans l’avis puisque, aux ali-
néas C et D, la Cour conclut que la menace ou l'emploi d’armes nu-
cléaires doit être compatible avec la Charte des Nations Unies, les prin-
cipes du droit international et les principes du droit humanitaire; comme
une telle compatibilité est impossible, les armes en question sont illicites.

Le mot «généralement» /«generally »] peut avoir de nombreux sens,
depuis «en règle générale, normalement» à «universellement et pour tous
ou presque tous» !. Même dans cette deuxième acception, il comporte des
échappatoires, si limitées soient-elles, qui ne traduisent pas véritablement
le droit. Le principe juridique ne doit laisser subsister aucune zone
d’ombre où une nation puisse se réfugier pour s’ériger, dans un domaine
aussi crucial, en seul juge de sa propre cause.

Le but principal de cette opinion est de démontrer que ce n’est pas
généralement mais dans tous les cas qu’il serait contraire aux règles du
droit international, et en particulier aux principes et règles du droit
humanitaire, de recourir à l'emploi ou à la menace d’emploi des armes
nucléaires. Voilà ce qu’il aurait fallu dire à l’alinéa E du paragraphe 2 du
dispositif de l’avis consultatif et rien de plus.

La deuxième partie de l’alinéa E indique que, vu l’état actuel du droit
international, la Cour ne peut conclure de façon définitive que la menace
ou l’emploi d’armes nucléaires serait licite ou illicite dans une circons-

1 The Shorter Oxford English Dictionary, 3° éd., 1987, vol. I, p. 840.

213
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 436

tance extrême de légitime défense. Il me semble aller de soi qu’en cas de
recours aux armes nucléaires le droit de la guerre (jus in bello) s'applique
et que de nombreux principes du droit de la guerre, qui sont mentionnés
dans la présente opinion, interdisent totalement l’emploi de telles armes.
Le droit existant étant suffisamment clair sur ce point, la Cour aurait pu
se prononcer de manière définitive, sans laisser de côté cette question
essentielle comme si les principes n'étaient pas assez bien établis pour la
trancher. Il y avait d'autant plus de raison de dissiper cette incertitude
que la Cour était déjà parvenue aux conclusions très précises rappelées
plus haut.

ii) Paragraphe 2, alinéa A (adopté à l'unanimité)

Pour ma part, je verrais mieux cette déclaration indiscutable dans les
qualités que dans le dispositif.

iv) Paragraphe 2, alinéa C (adopté à l'unanimité)

Les aspects positifs de cet alinéa ont déjà été soulignés. La Cour y
confirme par une décision unanime les conditions auxquelles serait subor-
donnée, sur la base de la Charte, la licéité de l'emploi des armes nucléaires,
conditions qui sont absolument incompatibles avec les effets de l'emploi
de telles armes. J’estime donc que, selon l’alinéa C, l'emploi d’armes nu-
cléaires est illicite quelles que soient les circonstances dans lesquelles
elles sont utilisées — que ce soit en réponse à une agression ou au titre
de la légitime défense, sur le plan international ou national, en vertu
d’une décision individuelle ou d’une décision prise collectivement avec
d’autres nations. L’approbation unanime de ce principe par tous les
membres de la Cour fait faire au principe de l’illicéité de l’emploi des
armes nucléaires un grand pas en avant par rapport au temps où aucune
analyse judiciaire n’avait été entreprise par aucun tribunal international
au sujet de la licéité des armes nucléaires.

Les tenants de la licéité de l'emploi des armes nucléaires ont soutenu
avec insistance que ce qui n’est pas expressément interdit à un Etat lui est
permis. Partant de cette prémisse, on a dit que l’emploi de l’arme nucléaire
était un domaine où la liberté de l’Etat n’était pas limitée. J’estime que les
restrictions énoncées à l’alinéa C réduisent cet argument à néant.

v) Paragraphe 2, alinéa D (adopté à l'unanimité)

Cet alinéa, adopté, lui aussi, à l’unanimité par la Cour, énonce la
condition supplémentaire de la compatibilité avec les exigences du droit
international applicable dans les conflits armés, spécialement celles des
règles du droit international humanitaire, ainsi qu’avec les obligations
particulières en vertu de traités.

Cet alinéa vise une très large gamme d’interdictions.

Dans mon opinion, j'indiquerai quels sont ces règles et principes et

214
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 437

pourquoi il est impossible de s’y conformer dans le cas des armes nu-
cléaires, eu égard a leur nature et 4 leurs effets.

Si la preuve peut être apportée que l’arme nucléaire est contraire à ces
principes, cette arme est illicite selon les termes de l’alinéa D du para-
graphe 2 du dispositif de l’avis de la Cour.

vi) Paragraphe 2, ainéa F (adopté à l’unanimité)

Cet alinéa est, à proprement parler, étranger à la question. Mais, dans
le contexte général du problème des armes nucléaires, il contient un utile
rappel des obligations des Etats en la matière et j’ai voté pour son adop-
tion.

Je vais maintenant exposer mes vues sur la question posée à la Cour.
Comme cette question ne concerne que l’emploi et la menace d’emploi
des armes nucléaires, je n’aborderai pas le problème de la licéité sous ses
autres aspects importants, tels que la possession, la prolifération verticale
et horizontale, le montage et les essais.

Je formule quelques réserves à l’égard de certains des motifs sur les-
quels repose l’avis de la Cour, que j’exposerai plus loin. En particulier, et
bien que j’approuve l'argumentation qui a conduit la Cour à rejeter les
diverses exceptions soulevées au sujet de la recevabilité et de la compé-
tence, je tiens à dire que je n’approuve pas le paragraphe 14 de l’avis où
il est dit que. le refus de donner à l'Organisation mondiale de la Santé
Pavis consultatif sollicité par elle a été justifié par le défaut de compé-
tence de la Cour en l’espèce. Mon désaccord avec cette position constitue
la base de l’opinion dissidente que j’ai jointe à l’avis de la Cour dans
Vaffaire en question.

Jestime que, dans ses développements sur la question des représailles
(par. 46), la Cour aurait dû conclure à l’illicéité des représailles en période
de conflit armé. Je suis de surcroît en désaccord tant avec ce que dit la
Cour dans le contexte du génocide au sujet de l’intention dirigée contre
un groupe comme tel, qu'avec ses considérations sur la dissuasion
nucléaire. Ces aspects sont analysés dans mon opinion.

vil) Paragraphe 1 du dispositif {adopté par 13 voix contre une)

Un dernier point doit être signalé avant de passer au fond de la pré-
sente opinion dissidente. J’ai voté en faveur de la première conclusion de
la Cour — reproduite au paragraphe 1 du dispositif — qui fait suite au
rejet par la Cour des diverses exceptions touchant la recevabilité et la
compétence soulevées par les Etats soutenant la thèse de la licéité des
armes nucléaires. J’appuie fermement les vues exprimées par la Cour à
l'appui de sa décision sur ces questions, mais les exceptions qui ont été
soulevées appellent de ma part quelques observations supplémentaires
que j’ai exposées dans mon opinion dissidente relative à la demande de
POrganisation mondiale de la Santé, laquelle a suscité des exceptions
analogues. Je m’abstiendrai de répéter ici ces observations, étant donné

215
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 438

les conclusions auxquelles la Cour est parvenue. Mais ce que j'ai dit sur
ce point dans l'opinion dissidente en question doit être considéré comme
un complément à ce qui va suivre.

I. INTRODUCTION

1. Importance primordiale de la question soumise à la Cour

Je vais maintenant aborder le fond de la présente opinion.

L’affaire considérée a dès l’origine suscité dans le monde un intérêt
sans précédent dans les annales de la Cour. Trente-cing Etats ont déposé
des exposés écrits et vingt-quatre ont présenté des exposés oraux. Une
multitude d’organisations, y compris des organisations non gouverne-
mentales, ont également envoyé des communications à la Cour et lui ont
soumis de la documentation; et prés de deux millions de signatures
recueillies dans près de vingt-cinq pays et émanant d’organisations et de
particuliers ont été effectivement reçues par la Cour. D’autres pièces
contenant des signatures, si volumineuses que la Cour a été dans l’impos-
sibilité matérielle de les recevoir, ont été remises à divers autres déposi-
taires. L’archiviste de la Cour estime que, si on prend aussi en compte ces
pièces, plus de trois millions de signatures ont été reçues?. Le nombre
total de signatures, dont certaines n’ont pu être déposées auprès de la
Cour, dépasse largement ce chiffre. C’est du Japon, la seule nation à
avoir été victime d’une attaque nucléaire, qu’émane le plus grand nombre
de signatures. Bien que ces organisations et ces particuliers n’aient pas
soumis d’exposés en bonne et due forme à la Cour, leur action témoigne
d’une effervescence de l'opinion publique mondiale qui n’est pas sans
pertinence juridique, comme on le verra plus loin dans la présente opinion.

L'idée que les armes nucléaires sont intrinsèquement illicites et que la
conscience de cette illicéité devrait contribuer notablement à l’avènement
d’un monde dénucléarisé n’est pas nouvelle. Albert Schweitzer s’y réfère
dès 1958 dans une lettre à Pablo Casals où il évoque

«largument le plus élémentaire et le plus évident: à savoir que le
droit international interdit les armes ayant des effets impossibles à
maîtriser qui causent des dommages illimités aux populations ne se

2 Interrogé sur le nombre des signatures reçues, l’archiviste a répondu ce qui suit dans
un memorandum: «Donner leur chiffre exact reviendrait à compter les étoiles dans le
ciel.»

3 Les auteurs d’une déclaration exprimant la conscience publique d’origine japonaise
ont signalé, dans une communication au Greffier, qu’outre les 1 564954 signatures dépo-
sées auprès de la Cour, ils ont déposé dans un entrepôt de La Haye 1 757 757 signatures
que la Cour n’a pas pu recevoir faute de place. Une autre source en Europe a indiqué
avoir reçu, à propos des demandes d’avis consultatif soumises à la Cour, 3 691 899 signa-
tures, dont 3 338 408 provenaient du Japon.

216
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 439

trouvant pas dans la zone des combats, comme c’est le cas des armes
atomiques et nucléaires ... L’argument selon lequel ces armes sont
contraires au droit international résume tout ce que nous avons a
leur reprocher. Il a l’avantage d’être un argument juridique ... Aucun
gouvernement ne peut nier que ces armes violent le droit internatio-
nal ... et on ne peut purement et simplement faire abstraction du
droit international!»

Si donc les non-spécialistes ont de longue date reconnu la nécessité de
lexaminer sous ses aspects juridiques, la question n’a jusqu’à présent fait
l’objet d’aucune décision judiciaire faisant autorité émanant d’un tribunal
international. Elle a été examinée par les tribunaux japonais dans l’affaire
Shimoda”, mais jusqu’à la soumission à la Cour des deux demandes d’avis
consultatif, aucun organe judiciaire international n’a eu à en connaître. La
responsabilité qui incombe à la Cour est donc extraordinairement lourde
et ses conclusions revêtent nécessairement une importance exceptionnelle.

La question a été intensément débattue devant la Cour à partir de
points de vue opposés. La Cour a l’avantage de voir se présenter devant
elle les spécialistes les plus éminents du droit international. Dans leurs
exposés, ils ont souligné la valeur historique que revêtent tant la présente
demande d’avis consultatif émanant de l’Assemblée générale que la
demande de l'OMS qui a été examinée aussi par la Cour. Selon l’un
d’entre eux, ces demandes

«feront date dans l’histoire de la Cour sinon dans l’histoire tout
court. Il est probable que ces demandes portent sur la question juri-
dique la plus importante qui lui ait jamais été soumise.» (M. Sal-
mon, Iles Salomon, CR 95/32, p. 38.)

Selon un autre: «Ce n’est pas tous les jours qu’on a l’occasion de
plaider pour la survie de l'humanité devant une Cour aussi prestigieuse. »
(M. David, Iles Salomon, CR 95/32, p. 49.)

Puisque c’est le plus grave des problèmes concevables qui est abordé
dans le présent avis consultatif, il est du devoir de la Cour d’examiner,
dans un tel contexte, toutes les sources disponibles du droit international,
en allant aussi loin que possible dans ses recherches. La force et la
richesse insoupçonnées que recèlent ces sources n’attendent que d’être
mises au jour. Ces sources recèlent-elles des principes plus puissants que
la puissance elle-même, sur la base desquels devrait être régie l'arme de
destruction la plus puissante qui ait jamais été congue?

On ne saurait trop souligner que la fonction de la Cour est de dire le
droit tel qu’il est aujourd’hui et non tel qu’il pourrait être demain. Le

+ Albert Schweitzer, Letters 1905-1965, H. W. Bäher (dir. publ.), J. Neugroschel (trad.)
[dont la traduction anglaise a servi de base à la version française ci-dessus], 1992, p. 280,
lettre a Pablo Casals du 3 octobre 1958; les italiques sont de moi.

5 Shimoda c. l'Etat japonais, The Japanese Annual of International Law, 1964, p. 212-
252.

217
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 440

problème est de savoir si l’on peut, pour conclure à l’illicéité de l’emploi
ou de la menace d’emploi des armes nucléaires, s’appuyer sur les prin-
cipes juridiques existants et non sur une aspiration idéaliste de ce que
le droit devrait être? En répondant à la présente demande d’avis consul-
tatif, la Cour traite d’une question de lege lata et non de lege ferenda.

En se prononçant sur une question qui suscite des arguments si contra-
dictoires, la Cour peut essentiellement se trouver devant trois possibilités.
Si les principes du droit international établissent que l’emploi de l’arme
nucléaire est licite, la Cour est tenue de conclure en ce sens. Les forces
antinucléaires dans le monde pèsent d’un poids énorme mais cela ne doit
pas détourner la Cour de son devoir, qui est de déclarer que l’emploi des
armes nucléaires est licite si c’est ce que dit le droit. Une deuxième pos-
sibilité est que le droit ne fournit aucune indication précise ni dans un
sens ni dans l’autre. En pareil cas, il faut prendre acte de ce silence et une
nouvelle impulsion pourrait être donnée au développement du droit.
Enfin, si les règles et principes juridiques font apparaître que l’arme
nucléaire est illicite, la Cour doit se prononcer en ce sens sans se laisser
intimider par les immenses forces soutenant la thèse de la licéité. Comme
je l’ai indiqué dès le début, tout bien considéré, cette dernière option me
paraît être la bonne. Les forces qui s'opposent à la thèse de l’illicéité sont
certes colossales. Mais la confrontation avec des forces colossales n’a pas
empêché le droit de poursuivre sa progression vers l’affirmation de sa pri-
mauté. Le droit ne craint pas d’imposer des limites à la force matérielle
lorsque les principes juridiques l’exigent. C’est en s’affirmant énergique-
ment en présence de forces apparemment colossales ou irrésistibles que le
droit a établi sa primauté. Une fois que la Cour a déterminé ce que dit le
droit et mis le cap dans cette direction, elle ne peut pas s'arrêter pour
mesurer purement et simplement l’ampleur des forces globales massées de
chaque côté de sa route.

2. Exposés soumis à la Cour

Outre les exposés relatifs à la compétence de l’Assemblée générale pour
demander cet avis consultatif, un grand nombre d’exposés sur le droit
positif en la matière ont été soumis de part et d’autre par les nombreux
Etats qui se sont présentés devant la Cour ou ont déposé des exposés
écrits.

Bien qu’il y ait nécessairement des répétitions dans ces divers exposés,
ils constituent dans leur ensemble une véritable masse de documents, qui
analyse le droit de la guerre jusque dans ses fondements théoriques. Un
très grand nombre d’éléments de fait ont également été soumis à la Cour
pour mettre en lumière le caractère spécifique que présentent à maints
égards les armes nucléaires, même comparées aux autres armes de des-
truction massive, en raison des ravages sans précédent qu’elles peuvent
causer à l’humanité et à son environnement pour les générations à venir.

De leur côté, les adversaires de la thèse de l’illicéité ont soutenu que,
bien qu’il existe un grand nombre de traités sur les armes nucléaires,

218
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 441

aucun ne contient de clause déclarant ces armes expressément illicites. A
les entendre, au contraire, les divers traités sur les armes nucléaires
conclus par la communauté internationale et notamment le traité sur la
non-prolifération impliquent clairement que les armes en question sont
actuellement licites pour ce qui est des puissances nucléaires. Leur thèse
est que le principe de l’illicéité de l’emploi ou de la menace d’emploi des
armes nucléaires, malgré les grands progrès faits dans la voie de sa recon-
naissance, est encore du domaine du futur. Il relève pour le moment,
selon eux, de la lex ferenda et non de la lex lata. Très souhaitable mais
encore en devenir, c’est un principe en gestation.

Dans la présente opinion, je ne peux traiter comme ils devraient l’être
tous les arguments présentés à la Cour, mais je tenterai d’analyser cer-
tains des plus importants.

3. Quelques observations préliminaires sur la Charte des Nations Unies

Ce n’est que quelques semaines avant que le monde n’entre brusque-
ment dans l’ère de l’atome qu’a été signée la Charte des Nations Unies.
Les pays signataires ont adopté ce document à San Francisco le 26 juin
1945. La bombe a été larguée sur Hiroshima le 6 août 1945. Il ne s’est
écoulé que quarante jours entre les deux événements, l’un et l’autre si
chargés de signification pour l’avenir de l’humanité. La Charte des
Nations Unies a inauguré une nouvelle ère d’espoir. La bombe a ouvert
une nouvelle ère de destruction.

Si habitué qu'il fût aux ravages causés par la guerre classique, le monde
n’en a pas moins été consterné et horrifié par la puissance de la bombe
nucléaire — modeste pourtant par rapport a ce qui se fait aujourd’hui.
Les horreurs de la guerre qu’avaient connues les rédacteurs de la Charte
n'étaient que les horreurs, comparativement plus limitées, vécues jus-
que-là pendant la seconde guerre mondiale. Pourtant ces horreurs, gra-
vées dans la conscience de l’humanité par le confit le plus dévastateur de
l’histoire, avaient suffi pour mobiliser les énergies de la communauté
internationale car elles avaient, pour citer la Charte, «infligé à l'humanité
d’indicibles souffrances». Le pouvoir d’infliger d’indicibles souffrances à
l'humanité allait quelques semaines plus tard être multiplié des dizaines
de fois par la bombe. La Charte, rédigée dans l’ignorance totale de cet
accroissement de la puissance des armements, a-t-elle lancé un message
adapté à l’ère nucléaire qui allait s’ouvrir?

Les premières lignes de la Charte contiennent six formules clés qui sont
d’une extrême pertinence en l’espèce.

La Charte s’ouvre sur les mots: «Nous, peuples des Nations Unies» —
montrant ainsi que tout ce qui suit exprime la volonté des peuples de la
Terre. C’est dans la volonté et les aspirations collectives de ces peuples
que la Charte trouve sa source — une vérité qu’il ne faut jamais perdre de
vue. Dans l’affaire soumise à la Cour, les peuples du monde ont un intérêt
vital et l’opinion publique mondiale exerce une influence importante sur

219
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 442

le développement des principes du droit international public. Comme on
le verra dans la suite de la présente opinion, le droit applicable est large-
ment fonction des «principes d'humanité» et des «exigences de la cons-
cience publique», pour ce qui est de déterminer les moyens et méthodes
de guerre qu’il est permis d'utiliser.

La Charte dit ensuite que les peuples des Nations Unies sont résolus à
préserver les générations futures du fléau de la guerre. L’expérience de la
génération d’alors se limitait à la guerre non nucléaire et une formulation
encore plus énergique aurait sans doute été adoptée si l’on avait été cons-
cient du potentiel destructeur des armes nucléaires et de la persistance de
leurs effets d’une génération à l’autre.

Immédiatement après ces deux idées, la Charte en avance une troi-
sième, celle de la dignité et de la valeur de la personne humaine reconnues
comme la considération suprême dans la société mondiale de demain,
alors même que le monde allait avoir la révélation d’un moyen de faucher
des vies par millions avec une seule bombe atomique.

Juste après ces trois idées, la Charte en émet une quatrième, celle de
l'égalité de droit des nations grandes et petites — idéal que la notion de
puissance nucléaire met sérieusement en péril.

Ensuite vient la notion du maintien du respect des obligations nées des
traités et «autres sources du droit international» (les italiques sont de
moi). La thèse qui conteste la licéité des armes nucléaires s’appuie prin-
cipalement non sur les traités mais sur «les autres sources du droit inter-
national» (essentiellement le droit humanitaire), dont les principes sont
universellement acceptés.

La sixième idée pertinente contenue dans le préambule de la Charte a
trait au progrès social et à l’instauration de meilleures conditions de vie
dans une liberté plus grande. Loin de contribuer à la réalisation de cet
idéal énoncé par la Charte, l’arme qui nous occupe a la capacité de faire
retourner l’humanité à l’âge de pierre — si elle ne l’anéantit pas complè-
tement.

On dirait vraiment qu’avec une prescience remarquable les auteurs de
la Charte ont eu l'intuition des grandes valeurs liées au progrès et au
bien-être de Phumanité qui allaient être menacées de destruction par
l'apparition, six semaines plus tard, d’une arme assez puissante pour
modifier à tout jamais le visage de la guerre — une arme qu'un de ses
créateurs, empruntant à l’antique sagesse orientale, qualifierait un jour de
celle «qui anéantit les mondes», lui reconnaissant ainsi le pouvoir
d’ébranler l'univers.

La Cour est maintenant appelée à émettre un avis sur la licéité de cette
arme. Les six idées cruciales énoncées au tout début de la Charte ne doi-
vent jamais être perdues de vue car chacune d’entre elles est un point de
repère dont il ne faut pas s’écarter à la légère.

6 Robert Oppenheimer citant le Bhagavad-Gita. Voir Peter Goodchild, Robert Oppen-
heimer: Shatterer of Worlds, 1980.

220
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 443
4. Le droit applicable aux armes nucléaires

Comme le souligne Oscar Schachter, le droit applicable aux armes
nucléaires est beaucoup plus étendu que ne «le donne a penser le discours
des stratéges du nucléaire et des spécialistes de la science politique»? et
les divers éléments de ce droit pourraient être rangés dans les cing caté-
gories suivantes:

1) Le droit international applicable d’une maniére générale aux conflits
armés — le jus in bello, parfois désigné sous le nom de «droit huma-
nitaire de la guerre».

2) Le jus ad bellum — les régles régissant le droit des Etats de faire la
guerre. Ces régles trouvent leur expression dans la Charte des Nations
Unies et dans le droit coutumier pertinent.

3) La lex specialis — les obligations juridiques internationales qui concer-
nent spécialement les armes nucléaires et les armes de destruction
massive.

4) Le corpus de droit international régissant les droits et les obliga-
tions des Etats en général, qui peut avoir une incidence sur la politi-
que en matiére d’armes nucléaires dans des circonstances détermi-
nées.

5) Le droit interne, d’origine constitutionnelle et législative, éventuelle-
ment applicable aux décisions des autorités nationales en matière
d’armes nucléaires.

Chacune de ces catégories sera analysée dans la présente opinion mais
c’est surtout la première qui retiendra mon attention.

Cette analyse montrera également que les diverses sources du droit
international énumérées au paragraphe 1 de l’article 38 du Statut de la
Cour corroborent toutes la conclusion que l’emploi des armes nucléaires
est illicite en toute circonstance.

5. Remarques préliminaires sur le droit humanitaire

C’est dans le domaine du droit humanitaire que l’on trouve les règles
les plus précises et les plus pertinentes sur la question à l'examen.

Le droit et la coutume humanitaires ont des lettres de noblesse fort
anciennes, remontant à des milliers d’années, et tirent leur origine de
nombreuses civilisations — celles notamment de la Chine, de l’Inde, de la
Grèce, de Rome, du Japon, de l’Islam et de l’Europe moderne. Au fil des
siècles, maintes idées religieuses et philosophiques ont été apportées au
creuset d’où est sorti le droit humanitaire moderne. Ainsi s’est traduit
l'effort de la conscience humaine pour atténuer dans une certaine mesure

7 Actes de la Canadian Conference on Nuclear Weapons and the Law, publiés sous le
titre Lawyers and the Nuclear Debate, Maxwell Cohen et Margaret Gouin (dir. publ.),
1988, p. 29.

221
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 444

la barbarie et les effroyables souffrances de la guerre. Pour citer une
déclaration célèbre adoptée dans ce domaine (la déclaration de Saint-
Pétersbourg de 1868), le droit international humanitaire vise à concilier «les
nécessités de la guerre» avec «les lois de l'humanité». A l’époque récente,
Paccroissement du pouvoir meurtrier et dévastateur des armements a
provoqué dans la conscience morale une réaction qui s’est traduite par
des formulations d’une portée de plus en plus large.

On est aujourd’hui en présence d’un solide corpus juridique, consistant
en un certain nombre de principes généraux, à la fois assez souples pour
s'adapter au rythme sans précédent de l’évolution de la situation en
matière d’armements et assez fermement établis pour recueillir l’adhésion
de tous les membres de la communauté des nations. A ce corps de prin-
cipes généraux s'ajoutent les dispositions spéciales — plus de six cents au
total — que contiennent les conventions de Genève et leurs protocoles
additionnels, ainsi que les nombreuses autres conventions consacrées à
des sujets spécialisés comme celui des armes chimiques et bactériolo-
giques. Il y a donc là un corpus juridique autonome très étoffé que la
présente affaire permet en quelque sorte de tester.

Le droit humanitaire est en constante évolution. Il a sa vitalité propre.
Comme l’a déclaré le Tribunal de Nüremberg en 1945, en présence de
«crimes de guerre» et autres crimes non définis, «[le droit de la guerre]
n’est pas statique; grâce à un processus continu d’adaptation, il reste en
phase avec les exigences d’un monde en évolution»®. Le droit humani-
taire se développe au fur et à mesure que les souffrances de la guerre
gagnent en intensité. Avec l’arme nucléaire, ces souffrances atteignent un
paroxysme qui dépasse tout. La réaction du droit humanitaire, discipline
vivante, doit être pertinente, raisonnable et efficace.

De par leur nature même, les problèmes du droit humanitaire ne sont
pas de ceux sur lesquels on peut se livrer à des spéculations abstraites
dans une tour d'ivoire, loin des tristes réalités qui en sont la substance
même. Ne se laissant pas enfermer dans le cadre de la logique et du droit
au pied de la lettre, ils ne peuvent être logiquement ou intellectuellement
dissociés de leur douloureux contexte. On ne peut vraiment s’y attaquer
qu’en mettant clairement en évidence les questions juridiques que sou-
lève la barbarie de la guerre, si déplaisantes soient-elles.

Cette barbarie est souvent occultée par un voile de généralités ou de
platitudes du type: «Toute guerre est cruelle», ou: «Les armes nucléaires
sont les armes de destruction massive les plus dévastatrices qui aient
jamais été conçues.» Il faut examiner de plus près les vraies réalités que
cachent ces observations et mettre en lumière dans toute leur acuité les
souffrances humaines effectivement endurées et les menaces multiformes
que les armes considérées font peser sur la destinée humaine. C’est à cette
condition que le droit humanitaire peut jouer un rôle utile. N’est-ce pas la

8 Procès des grands criminels de guerre devant le Tribunal militaire international, 1948,
vol. 22, p. 464.

222
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 445

révélation des atrocités commises sur les champs de bataille qui a été le
point de départ du droit humanitaire moderne? La présente opinion ana-
lysera donc les effets concrets des armes nucléaires de manière suffisam-
ment détaillée pour démontrer que les principes du droit humanitaire leur
sont applicables.

6. Le lien entre le droit humanitaire et les réalités de la guerre

Le XIX°® siècle tendait à considérer la guerre, sur le plan émotionnel,
comme une entreprise glorieuse et, sur le plan pratique, comme le pro-
longement naturel de la diplomatie. Légitimée par certains philosophes,
respectée par presque tous les hommes d’Etat et glorifiée par maints ar-
tistes et poètes, la guerre dissimulait sa barbarie derrière un écran de
légitimité, de respectabilité et de grandeur.

Le récit Un souvenir de Solferino d'Henri Dunant, écrit au retour du
champ de bataille de Solferino en 1859, a révélé au grand public la cruauté
de la guerre avec une force qui a secoué l'indifférence de la civilisation
contemporaine et amorcé le développement du droit humanitaire moderne.
Il faut que le droit reste constamment en prise avec le réel si l’on ne veut
pas qu’il s'éloigne trop de son objet et ne devienne donc stérile.

Le récit historique de Dunant a si profondément touché la conscience
de son époque qu'il ne pouvait manquer d’avoir un écho juridique. Voici
sa description des cruelles réalités de la guerre telle qu’elle se pratiquait à
l’époque, qui met en lumière une lutte corps à corps horrible et épouvan-
table:

«Autrichiens et alliés se foulent aux pieds, s’entretuent sur des
cadavres sanglants, s’assomment à coups de crosse, se brisent le
crâne, s’éventrent avec le sabre et la baionnette ... — point de quar-
tier ... C’est une boucherie...

Parfois, la lutte devient plus effrayante par l’approche d’un esca-
dron de cavalerie qui passe au galop ... écrasant sous les pieds ferrés
[des chevaux] les morts et les mourants ... L’un [des blessés] a la
mâchoire emportée; un autre la tête écrasée; un troisième la poitrine
enfoncée.

L’artillerie lancée à fond de train suit la cavalerie. Elle se fraie une
route à travers les cadavres et les blessés gisant indistinctement sur le
sol. Les membres sont brisés et broyés, les cervelles jaillissent, la
terre s’abreuve de sang et le sol est jonché de débris humains.»

La description du champ de bataille après le combat n’est pas moins
saisissante:

«Dans le silence de la nuit, on entend des gémissements, des sou-
pirs étouffés pleins d’angoisse et de souffrance, des voix déchirantes
qui appellent du secours. Qui pourra jamais redire les agonies de
cette nuit?

223
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 446

Le soleil du 25 juin 1859 éclaire l’un des spectacles les plus affreux
qui se puissent présenter à l'imagination.

Le champ de bataille est jonché de cadavres d’hommes et de che-
vaux. Ils sont comme semés sur les routes, dans les fossés, les ravins,
les buissons, les prés, surtout aux approches du village de Solfe-
rino.»

Telles étaient les réalités de la guerre, auxquelles la conscience juri-
dique de l’époque a réagi par le développement du droit humanitaire.
Depuis le célèbre témoignage de Dunant, l’arme nucléaire a multiplié le
problème par mille. La conscience contemporaine a réagi en consé-
quence, comme en témoignent amplement les protestations mondiales, les
résolutions de l’Assemblée générale et la volonté universelle d’éliminer
purement et simplement les armes nucléaires. Rien ici du détachement du
chercheur parvenant à ses conclusions par le biais d’un subtil maniement
de la logique juridique.

Tout comme c’est à la faveur d’un contact étroit avec la réalité sans
fard des combats d'artillerie et de cavalerie que s’est dégagé le droit
humanitaire moderne, c’est l’analyse de la réalité crue de la guerre
nucléaire qui peut susciter la réaction juridique appropriée.

Si à la barbarie des combats d’artillerie et de cavalerie a succédé la bar-
barie sans commune mesure de l’atome, nous avons sur les contempo-
rains de Dunant un double avantage: celui d’avoir à notre disposition un
droit humanitaire bien établi et celui d’être amplement renseignés sur les
souffrances humaines en cause. En présence de conséquences infiniment
plus terrifiantes que celles des techniques militaires plus rudimentaires qui
étaient en usage à l’époque de Dunant, la conscience juridique de notre
temps ne saurait rester passive.

Voici comment un témoin décrit ce qu’il a vu après que l’arme ato-
mique eut été utilisée pour la première fois à l’ère nucléaire — et des
centaines de scènes semblables se sont sûrement déroulées au même mo-
ment, beaucoup étant d’ailleurs relatées dans les archives contemporaines.
Les victimes n’étaient pas, comme à Solferino, des combattants:

«C'était un spectacle horrible. Des centaines de blessés qui
essayaient de fuir dans les collines passaient devant notre maison.
Les regarder était presque intolérable. Leur visage et leurs mains
étaient brûlés et gonflés et de grands lambeaux de peau détachés de
leurs chairs pendaient de leur corps comme des haillons d’un épou-
vantail. Ils cheminaient comme des fourmis. Toute la nuit, ils sont
passés devant notre maison mais au matin le cortège s'était arrêté. Je
les ai trouvés gisant de chaque côté de la route, dans un tel entasse-
ment qu’il était impossible de passer sans piétiner leurs corps.

Et ils n'avaient plus de visage! Leurs yeux, leur nez et leur bouche
avaient été brûlés et on aurait dit que leurs oreilles avaient fondu. I
était difficile de distinguer la face antérieure de la face postérieure de
leur corps. Un soldat dont il ne restait du visage que les dents qui
saillaient me demanda de l’eau mais je n’en avais pas. (Je joignis les

224
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 447

mains et priai pour lui. Il ne parla plus.) Ses derniers mots avaient
sans doute été pour demander de l’eau.»?

Multipliez cette scéne par mille ou méme par un million et vous pour-
rez vous représenter l’un des effets, parmi bien d’autres, de la guerre
nucléaire.

Il existe une volumineuse documentation sur les ravages causés par les
armes nucléaires — depuis la carbonisation et la mutilation des corps
dans un rayon de plusieurs kilomètres autour du lieu de l’explosion
jusqu’ aux lésions 4 évolution lente, en passant par les cancers et les leu-
cémies qui compromettent la vie humaine, les mutations génétiques qui
menacent l’intégrité de l’espèce, la dévastation de l’environnement qui
met en danger l'habitat humain, et l'atteinte à toutes les formes d’orga-
nisation qui sape les fondements même de la société humaine.

Les bombardements d’Hiroshima et de Nagasaki ont été deux inci-
dents isolés survenus à trois jours d'intervalle. Us nous apprennent très
peu de choses sur les effets possibles d’explosions multiples qui se succé-
deraient probablement à un rythme rapide si une guerre nucléaire éclatait
aujourd’hui (voir ci-après sect. Il, par. 6). Au surplus, cinquante ans de
recherches ont abouti à la mise au point de bombes dotées d’un pouvoir
destructeur soixante-dix ou même sept cents fois supérieur à celui des
bombes d’Hiroshima et de Nagasaki. Une seule bombe serait aujourd’hui
capable de causer à ces deux villes des dévastations plusieurs fois supé-
rieures à celles qu’elles ont subies, et qu’en serait-il d’une succession de
bombes?

7. Le seuil critique atteint avec les armes nucléaires

Abstraction faite des souffrances humaines qu’elles engendrent, les
armes nucléaires nous amènent, comme nous l’avons déjà souligné, à un
seuil critique. Elles ont la capacité de détruire l’ensemble de la civilisation
— tout ce qu’ont produit des milliers d’années d’efforts dans les contextes
culturels les plus divers. Sans doute «l’évocation du triste sort de survi-
vants affaiblis retombant dans l’abrutissement de l’âge de pierre n’est-elle
pas une tâche qu’une personne douée de sensibilité entreprend volon-
tiers», mais il faut savoir «envisager avec lucidité l’issue probable de la
voie sur laquelle est engagée l’humanité» 9, Puisque les armes nucléaires
sont capables de détruire toute vie sur la planète, elles mettent en péril
toutes les aspirations de l'humanité au cours de son histoire, et l’huma-
nité elle-même.

° Hiroshima Diary: The Journal of a Japanese Physician August 6-September 30, 1945,
par Michihiko Hachiya, M.D., traduit et édité par Warner Wells, M.D., p. 14-15.
10 «The Medical and Ecological Effects of Nuclear War», par Don G. Bates, profes-

seur d’histoire de la médecine, Université McGill, dans McGill Law Journal, 1983, vol. 28,
p. 717.

225
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 448

On peut ici faire un parallèle entre le droit de l’environnement et le
droit de la guerre.

Il fut un temps où l’atmosphère, les mers et la surface de la terre parais-
saient suffisamment vastes pour supporter n’importe quel niveau de pollu-
tion et se régénérer en même temps. Le droit était donc très tolérant vis-
a-vis de la pollution. Mais lorsqu'on s’est rendu compte qu’un seuil
critique allait bientôt être atteint au-delà duquel l’environnement ne serait
plus capable de supporter de pollution sans risquer la destruction, le droit
s’est trouvé contraint de repenser son attitude vis-à-vis du phénomène.

Il en va de même du droit de la guerre. Jusqu'à l'avènement de l’âge
nucléaire, on pensait que l’humanité pouvait survivre à toute guerre,
quelle qu'en fût l’ampleur, et retrouver son équilibre. Avec l’arme
nucléaire, on a atteint un seuil critique avec l’apparition de la sinistre pos-
sibilité que l'humanité ne survive pas à la prochaine guerre nucléaire et
que toute civilisation ne soit détruite. Le droit de la guerre s’est alors
trouvé contraint de revoir son attitude face à cette réalité nouvelle.

8. Possession et utilisation

Bien que ce soit l’utilisation et non la possession des armes nucléaires
qui soit ici en cause, il a été présenté à la Cour de nombreux arguments
qui ont trait à la possession et sont donc sans pertinence pour la question
considérée.

Un rappel a par exemple été fait, à l’appui de la thèse selon laquelle le
problème des armes nucléaires relève de l’autorité souveraine de chaque
Etat, du passage ci-après de l’arrêt rendu dans l'affaire des Activités mili-
taires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c.
Etats-Unis d'Amérique) :

«il n’existe pas en droit international de règles, autres que celles que
PEtat intéressé peut accepter, par traité ou autrement, imposant la
limitation du niveau d'armement d’un Etat souverain» (C.I.J. Recueil
1986, p. 135)» (CR 95/23, p. 79, France; les italiques sont de moi).

Ce paragraphe concerne manifestement la détention, et non l’utilisa-
tion des armes en cause.

On a, de même, répété à satiété que le traité sur la non-prolifération
n'interdit pas la possession des armes nucléaires aux Etats qui en sont
dotés. Mais là encore, si on peut, à Pextréme rigueur, déduire de ce traité
qu’il permet de posséder des armes nucléaires, on ne saurait l’interpréter
comme autorisant l'emploi de ces armes puisqu'il ne s’applique en aucune
manière à l'emploi ou à la menace d'emploi des armes en question.
S'agissant de ce problème, le traité est dépourvu de pertinence.

9. Positions différentes adoptées par les Etats favorables
à la thèse de la licéité

Tl existe des différences notables dans les positions des Etats favorables
à la thèse de Ja licéité de l’emploi des armes nucléaires. De fait, il y a, sur

226
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 449

des aspects essentiels, des divergences de vues entre les Etats dotés
d’armes nucléaires eux-mêmes.
Ainsi, la position française est la suivante:

«Ce critère de proportionnalité ne permet pas en lui-même
d’exclure par principe l’utilisation, que ce soit en riposte ou en pre-
mier emploi, de quelque arme déterminée que ce soit, et notamment
de l’arme nucléaire, dès lors que cet emploi vise à faire face à une
agression et qu'il apparaît comme le moyen adéquat de faire face à
celle-ci.» (Exposé écrit de la France, p. 29; les italiques sont de moi.)

Selon cette position, les facteurs mentionnés pourraient, dans tel ou tel cas
d’espèce, l'emporter même sur le principe de proportionnalité. Il semble en
résulter que pour déterminer si l'emploi de l’arme est permis, il faut avant
tout savoir si celui-ci constitue le moyen le plus approprié de faire face à une
agression. Les Etats-Unis d’Amérique pour leur part déclarent que:

«La question de savoir si une agression au moyen d’armes nu-
cléaires serait disproportionnée dépend entièrement des circons-
tances, notamment du caractère de la menace ennemie, de l’intérêt
que présente la destruction de l’objectif, de la nature, de la puissance
et des effets probables de l’arme, ainsi que de l’ampleur du risque
pour la population civile, etc.» (Exposé écrit des Etats-Unis, p. 23.)

Ainsi, la position des Etats-Unis prend soigneusement en considération
des facteurs tels que la nature, la dimension et les effets de l’engin et
Pampleur du risque encouru par les civils.

Pour la Fédération de Russie, la «clause de Martens» (voir ci-après la
section JIJ, paragraphe 4) est inopérante et peut aujourd’hui être formel-
lement considérée inapplicable (exposé écrit de la Fédération de Russie,
p. 13).

Le Royaume-Uni, en revanche, accepte l’applicabilité de la clause de
Martens mais affirme que cette clause n’établit pas, par elle-même, lilli-
céité des armes nucléaires (exposé écrit du Royaume-Uni, p. 48,
par. 3.58). La position du Royaume-Uni est que les termes mêmes de la
clause de Martens requièrent l'identification d’une règle de droit coutu-
mier bannissant l’emploi des armes nucléaires.

Ainsi donc, les puissances dotées d’armes nucléaires elles-mêmes conçoi-
vent différemment, chacune en ce qui la concerne, la portée et jusqu’à la
base de la thèse de la licéité et ces différences de conception doivent être
soigneusement analysées dans le contexte de la question posée à la Cour.

10. La nécessité de clarifier l'état du droit

On ne saurait trop mettre l’accent sur l’importance qu’il y a à clarifier
Pétat du droit sur la licéité des armes nucléaires.

Le 6 juin 1899, M. de Martens, l’auteur de la clause du même nom qui
sera examinée assez longuement dans la présente opinion, a fait, en sa
qualité de président de la deuxième sous-commission de la deuxième

227
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 450

commission de la conférence de La Haye, les observations suivantes en
réponse à ceux qui soutenaient qu’il valait mieux maintenir le droit de la
guerre dans le vague:

«Cette opinion est-elle bien juste? Cette incertitude est-elle profi-
table au faible? Le faible devient-il plus fort parce que les devoirs du
fort ne sont pas déterminés? Le fort devient-il plus faible parce que
ses droits sont précisés et, par conséquent, limités? Je ne le pense pas.
Je suis profondément convaincu que c’est surtout dans Pintérét du
faible que ces droits ainsi que ces devoirs devraient étre précisés...

[Plar deux fois, en 1874 et 1899, deux grandes conférences interna-
tionales ont réuni les hommes les plus compétents et les plus émi-
nents du monde civilisé en la matiére. Ils n’ont pas réussi 4 détermi-
ner les lois et coutumes de la guerre. Ils se sont séparés en laissant
subsister le vague complet sur toutes ces questions...

Laisser planer une incertitude sur ces questions aurait fatalement
pour résultat de faire triompher les intéréts de la force, en sacrifiant
ceux de Phumanité.»!!

C’est ce même souci de clarté qui a conduit l’Assemblée générale à
demander à la Cour de donner un avis sur l’emploi des armes nucléaires.
Les nations qui ont le contrôle de ces armes se sont opposées à la
demande de l’Assemblée et elles ont été suivies par quelques autres. Il est
de l'intérêt de toutes les nations que soit éclaircie une question qui n’a, on
ne sait pourquoi, jamais été posée en termes exprès au cours des cin-
quante dernières années et qui est donc restée sans réponse, laissant pla-
ner sur le destin de l’humanité une grande incertitude qui s’étend à des
points aussi fondamentaux que l’avenir de la vie humaine sur la planète.

Le droit doit être clairement énoncé, par référence aux droits et obliga-
tions des Etats résultant du nouvel ordre mondial établi par la Charte des
Nations Unies qui, pour la première fois dans l’histoire humaine, a banni la
guerre par une décision unanime de la communauté des nations. Depuis
l'adoption de ce document historique qui était encore dans les limbes à
l’époque de la déclaration de Martens, cinquante ans ont passé, cinquante
ans d’inaction s’agissant de la réponse à donner à la plus importante des
questions juridiques qui se soient jamais posées à la communauté mondiale.

II. NATURE ET EFFETS DES ARMES NUCLÉAIRES

I. La nature des armes nucléaires

Le problème soumis à la Cour concerne l’application du droit huma-
nitaire à des questions de fait, et non l'interprétation du droit humani-
taire en tant que discipline abstraite.

1 Conférence internationale de la paix, La Haye, 18 mai-29 juillet 1899, Deuxième
sous-commission de la deuxième commission, sixième séance, ministère des affaires
étrangères, La Haye, 1899, troisième partie, p. 114-115 (les italiques sont de moi).

228
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 451

La Cour doit déterminer si l'emploi des armes nucléaires a, dans les
faits, des conséquences si inhumaines qu’il porte atteinte aux principes de
base du droit humanitaire. Tant pour le présent avis consultatif que pour
celui qu’a demandé l'Organisation mondiale de la Santé, une masse
considérable d'éléments de fait a été soumise à la Cour pour l’aider à
recenser les nombreuses manières dont les effets des armes nucléaires
mettent en jeu l'application de divers principes du droit humanitaire. Il y
a lieu d’examiner ces éléments de fait, au moins dans leurs grandes lignes,
car ils mettent en évidence, mieux que ne peuvent le faire des considéra-
tions générales, les caractéristiques propres aux armes nucléaires.

Qui plus est, comme d’aucuns soutiennent que la guerre nucléaire
pourrait être circonscrite, une étude détaillée de la spécificité et de l’irré-
versibilité des effets des armes nucléaires s’impose.

2. Euphémismes masquant les réalités de la guerre nucléaire

Il serait paradoxal que le droit international, système au service de la
paix et de l’ordre planétaire, accorde une place à un engin capable de
réduire à néant l’agencement du monde, les millénaires de civilisation qui
y ont conduit, et l’humanité elle-même. Si ce paradoxe est passé large-
ment inaperçu, au point que le droit humanitaire n’apparait pas dans le
paysage, c’est notamment parce que l’euphémisme est la caractéristique
du langage désincarné des opérations militaires et du style châtié de la
diplomatie. I! masque lhorreur de la guerre nucléaire en détournant
lattention sur des notions abstraites telles que la légitime défense, les
représailles et la proportionnalité du dommage, qui n’ont guére de perti-
nence dans un contexte de destruction totale.

Les effroyables dommages menaçant la population civile et les Etats
neutres sont qualifiés de «dommages collatéraux» parce qu’ils ne sont
pas directement voulus; la destruction des villes par le feu est qualifiée de
«considérables dommages d’origine thermique». On parle de «niveaux
acceptables de pertes humaines» méme si des millions de morts sont en
cause. Le maintien de l’équilibre de la terreur est dénommé «préparation
nucléaire», la destruction assurée, «dissuasion», et la dévastation totale
de l’environnement, «dommages à l’environnement». Techniquement
détachées de leur contexte humain, de telles expressions contournent le
monde de la souffrance humaine, qui est à l’origine du droit humanitaire.

Comme je l’ai souligné au début de la présente opinion, le droit huma-
nitaire doit, pour être appliqué efficacement, être en prise avec les dures
réalités de la guerre. Il ne peut le faire avec ce type de langage !?.

Les anciens philosophes comme les linguistes modernes ont bien vu
qu'il était possible d’occulter les grands problèmes par le biais d’un jar-

2 Concernant ce point, on pourra se reporter 4 un recueil d’essais philosophiques
contemporains sur le problème de la guerre, The Critique of War, Robert Ginsberg
(dir. publ.), 1969. Voir en particulier le chapitre 6: « War and the Crisis of Language», de
Thomas Merton.

229
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 452

gon qui en masque la substance. Confucius à qui l’on demandait com-
ment faire régner l’ordre et la moralité dans Etat répondit: «En utilisant
les termes voulus», c’est-à-dire en appelant chaque chose par son nom".

La sémantique moderne a, elle aussi, dénoncé les confusions engen-
drées par le recours à des euphémismes qui dissimulent le véritable sens
des mots, Le langage de la guerre nucléaire, riche en euphémismes, tend
à éluder les vrais problèmes (extermination des individus par millions,
carbonisation des populations urbaines, malformations génétiques, effets
cancérigénes, destruction de la chaîne alimentaire et mise en péril de la
civilisation). Les pertes massives en vies humaines sont comptabilisées
avec le même détachement que les éléments d’un bilan qui peut toujours
être équilibré. Le droit humanitaire ne peut s’acquitter lucidement de sa
tâche que s’il se débarrasse de ce camouflage verbal et s'attaque aux réa-
lités qui constituent son véritable objet. Il ne faut pas laisser un langage
édulcoré et désincarné masquer l’incompatibilité radicale de l’arme
nucléaire avec les fondements du droit international.

3. Les effets de l'arme nucléaire

Avant 1945, les bombes les plus puissantes étaient des engins dotés d’une
charge d’environ 20 tonnes de TNT (trinitrotoluène}!*. Les armes nu-
cléaires employées à Hiroshima et à Nagasaki avaient une puissance
explosive d’à peu près 15 et 12 kilotonnes respectivement — soit 15 000 et
12 000 tonnes de TNT. Bien des armes existantes ou en cours d’expérimen-
tation ont une puissance de dizaines ou de centaines de fois supérieure à
ces bombes. Des bombes de l’ordre d’une mégatonne (l’équivalent de un
million de tonnes de TNT) ou de plusieurs mégatonnes sont stockées dans
les arsenaux nucléaires mondiaux; certaines ont une puissance supérieure
à 20 mégatonnes (l'équivalent de 20 millions de tonnes de TNT). Une
bombe d’une mégatonne dotée d’une puissance correspondant à un million
de tonnes de TNT exploserait avec une puissance quelque soixante-dix fois
supérieure à celle des bombes utilisées contre le Japon et une bombe de
20 mégatonnes le ferait avec une puissance plus de mille fois supérieure.

Ces chiffres abstraits ne parlent pas à l’esprit et pour faire comprendre
ce qu'ils recouvrent on a eu recours à des images concrètes. Par exemple,
il faudrait, pour transporter par chemin de fer la quantité de TNT à
laquelle correspond une bombe d’une mégatonne, un train de 350 kilo-
mètres de long !$. On se représente mieux ce que signifie semer la mort et
la destruction sur le territoire d’un ennemi au moyen d’une seule bombe
d’une mégatonne si l’on évoque l’image d’un train de 350 kilomètres de

13 Cité dans Robert S. Hartman, «The Revolution against War», dans The Critique of
War, p. 324.

14 «Ils servent à intégrer ces inventions infernales dans le cadre de la politique de puis-
sance et à semer la confusion dans l’esprit des citoyens de l’âge nucléaire.» (Zbid., p. 325.)

15 N. Singh et E. McWhinney, Nuclear Weapons and Contemporary International War,
1989, p. 29.

16 Bates, op. cit, p. 719.

230
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 453

long chargé de TNT, acheminé en territoire étranger pour y exploser. On
ne saurait soutenir que cela est admissible en droit international. Et peu
importe que le train ait, non pas 350, mais 150, 100, 20 ou 2 kilométres de
long, ou qu’il ait 1750 ou 7000 kilomètres de long, ces derniers chiffres
correspondant respectivement à des bombes de 5 et 20 mégatonnes.

Voilà de quelle puissance est dotée l’arme qui retient l’attention de la
Cour — une puissance par rapport à laquelle tout ce qui précède, même
pris cumulativement, est dérisoire. La puissance d’une bombe de 5 méga-
tonnes dépasse celle de l’ensemble des bombes utilisées au cours de la
seconde guerre mondiale et la puissance d’une bombe de 20 mégatonnes
est «supérieure à celle que représente la totalité des explosifs utilisés
durant les guerres qui ont émaillé le cours de l’histoire de Phumanité» !?.

Les armes utilisées à Hiroshima et à Nagasaki sont des «petites»
bombes par rapport à celles disponibles aujourd’hui et, comme je l'ai déjà
dit, une bombe d’une mégatonne équivaut à quelque soixante-dix bombes
d’Hiroshima et une bombe de 15 mégatonnes à presque mille bombes
d’Hiroshima. Pourtant, la puissance destructrice sans précédent de l’arme
considérée n’est pas son seul trait distinctif. Elle possède aussi en propre
la caractéristique d’avoir des effets impossibles à contenir à la fois dans le
temps et dans l’espace. Elle est sans équivalent par la menace qu'elle fait
peser sur l’avenir de l’humanité. Elle l’est aussi par le danger persistant
qu’elle fait courir à la santé longtemps après son utilisation. Si son emploi
viole le droit humanitaire, ce n’est pas simplement parce qu’elle est une
arme de destruction massive!l$ mais pour des raisons qui relèvent de
l'essence même du droit humanitaire.

Les armes atomiques possèdent certaines caractéristiques qui les distin-
guent des armes classiques et que la commission de l’énergie atomique
des Etats-Unis d’Amérique a résumées en ces termes:

«[larme atomique] diffère des autres bombes principalement à trois
égards: son explosion 1) dégage une quantité d’énergie au moins
mille fois supérieure à celle que produisent les bombes au TNT les
plus puissantes: 2) s’accompagne de l’émission de rayonnements
invisibles à la fois pénétrants et délétères et dégage en outre une cha-
leur et une lumière intenses; et 3) laisse subsister des substances
radioactives qui émettent des rayonnements potentiellement nui-
sibles pour les organismes vivants» 1°.

17 Bates, op. cit., p. 719.

18 L'Assemblée générale des Nations Unies, dans le document final de sa dixième ses-
sion extraordinaire, la première consacrée au désarmement (1978), a été unanime à classer
les armes nucléaires dans la catégorie des armes de destruction massive, conclusion qui a
été adoptée par consensus (CR 95/25, p. 17).

19 Effects of Atomic Weapons, établi par la commission de l’énergie atomique des
Etats-Unis en coopération avec le département de la défense, 1950, cité dans Singh et
McWhinney, op. cit., p. 30.

231
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 454

L’analyse plus détaillée qui figure ci-après est basée sur des éléments
d’information présentés à la Cour, qui n’ont pas été contestés lors des
audiences même par les Etats qui soutiennent que l’emploi des armes
nucléaires n’est pas illicite. Ces éléments fournissent la base factuelle sur
laquelle l'échange d’arguments juridiques doit nécessairement reposer si
Pon ne veut pas qu'il se réduise à un simple débat d'idées.

a) Dommages à l’environnement et à l'écosystème?°

L’arme nucléaire est sans équivalent pour ce qui est de l’ampleur des
dommages qu’elle peut causer à l’environnement, ainsi que la Commis-
sion mondiale de l’environnement et du développement l’a souligné en
1987 dans les termes suivants:

«Par rapport aux conséquences probables de la guerre atomique,
il n’est pas de menace à l’environnement qui ne paraisse insigni-
fiante. Les armes nucléaires marquent un tournant qualitatif dans
l’histoire de l’art de la guerre. Une seule bombe thermonucléaire
peut avoir une puissance explosive supérieure à celle de tous les
explosifs utilisés au combat depuis l’invention de la poudre. Outre
qu’elles multiplient à l’infini les effets destructeurs du souffle et de la
chaleur, ces armes font intervenir un nouvel agent létal — le rayon-
nement ionisant — dont l’effet létal se prolonge aussi bien dans le
temps que dans l’espace. » 2!

Les armes nucléaires ont la capacité de détruire l’ensemble de l’écosys-
tème de la planète. Celles qui sont stockées à l’heure actuelle dans les
arsenaux mondiaux ont plusieurs fois la puissance nécessaire pour anéan-
tir toute vie à la surface de la Terre.

L’arme nucléaire possède en propre une autre caractéristique, évoquée
au cours des audiences, qui est d’exposer aux rayonnements ionisants les
forêts de conifères, les récoltes, la chaîne alimentaire, le bétail et l’écosys-
tème marin.

b) Dommages aux générations futures

Les effets des armes nucléaires sur l’écosystème se prolongent en pra-
tique au-delà de toute limite temporelle concevable. La «période» de l’un
des sous-produits d’une explosion nucléaire — le plutonium 239 — est de
plus de vingt mille ans. Après un échange nucléaire majeur, la radioacti-
vité résiduelle ne redescendrait à un niveau minimal qu’au bout de plu-
sieurs «périodes». La période est «le temps nécessaire pour que la

20 A propos du droit de l’environnement, voir ci-après la section III, paragraphe 10,
alinéa f).

21 Commission mondiale sur l’environnement et le développement («la commission
Brundtland»), Notre avenir à tous, 1987, p. 362-363, cité dans CR 95/22, p. 55.

232
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 455

radioactivité émise par un élément pur diminue de moitié. La période
des isotopes radioactifs connus varie entre 10 ? secondes et 10'° an-
nées » 22.

Le tableau ci-dessous indique la période des principaux éléments
radioactifs apparaissant à la suite d’une explosion nucléaire:

Nucléide - Période
Césium 137 30,2 ans
Strontium 90 28,6 ans
Plutonium 239 24 100 ans
Plutonium 240 6570 ans
Plutonium 241 14,4 ans
Américium 241 432 ans

Théoriquement, l’ordre de grandeur pourrait être de dizaines de mil-
liers d’années. Dans quelque perspective qu’on se place, on peut dire
sans risque de se tromper qu'aucune génération n’est en droit, pour
quelque motif que ce soit, d’infliger pareils dommages aux générations
futures.

La Cour internationale de Justice, en tant qu’organe judiciaire princi-
pal des Nations Unies, habilitée plus qu'aucun autre tribunal à dire et à
appliquer le droit international avec l'autorité qui est la sienne, doit, dans
sa jurisprudence, reconnaître dûment les droits des générations futures.
S'il est un tribunal qui peut reconnaître et protéger leurs intérêts en droit,
c’est bien la Cour.

Il est à noter, dans ce contexte, que la notion de droits des générations
futures n’est plus une notion embryonnaire cherchant à acquérir une
reconnaissance juridique. Elle s’est intégrée au droit international par le
biais d’importants traités, de l’apinio juris et des principes généraux du
droit reconnus par les nations civilisées.

Parmi les traités, on peut mentionner la convention de Londres de
1979 sur les déversements en mer, la convention de 1973 sur le commerce
international des espéces menacées d’extinction et la convention de 1972
concernant la protection du patrimoine mondial, culturel et naturel. Tous
ces instruments énoncent expressément le principe de protection du milieu
naturel dans l’intérêt des générations futures, élevé au rang d’obligation
contraignante pour les Etats.

L’opinio juris est maintenant abondante puisque plusieurs ouvrages
importants ont été consacrés a la question et que des notions comme
celles de l’équité intergénérations et du patrimoine commun de l’huma-
nité sont aujourd’hui bien établies #. Nul n’ignore de surcroît l’attention que
prête une multitude de systèmes juridiques traditionnels partout dans le
monde à la protection de l’environnement dans l’intérêt des générations

22 Encyclopaedia Britannica Micropaedia, édition de 1992, vol. 9, p. 893.

23 Source: Radioecology, Holm (dir. publ.), 1995, World Scientific Publishing Co.

24 Pour plus de détails, voir Edith Brown Weiss, In Fairness to Future Generations:
International Law, Common Patrimony and Intergenerational Equity, 1989.

233
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 456

futures. Enfin, une série d'importantes déclarations internationales ont
été adoptées, à commencer par la déclaration de Stockholm de 1972 sur
l’environnement.

Lorsque des données scientifiques indiscutables mettent en évidence la
perspective d’une pollution de l’environnement s'étendant sur des cen-
taines de générations, la Cour manquerait à son devoir si elle n’était pas
très attentive aux moyens de sauvegarder l’avenir par l’application du droit
actuel. Les idéaux de la Charte des Nations Unies ne sont pas limités au
temps présent, ils s’inscrivent dans le cadre d’une perspective dynamique
de progrès social et d'amélioration des conditions de vie et ils doivent
bénéficier non seulement à la génération actuelle mais aussi aux « géné-
rations futures». La perspective d’une dégradation de l’environnement se
prolongeant pour ainsi dire à Vinfini suffirait, à elle seule, à justifier la
mise en œuvre des principes conservatoires du droit international que la
Cour est suprêmement habilitée à énoncer et qu’elle doit nécessairement
appliquer.

c) Dommages aux populations civiles

Il va sans dire, sur ce point particulier, que les armes nucléaires
l’'emportent sur toutes les autres armes de destruction massive. Pour citer
une étude bien connue sur le développement du droit international:

«Les armes de destruction massive — les armes ABC — ont ceci
de particulier qu’il est impossible d’en limiter l’effet destructeur,
dans l’espace et dans le temps, aux objectifs militaires. En consé-
quence, leur emploi ferait un nombre inimaginable et incalculable de
victimes dans la population civile et serait au demeurant — même en
l'absence de dispositions conventionnelles expresses — contraire au
droit international. Cela dit, la question des armes de destruction
massive dépasse aujourd’hui le cadre du droit humanitaire au sens
étroit et est devenue l’un des aspects essentiels de la coexistence paci-
fique des Etats dotés de systèmes sociaux différents. »?°

d) L'hiver nucléaire

Un échange de tirs nucléaires pourrait conduire à l’hiver nucléaire,
phénomène causé par l’accumulation dans l'atmosphère, à la suite des
incendies provoqués par les armes en question dans les villes, les forêts et
les campagnes, de centaines de millions de tonnes de particules de suie.
Le nuage de fumée et les débris projetés en l’air par des explosions mul-
tiples feraient écran à la lumière solaire, anéantissant les récoltes dans le
monde entier et conduisant à la famine généralisée. Depuis l’article col-
lectif de Turco, Toon, Ackerman, Pollack et Sagan sur l’hiver nucléaire et

25 Géza Herczegh, Development of International Humanitarian Law, 1984, p. 93. Les
armes «ABC» s’entendent des armes atomiques, biologiques et chimiques.

234
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 457

les conséquences mondiales d’explosions nucléaires multiples (dénommée
«Etude TTAPS», sigle établi à partir des initiales de ses auteurs), un
énorme travail a été consacré à l’analyse scientifique détaillée des effets
des nuages de poussière et de fumée que créerait une guerre nucléaire.
L'étude TTAPS a démontré que des nuages de fumée générés dans un
hémisphère pourraient, en l’espace de quelques semaines, se propager à
l’autre hémisphère?’. Cette étude, parmi d’autres, montre qu’une chute
de température de quelques degrés survenant à la suite de l’hiver nucléaire
à la saison où mirissent les récoltes peut leur être très largement fatale
sur une superficie aussi vaste que celle d’un hémisphère. De tels phé-
nomènes font donc peser une menace même sur les pays non belligé-
rants:

«Il est maintenant universellement admis que les effets climatiques
d’un hiver nucléaire et leurs séquelles sous forme de pénurie alimen-

26 Science, 23 décembre 1983, vol. 222, p. 1283.

27 La propagation, d’un hémisphère à l’autre, d’un nuage de particules de poussière,
s’accompagnant de conséquences analogues à celles de l’hiver nucléaire n’est pas une vue
futuriste sans rapport avec la réalité vécue. En 1815, l’éruption du volcan indonésien Tam-
bora a projeté dans l’atmosphère une telle quantité de poussière et de fumée que l’année
1816 a été dans le monde entier une année de récoltes catastrophiques et d’obscurité. Le
numéro de mars 1984 de la revue Scientific American reproduit à la page 58 un poème de
lord Byron intitulé «Darkness» [«Les Ténèbres»] qui semblerait avoir été inspiré par
cette année sans été. Au cours d’une audition consacrée en décembre 1983 par le Sénat des
Etats-Unis d'Amérique aux effets de la guerre nucléaire, le physicien russe Kapitza a, dans
ce contexte, appelé l’attention sur le poème en question qui, a-t-il dit, est bien connu des
Russes grace a la traduction qu’en a faite le romancier Ivan Tourgueniev. En voici
quelques extraits qui expriment, avec la puissance évocatrice de la poésie, le désespoir des
hommes et la désolation de l’environnement à l’ère postnucléaire :

«QO terreur sans pareille! en cette horreur profonde
Une seule espérance anime encore le monde.
Dans les vastes forêts les flammes s’allumaient
Mais hélas! d’heure en heure elles se consumaient
Les troncs, en pétillant, se réduisaient en cendre;
Et dans l'obscurité tout allait redescendre.

Leurs mourantes lueurs sur le front des humains
Sur ces fronts sillonnés par le sceau des destins,
Jetaient en s’éteignant une clarté dernière
Epouvantable adieu que leur dit la lumière!

Les uns se prosternaient, et répandaient des pleurs.

… Le monde ne fut plus qu’un vide épouvantable.

Dans ses gouffres profonds, cet abîme effroyable
Renfermait, calcinés, tous les débris épars

Des cités, des jardins, des monuments, des arts:

Chaos inanimé, sans saisons, sans verdure

De tout ce qui vécut immense sépulture.

Les rivières, les lacs et l'Océan bourbeux

Ne portaient qu’une eau morte en leurs flancs caverneux;
Abandonnés des mains qui les rendaient agiles

Les vaisseaux sur la mer pourrissaient immobiles...»

[Traduction par un contemporain de l’auteur, figurant dans les collections de la Biblio-
thèque nationale de France sous la signature P...y.]

235
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 458

taire aggravée par la destruction de l’infrastructure pourraient avoir
sur la population de la planète un impact global plus important que
les effets immédiats des explosions nucléaires. On a de plus en plus
de preuves que, dans l’après-guerre nucléaire, l’homo sapiens n’aura
aucun asile écologique où se réfugier. Il apparaît que la vie serait
menacée partout sur la planète. » ?8

e) Pertes en vies humaines

D’après des estimations de lOrganisation mondiale de la Santé, le
nombre des morts varierait entre un million et un milliard, selon le cas
envisagé (bombe unique, guerre limitée ou guerre totale) et le nombre des
blessés s’établirait au même niveau dans chacun de ces cas.

A Hiroshima et à Nagasaki — les deux seules fois où une bombe
nucléaire a été utilisée dans un contexte de confit armé — il y a eu, selon
le représentant du Japon, 140 000 et 74 000 morts, respectivement, le
nombre total d'habitants s’élevant dans le premier cas à 350 000 et dans
le second à 240 000. Si les mêmes bombes avaient été larguées sur des
villes à forte densité de population comptant des millions d’habitants,
comme Tokyo, New York, Paris, Londres ou Moscou, elles auraient fait
un nombre incommensurablement plus élevé de victimes.

Une intéressante comparaison statistique a été présentée à la Cour par
le maire de Nagasaki qui a indiqué que le bombardement de Dresde par
773 appareils britanniques, suivi d’une avalanche de 650 000 bombes incen-
diaires larguées par 450 avions américains, avaient fait 135000 morts
— à peu près autant que l’unique bombe nucléaire lancée sur Hiro-
shima — une bombe de dimension modeste par rapport à celles d’au-
jourd’hui.

f) Effets des rayonnements sur la santé

L'explosion d’un engin nucléaire s’accompagne de rayonnements ins-
tantanés, et de retombées radioactives.

«Il est bien établi que la réaction de fission qu’utilise la bombe A
provoque des rayonnements nucléaires résiduels au même titre que
la réaction de fusion utilisée par la bombe thermonucléaire ou
bombe H.»”

A ces effets immédiats s'ajoutent des effets à long terme causés par
l’action des rayonnements ionisants sur l’être humain et l’environnement.

28 Wilfrid Bach, «Climatic Consequences of Nuclear War», actes du sixième congrès
mondial de l’Association internationale des médecins pour la prévention de la guerre
nucléaire (IPPNW), Cologne, 1986, publiés sous le titre Maintain Life on Earth! 1987,
p. 154.

29 Singh et McWhinney, op. cit., p. 123.

236
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 459

Les rayonnements ionisants ont sur les cellules des conséquences qui peu-
vent aboutir à leur destruction ou diminuer leur capacité de fonctionne-
ment‘.

La population victime d’une attaque nucléaire est exposée à un triple
danger — du fait de l’effet thermique, du souffle et des rayonnements —
et il est difficile d’isoler les conséquences des rayonnements de celles du
souffle et de effet thermique. Tchernobyl a toutefois permis d’étudier
isolément les conséquences des rayonnements:

«Tchernobyl est le plus vaste champ d’expérience dont la science
ait jamais disposé pour étudier les effets de l’irradiation totale d’êtres
humains, sans que sa tâche se trouve compliquée par des blessures
imputables au souffle et/ou aux brûlures. »

Ces effets peuvent être à long terme (cancers, chéloïdes) ou à court
terme (anorexie, diarrhée, interruption de la production de cellules san-
guines, hémorragie, lésions de moelle osseuse, lésions du système nerveux
central, convulsions, troubles vasculaires et collapsus cardio-vasculaire) #2.

Tchernobyl, qui n’a provoqué que des dommages consécutifs à l’irra-
diation et ce dans une zone relativement peu peuplée, a exigé la mobilisa-
tion de toutes les ressources médicales dont disposait une nation puis-
sante et a obligé à faire venir massivement de tous les coins de l’Union
soviétique du personnel, des fournitures et des équipements médicaux —
cinq mille camions, huit cents autobus, deux cent quarante ambulances,
hélicoptères et trains spéciaux #. Or, l'explosion de Tchernobyl corres-
pondait approximativement à celle d’une bombe d’une puissance d’une
demi-kilotonne** équivalant à un vingt-cinquième de la puissance de
la bombe relativement modeste d’Hiroshima, qui ne représentait elle-
même que un soixante-dixième de la puissance d’une bombe d’une méga-
tonne. Comme il a été indiqué précédemment, des bombes de plusieurs
dizaines de mégatonnes sont aujourd’hui stockées dans les arsenaux nu-
cléaires.

Virradiation provoque des souffrances qui ne sont pas seulement
atroces mais peuvent durer toute une vie. Des personnes sont décédées
à Hiroshima et à Nagasaki à l’issue d’un martyr qui a duré des dizaines
d’années après que la bombe nucléaire eut été larguée sur ces deux villes.
Le maire d’Hiroshima a décrit à la Cour la lente agonie des survivants —
dont il a été largement rendu compte dans les nombreuses publications
parues sur cette question. L’Indonésie a cité l’ouvrage d’Antonio Cassese,
Violence and Law in the Modern Age (1988), qui appelle l’attention

30 Herbert Abrams, «Chernobyl and the Short-Term Medical Effects of Nuclear War»,
actes du congrès de PIPPNW, op. cit., p. 122.

31 Jbid., p. 120.

32 Jbid., p. 122-125.

33 Jbid., p. 121.

34 Jbid., p. 127.

237
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 460

sur le fait que «pour avoir une idée des souffrances humaines ... il faut se
référer non seulement aux chiffres et aux statistiques ... mais aussi au
témoignage des survivants». Ces témoignages relatant des souffrances
intolérables sont multiples et bien connus.

Il convient aussi de se reporter aux nombreux documents reçus à ce
sujet par le Greffe et notamment aux travaux rassemblés sous le titre
International Symposium: Fifty Years since the Atomic Bombing of
Hiroshima and Nagasaki. On ne peut s’aventurer, dans le cadre de la pré-
sente opinion, a dresser un inventaire, si succinct soit-il, des souffrances
décrites.

Le bilan s’alourdit encore si l’on y ajoute les lentes agonies consécu-
tives à irradiation. D’après des statistiques fournies à la Cour par le repré-
sentant du Japon, on compte, à cinquante ans de distance, plus de trois
cent vingt mille survivants irradiés qui souffrent de séquelles diverses
et notamment d’affections malignes attribuables à l’irradiation (leucé-
mie, cancer de la thyroïde, cancer du sein, cancer du poumon, cancer
de l’estomac, cataracte). Comme les armes nucléaires stockées dans les
arsenaux de la planète ont une puissance plusieurs fois supérieure à celle
des armes dont nous parlons ici, on peut en attendre des ravages multi-
pliés à l’infini.

Comme l'indique l'Organisation mondiale de la Santé (CR 95/22, p. 23-
24), la surexposition aux radiations détruit les systèmes immunitaires et
accroît la vulnérabilité des victimes aux infections et aux cancers.

Outre un accroissement des malformations génétiques et des tumeurs
chéloïdes défigurantes déjà mentionnées, l’irradiation a également pro-
voqué des traumatismes psychologiques, que l’on continue d’observer
chez les survivants d’Hiroshima et de Nagasaki. Les lésions sont dues à l’ir-
radiation directe et aux rayonnements émis par le sol, par les immeubles
chargés de radioactivité et par les particules de suie et les poussières
radioactives qui retombent sur le sol plusieurs mois après avoir été pro-
jetées dans la stratosphére par la force de l’explosion*®.

Il existe en tout état de cause une abondante documentation médicale
portant spécialement sur les effets de la guerre nucléaire, que j’ai analysée
plus en détail dans mon opinion dissidente relative à la demande d’avis
consultatif de ’Organisation mondiale de la Santé (C_IJ. Recueil 1996,
p. 115-127). Ces données médicales ont été prises en compte dans le pré-
sent exposé des effets spécifiques de l’arme nucléaire.

35 Au nombre des descriptions publiées à l’époque qui sont mondialement connues, on
peut citer Hiroshima par John Hersey, ouvrage auquel le New Yorker a consacré
Pintégralité de son numéro du 31 août 1946 et qui a ultérieurement paru dans la collection
Penguin Classic, également en 1946; Hiroshima Diary : The Journal of a Japanese Physi-
cian August 6-September 30, 1945, par Michihiko Hachiya, M.D., University of North
Carolina Press, 1955, et The Day Man Lost: Hiroshima, 6 August 1945, Kodansha, 1972.
Ces ouvrages font partie d’une volumineuse bibliographie.

36 Concernant les effets de l’irradiation, voir, généralement, Nuclear Radiation in War-
fare, 1981, par le professeur Joseph Rotblat, lauréat du prix Nobel.

238
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 461

g) Effet thermique et souffle

Les dommages causés par les armes nucléaires sont attribuables à trois
causes: l'effet thermique, le souffle et les rayonnements. Comme la
indiqué le représentant de l'Organisation mondiale de la Santé, les consé-
quences qu’entrainent les deux premières causes sont quantitativement
différentes de celles qui résultent de l’explosion de bombes classiques tan-
dis que les conséquences qui découlent de la troisième cause sont propres
aux armes nucléaires — lesquelles provoquent, outre une irradiation ins-
tantanée, des retombées radioactives.

La spécificité de l’arme nucléaire ressort des statistiques concernant
l'effet thermique et le souffle qu’elle génère. Le représentant du Japon a
appelé notre attention sur des estimations selon lesquelles les explosions
d’Hiroshima et de Nagasaki ont produit des températures de plusieurs
millions de degrés centigrades et des pressions de plusieurs centaines de
milliers d’atmosphères. On a calculé que, dans la boule de feu résultant
de l’explosion nucléaire, la température et la pression étaient les mêmes
qu’au centre du soleil”. Il s’est produit, environ trente minutes après
l'explosion, des tourbillons et des tempêtes thermiques qui ont détruit
soixante-dix mille cent quarante-sept maisons à Hiroshima et dix-huit
mille quatre cents 4 Nagasaki. Selon les chiffres fournis par le maire
d’Hiroshima, le souffle accompagnant l’onde de choc initiale a atteint une
vitesse d’environ 1600 kilomètres à l'heure. Le souffle

«transforme les êtres humains et les débris en projectiles qui entrent
violemment en collision avec les objets fixes et les uns avec les autres.
Fractures multiples, blessures, crânes, membres et organes internes
broyés, telles sont quelques-unes des innombrables conséquences qui
en résultent. »

h) Malformations congénitales

Les effets intergénérations des armes nucléaires en font une catégorie
d’armes à part. Comme le souligne la délégation des Iles Salomon, les
. effets négatifs de la bombe sont

«virtuellement permanents — l’humanité est destinée à en ressentir
le contrecoup jusque dans un avenir très éloigné — si avenir il y a,
et rien n’est moins sûr dans l’hypothèse d’un conflit nucléaire»
(CR 95/32, p. 36).

Outre des dommages à l’environnement dont les générations futures
auront à souffrir pendant très longtemps, les rayonnements causent des

37 Bates, op. cit., p. 772. Le Bhagavad-Gita dit: «plus brillant qu’un millier de soleils »,
expression largement utilisée par les savants nucléaires, par exemple Robert Jungk, auteur
de Brighter than a Thousand Suns: A Personal History of the Atomic Scientist, 1982, et
par Oppenheimer dans sa célébre citation de la méme source.

38 Ibid., p. 723.

239
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 462

ravages génétiques et aboutissent à des tares et malformations congéni-
tales comme on l’a constaté à Hiroshima et à Nagasaki (où tous ceux qui
se trouvaient au voisinage de Pexplosion — les hibakusha — se sont
plaints pendant des années d’étre pour cette raison victimes d’une discri-
mination sociale) ainsi qu’aux Iles Marshall et en d’autres zones du Paci-
fique. Selon le maire de Nagasaki:

«les descendants des survivants des explosions atomiques devront
être suivis pendant plusieurs générations pour déceler l’impact géné-
tique, ce qui signifie que des générations de personnes vivront dans
l'angoisse» (CR 95/27, p. 43).

Le maire d’Hiroshima a indiqué à la Cour que les enfants qui avaient
été «exposés aux radiations dans le sein de leur mère révélaient souvent
au moment de la naissance une microcéphalie, syndrome combinant
arriération mentale et développement incomplet» (ibid., p. 29). Tl s’est
exprimé dans les termes suivants:

«Il n’y a aucun espoir que ces enfants deviennent des individus
normaux. On ne peut rien faire pour eux sur le plan médical. La
bombe atomique a marqué d’un stigmate indélébile la vie d’êtres
totalement innocents qui n'avaient même pas encore vu le jour.»
(Ibid., p. 30.)

Au Japon, le probléme social des hibakusha concerne non seulement
les personnes hideusement défigurées par des tumeurs chéloïdes mais
aussi des enfants présentant des malformations et ceux qui, ayant été
exposés aux explosions nucléaires, risquent d’avoir été génétiquement
atteints et de donner le jour à des enfants anormaux. Il y a la un pro-
bleme de droits de l’homme très sérieux, qui a surgi longtemps après
lexplosion de la bombe et qui se posera nécessairement pendant des
générations.

Madame Lijon Eknilang, des Iles Marshall, a signalé a la Cour des
anomalies génétiques qu’on n’avait jamais observées sur le territoire insu-
laire jusqu'aux campagnes d'essais nucléaires dans l’atmosphère. Elle a
fait une émouvante description des anomalies congénitales qui ont été
constatées après que la population locale eut été exposée aux radiations.
Elle a dit qu'aux Iles Marshall, des femmes

«donnent naissance non à des enfants comme nous aimons les ima-
giner mais à des choses que, nous inspirant de la réalité quotidienne,
nous dénommons «poulpes», «pommes» ou «tortues». Nous
n’avons pas de mot dans notre langue pour décrire ce genre de créa-
ture parce qu'il n’en était jamais venu au monde avant que nous ne
soyons exposés aux radiations.

Des femmes de Rongelap, de Likiep, d’Ailuk et d’autres atolls des
Tles Marshall ont aussi donné naissance à des monstres ... Une
femme de Likiep a accouché d’un enfant bicéphale … Il y a

240
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 463

aujourd’hui à Ailuk une fillette privée de genoux, et qui n’a que trois
doigts à chaque pied et un seul bras.

A Rongelap et dans les îles voisines, l’anomalie la plus fréquente à
la naissance est celle de l’«ectoplasmie». Les enfants sont dépour-
vus de charpente osseuse et leur peau est transparente. On peut voir
battre leur cerveau et leur cœur. Les grossesses anormales font de
nombreuses victimes ... et les femmes qui survivent accouchent d’une
sorte de grappe de raisins noirs que nous nous hâtons de faire dis-
paraître et d’enterrer...

Si j'ai entrepris ce long voyage pour me présenter devant la Cour
aujourd’hui, c’est pour vous demander de faire tout en votre pouvoir
pour que la souffrance qui a été notre lot à nous, citoyens des Iles
Marshall, soit épargnée au reste du monde.» (CR 95/32, p. 30-31.)

Un autre pays où ont été enregistrées des naissances d’enfants anor-
maux, Vanuatu, a fait une déclaration non moins émouvante devant
l’Assemblée mondiale de la Santé lors de l’examen, dans cette enceinte, de
la possibilité de soumettre à la Cour la question des armes nucléaires. Le
représentant de Vanuatu a signalé la naissance au bout de neuf mois
d’une substance qui respire mais qui n’a ni visage, ni bras, ni jambes*?.

1) Dommages transnationaux

En cas d’explosion nucléaire, les retombées, même si elles proviennent
d’une seule détonation locale, sont impossibles à contenir dans les limites
d’un territoire national#®, Selon des études de l'Organisation mondiale de
la Santé, elles s’étendraient sur des centaines de kilomètres sous le vent et
l'effet des rayons gamma résultant des retombées pourrait être ressenti
par le corps humain, même au-delà des frontières, de diverses manières:
contact avec le sol devenu radioactif, inhalation de l’air, absorption de
denrées contaminées et inhalation de radioactivité en suspension. A cet
égard, la comparaison entre les superficies touchées par les bombes du
type classique et les armes nucléaires, présentée dans le diagramme joint
en appendice à la présente opinion, qui a été publié dans une étude de
POrganisation mondiale de la Santé est très instructive. On peut donc se
faire une idée du danger auquel seraient exposées les populations neutres.

Toutes les nations, y compris celles qui procèdent à des essais souter-
rains, conviennent que de très grandes précautions doivent être prises
pour éviter qu’une explosion nucléaire souterraine ne contamine l’envi-
ronnement. Il sera manifestement impossible de prendre de telles précau-

39 Compte rendu de la treizième séance plénière, quarante-sixième Assemblée mondiale
de la Santé, 14 mai 1993, doc. A46/VR/13, p. 11, communiqué à la Cour par l’Organisa-
tion mondiale de la Santé.

40 Voir le diagramme joint en annexe à la présente opinion, qui est tiré du document
intitulé Effets de la guerre nucléaire sur la santé et les services de santé, Organisation
mondiale de la santé, 2° éd., 1987, p. 16.

241
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 464

tions en cas d’emploi d’armes nucléaires dans le contexte d’un conflit
armé puisque les explosions auront nécessairement lieu dans l’atmo-
sphère ou sur terre. Les explosions nucléaires dans l’atmosphère ont des
effets délétères si notoires qu’elles ont déjà été interdites par le traité
d'interdiction partielle des essais nucléaires et que l’on se rapproche de
plus en plus d’un traité d’interdiction des essais dans tous les milieux. Si
les puissances dotées d’armes nucléaires conviennent aujourd’hui que les
explosions souterraines soumises aux contrôles rigoureux d’une cam-
pagne d'essais ont des effets si néfastes sur la santé et l’environnement
qu'il faut les interdire, comment considérer comme acceptables des explo-
sions à l’air libre échappant à tout contrôle?

Les effets transfrontières des radiations sont mis en évidence par la
catastrophe de Tchernobyl qui a eu des effets dévastateurs sur une vaste
superficie du fait qu’il était impossible d’arrêter le déplacement des sous-
produits de la réaction nucléaire. La santé, la production agricole et laitière
et la démographie ont été compromises à un degré sans précédent sur des
superficies s'étendant sur des milliers de kilomètres carrés. Le 30 novembre
1995, le Secrétaire général adjoint aux affaires humanitaires des Nations
Unies a annoncé que les cancers de la thyroïde, dont beaucoup diagnosti-
qués chez des enfants, étaient devenus deux cent quatre-vingt-cing fois plus
fréquents qu’avant l’accident au Belarus, que le nombre de personnes ori-
ginaires du Belarus, de la Russie et de l'Ukraine qui continuaient de vivre
loin de chez elles et étaient souvent sans abri avoisinait trois cent soixante-
quinze mille — chiffre comparable à celui des personnes déplacées du fait
des combats au Rwanda — et qu'environ neuf millions de personnes
avaient été atteintes d’une manière ou d’une autre“. Dix ans après Tcher-
nobyl, les effets de la tragédie se font encore sentir sur de vastes superficies,
non seulement en Russie mais aussi dans d’autres pays comme la Suède.
Pourtant, ils ont eu pour origine un simple accident, non une volonté déli-
bérée de causer des dommages par l'emploi d’armes nucléaires; ils ne se
sont pas accompagnés des ravages attribuables à l'effet thermique ou à
l'effet de souffle que provoquent les armes nucléaires; ils ont été causés
exclusivement par l’irradiation — l’une seulement des trois manières dont
les armes nucléaires tuent; et ils ont fait suite à un accident de proportions
nettement plus modestes que les explosions d’Hiroshima et de Nagasaki.

j) Anéantissement possible de l’ensemble de la civilisation

La guerre nucléaire a la capacité d’anéantir l’ensemble de la civilisa-
tion. Il suffirait pour obtenir ce résultat d’utiliser une infime partie des
réserves d’armes nucléaires stockées dans les arsenaux des puissances
nucléaires.

Un ancien secrétaire d'Etat des Etats-Unis d'Amérique, Henry Kissin-
ger, a un jour déclaré, à propos des assurances stratégiques en Europe:

41 New York Times Service, cité dans le numéro du 30 novembre 1995 de l'International
Herald Tribune.

242
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 465

«Nos alliés européens ne devraient pas nous inviter constamment
a multiplier des assurances stratégiques que nous ne sommes pas
préts, ou, si nous le sommes, ne devrions pas étre préts 4 mettre en
application car, en le faisant, nous risquons d’anéantir la civilisa-
tion.» *?

De méme, Robert McNamara, secrétaire d’Etat a la défense des Etats-
Unis de 1961 à 1968, a écrit:

«Peut-on raisonnablement croire que ne seraient employées, dans
le cadre d’une guerre nucléaire, que quelques dizaines ou méme quel-
ques centaines d’armes nucléaires alors méme que les deux parties
auraient encore des dizaines de milliers d’armes à leur disposition?
La réponse ne peut être que négative.»

Les stocks d’armes sont peut-étre en voie de réduction mais ce n’est pas
à l’échelle de milliers ou même de centaines d’armes nucléaires que le pro-
blème se pose. Il suffirait de quelques dizaines d’armes pour causer toutes
les destructions dont un aperçu a été donné au début de la présente
opinion.

Tel est le risque que comporte l’emploi des armes nucléaires — un
risque qu'aucune nation n’est en droit de prendre, quels que soient les
dangers auxquels elle se trouve exposée. Le droit d’un individu de dé-
fendre ses propres intérêts est un droit qu’il possède à l’encontre de ses
adversaires. Il ne peut pas légitimement, en l’exerçant, anéantir le village
où il habite.

i) Institutions sociales

Toutes les institutions d’une société organisée les instances judi-
ciaires et législatives, la police, les services de santé, d’éducation, des trans-
ports, des communications et des postes et téléphones, ainsi que la presse
— disparaîtraient totalement juste après une attaque nucléaire. Les
centres de commandement et les services les plus importants de l’adminis-
tration du pays seraient paralysés. Il en résulterait un «chaos social à une
échelle sans précédent dans l’histoire de l'humanité» 4.

 

ii) Structures économiques

Economiquement, la société reviendrait non pas 4 son niveau du
Moyen Age mais aux temps les plus reculés de l’histoire de l’humanité.
Une des études les plus connues qui évoquent ce scénario résume la situa-
tion dans les termes suivants:

“2 Henry A. Kissinger, « NATO Defense and the Soviet Threat», Survival, novembre-
décembre 1979, p. 266 (conférence à Bruxelles), cité par Robert S. McNamara dans «The
Military Role of Nuclear Weapons: Perceptions and Misperceptions», Foreign Affairs,
1983-1984, vol. 1, p. 59; les italiques sont de moi.

43 Robert S. McNamara, op. cit., p. 71.

4 Bates, op. cit., p. 726.

243
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 466

«Il faudrait ... non pas reconstruire l’économie préexistante mais
en inventer une nouvelle, à un niveau beaucoup plus primitif ...
L'économie du Moyen Age, par exemple, était loin d’avoir la capa-
cité de production de la nôtre mais elle était extrêmement complexe
et nos contemporains ne seraient pas capables de bâtir instantané-
ment un système économique médiéval sur les ruines de celui du
XX® siècle ... Au milieu des restes de l’ère spatiale, ils seraient inca-
pables de trouver, parmi les débris d’une économie moderne répan-
dus autour d'eux — ici une automobile, là une machine à laver — les
moyens de satisfaire leurs besoins les plus élémentaires ... [Il]s ne se
soucieraient pas de reconstruire l’industrie automobile ou l’industrie
électronique: ils se soucieraient de savoir comment trouver dans
les bois des baies non radioactives et comment identifier les arbres à
écorce comestible. » 4

iti) Trésors culturels

Il convient également de prendre en compte la destruction des trésors
culturels, témoins du progrès de la civilisation à travers les âges. L’impor-
tance de la protection de cet aspect de la civilisation a été reconnue par la
convention de La Haye du 14 mai 1954 concernant la protection des
biens culturels en cas de conflit armé, qui proclame que le patrimoine cul-
turel a droit à une protection spéciale. Les monuments historiques, les
œuvres d’art et les lieux de culte qui constituent le patrimoine culturel ou
spirituel des peuples ne doivent servir de cible à aucun acte d’hostilité.

Le protocole additionnel IT dispose que les biens culturels et les lieux
de culte qui constituent le patrimoine culturel et spirituel des peuples ne
doivent pas faire l’objet d’attaques. Semblables attaques constituent des
violations graves du droit humanitaire tel qu’il découle des conventions
et du protocole. La protection du patrimoine culturel en temps de guerre
est considérée comme si importante par la communauté mondiale que
PUnesco a élaboré un «Programme spécial pour la protection de la cul-
ture en temps de guerre». Chaque destruction d’un bien culturel a entraîné
une réaction d’indignation de opinion publique et des protestations en
raison des violations du droit de la guerre.

Or, il est manifeste que la bombe nucléaire n’épargne pas les trésors
culturels. Elle réduit en cendres et anéantit tout ce qui se trouve dans
son rayon de destruction, les biens culturels comme le reste.

Malgré le «blitz» subi par de nombreuses grandes agglomérations pen-
dant la seconde guerre mondiale, bien des monuments culturels ont été
épargnés. Tel ne sera pas le cas si une guerre nucléaire éclate.

45 Jonathan Schell, The Fate of the Earth, 1982, p. 69-70, cité dans Bates, op. cit.,
p. 727.

46 Concernant le devoir des Etats de protéger le patrimoine culturel, voir l’article 5 de la
convention de 1972 concernant la protection du patrimoine mondial, culturel et naturel.

244
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 467

L'importance considérable que revêt le patrimoine culturel dans tous
les pays ressort clairement des statistiques relatives à un seul d’entre eux.
Il y avait en 1986 dans la seule République fédérale d'Allemagne environ
un million de monuments classés dont neuf mille dans la seule ville de
Cologne”. Une attaque nucléaire sur une ville comme Cologne priverait
Allemagne et l’ensemble de la communauté mondiale d’une fraction
appréciable de leur patrimoine culturel car une bombe unique anéantirait
aisément les neuf mille monuments, n’en laissant pas un seul debout —
résultat auquel n’est parvenu aucun des bombardements de la seconde
guerre mondiale.

De ces monuments, comme de n’importe quel autre bâtiment, la bombe
nucléaire ne laissera subsister que des décombres radioactifs. Si l’on
considère que la préservation du patrimoine culturel de l'humanité revêt
une importance cruciale pour la civilisation, il faut se rendre compte que
la bombe nucléaire en causera inévitablement sa destruction.

k) L'impulsion électromagnétique

L’explosion d’une bombe nucléaire s’accompagne d’un autre phéno-
mène caractéristique, celui de l’impulsion électromagnétique qui, selon les
spécialistes, a pour effet de chasser les électrons des molécules d’air
situées dans les couches supérieures de l’atmosphère, électrons qui sont
alors attirés par le champ magnétique de la Terre. Leur descente le long
des lignes de force magnétique engendre une très forte et très soudaine
poussée d'énergie — l’impulsion électromagnétique — qui met hors ser-
vice tous les systèmes électroniques. Quand tous ces systèmes ne fonction-
nent plus, les lignes de communication sont coupées, les services de santé
(y compris les services essentiels) sont gravement perturbés et la vie
moderne organisée s'arrête. Même les dispositifs de commandement et
de contrôle dont dépendent les réactions à une attaque nucléaire risquent
de tomber en panne, ce qui entraîne le danger supplémentaire que des
bombes nucléaires ne soient involontairement activées.

Un dictionnaire scientifique classique, le Dictionnaire encyclopédique
d'électronique, décrit les effets de l’impulsion électromagnétique dans les
termes suivants:

«Impulsion électromagnétique, impulsion nucléaire: forte impul-
sion d’énergie électromagnétique rayonnée par une explosion
nucléaire dans l’atmosphère; est due aux collisions entre les rayons
gammas émis pendant les premières nano-secondes de l’explosion et
les électrons des molécules de l’atmosphère; l’impuision électroma-
gnétique produite par une explosion nucléaire de puissance moyenne
à environ 400 kilomètres d’altitude peut mettre hors service instan-
tanément la majeure partie des appareils électroniques à semi-con-

47 Voir Hiltrud Kier, « UNESCO Programme for the Protection of Culture in War-
time» inséré dans les actes du sixième congrès mondial de PIPPNW, op. cit., p. 199.

245
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 468

ducteurs d’un pays grand comme les Etats-Unis et une grande partie
de ses réseaux de distribution d’énergie sans que d’autres effets
soient ressentis au sol, avec des conséquences militaires faciles à ima-
giner. »

L’impulsion électromagnétique a, entre autres caractéristiques, celle,
importante, de se déplacer à des vitesses phénoménales de telle sorte que le
dérèglement des systèmes de communication causé par la contamination
radioactive peut s’étendre instantanément au-delà des frontières nationales
et perturber les lignes de communication et les services essentiels des pays
neutres. Etant donné le rôle capital que jouent les communications électro-
niques dans le fonctionnement de la société moderne à tous les niveaux, on
serait en présence d’une atteinte injustifiée aux pays en question.

Un autre effet important de l’impulsion électromagnétique rayonnée
par les armes nucléaires est que les installations de production et de dis-
tribution d’énergie, y compris les systèmes de contrôle, risquent de se
dérégler, ce qui pourrait, dans l’hypothèse où une centrale nucléaire se
trouverait dans la zone affectée, provoquer la fusion accidentelle du cœur
du réacteur.

1) Dommages aux réacteurs nucléaires

Etant donné l'ampleur des dévastations et l'intensité de la chaleur
dégagée, toutes les centrales nucléaires de la région seraient touchées,
avec pour conséquence l'élévation à un niveau dangereux de la radioac-
tivité provenant de cette source, sans parler de la radioactivité attribuable
à la bombe elle-même. L'Europe compte à elle seule deux cents centrales
nucléaires dispersées sur le continent, dont certaines sont situées à proxi-
mité d’agglomérations. Il y a de surcroît cent cinquante installations
d’enrichissement de l’uranium°. Un réacteur nucléaire endommagé pour-
rait émettre:

«des doses létales de radiations sur une distance de 240 kilomètres
sous le vent et générer des taux notables de contamination radioac-
tive de l’environnement dont l'effet pourrait être ressenti à près de
1000 kilomètres» ‘1.

L’arme nucléaire, si elle était utilisée contre l’un quelconque des pays où
sont situés les quelque quatre cent cinquante réacteurs nucléaires actuel-
lement en service dans le monde, pourrait provoquer dans son sillage une
série de «Tchernobyls».

48 Michel Fleutry, Dictionnaire encyclopédique d'électronique (anglais-francais), 1995,
p. 250.

49 Gordon Thompson, «Nuclear Power and the Threat of Nuclear War», dans les
Actes du sixième congrès mondial de ’IPPNW, op. cit., p. 240.

°° William E. Butler (dir. publ.), Control over Compliance with International Law,
1991, p. 24.

51 Bates, op. cit., p. 720.

246
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 469

L’irradiation ainsi provoquée aurait des conséquences diverses: ano-
rexie, arrêt de la production de cellules sanguines, diarrhée, hémorragie,
lésion de la moelle osseuse, convulsions, troubles vasculaires et collapsus
cardio-vasculaires *?.

m) Dommages à la productivité alimentaire

Contrairement aux autres armes, dont l’impact direct est le plus dévasta-
teur, les armes nucléaires peuvent causer des dommages bien plus grands
ultérieurement que dans l'immédiat. L'étude technique détaillée intitulée
Environmental Consequences of Nuclear War, après avoir signalé certaines
incertitudes quant aux effets indirects de la guerre nucléaire, affirme que:

«Ce qu’on peut néanmoins dire sans risquer de se tromper, c’est
que la population humaine est beaucoup plus vulnérable aux effets
indirects de la guerre nucléaire, notamment à ses répercussions sur la
productivité et l’approvisionnement alimentaires, qu’aux effets
directs de la guerre elle-même. »*

L'hiver nucléaire, s’il survenait à la suite d’échanges de tirs nucléaires
multiples, pourrait perturber le système d’approvisionnement alimentaire
de l’ensemble de la planète.

Après la campagne d’essais nucléaires menée en 1954 par les Etats-
Unis dans le Pacifique, on péchait encore dans diverses zones du Paci-
fique, huit mois après les explosions, du poisson contaminé et impropre à
la consommation humaine. En outre, les récoltes dans diverses régions du
Japon ont été contaminées par des pluies radioactives. Telles sont les
constatations qui ont été faites par une Commission internationale
d’experts médicaux nommés par l’Association japonaise des médecins
contre la bombe A et à la bombe H°. Au surplus:

«L’emploi des armes nucléaires entraîne une contamination de l’eau
et des aliments, ainsi que du sol et des végétaux qui peuvent y pousser,
et ce non seulement dans la zone immédiatement touchée par les radia-
tions nucléaires mais aussi dans toute la zone, beaucoup plus étendue
et sans limites définissables, affectée par les retombées radioactives. »*

n) Explosions nucléaires multiples résultant de rispostes en état de légi-
time défense

En cas d’emploi de l’arme en état de légitime défense à la suite d’une
attaque nucléaire initiale, l'écosystème, qui aura déjà subi l’impact de la
première attaque nucléaire, devra supporter en plus les conséquences de

52 Voir Herbert Abrams, op. cit., p. 122-125.

53 SCOPE publication 28, parue à La Royal Society, Londres, le 6 janvier 1986, vol. I,
p. 481.

54 Mentionnées dans Singh et McWhinney, op. cit., p. 124.

55 Ibid, p. 122.

247
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 470

la riposte, laquelle ne se limitera pas nécessairement au lancement d’une
seule bombe car le pays attaqué sera si dévasté qu’il ne sera pas en
mesure de calculer avec précision l’intensité de la riposte nécessaire. En
pareil cas, la tendance à riposter aussi énergiquement qu’il est possible est
un élément à prendre en compte dans toute analyse réaliste de la situa-
tion. L’écosystéme subirait donc l’impact d’explosions nucléaires mul-
tiples, qu’il ne pourrait pas supporter sans dommages permanents et irré-
versibles. Des capitales à forte densité de population risqueraient d’être
visées et la civilisation d’être totalement détruite.

L'histoire rapporte que certains des conquérants les plus implacables des
siècles passés, une fois maîtres d’une ville rebelle, la faisait raser complète-
ment, n’y laissant subsister aucun signe de vie, pas même l’aboiement d’un
chien ou le miaulement d’un chat. Interrogé sur la compatibilité d’un tel
comportement avec le droit de la guerre, n’importe quel étudiant en droit
international répondrait sans aucun doute par la négative. Il s’étonnerait
même qu'on lui pose une telle question. A notre époque de développement
plus avancé, l’arme nucléaire va beaucoup plus loin, ne laissant rien après
elle que la dévastation la plus complète au milieu d’un silence de mort.

0) « L'ombre du champignon nucléaire »

Comme il est indiqué dans les exposés australiens (CR 95/22, p. 49),
toute la génération d’aprés-guerre a vécu à ombre de la peur — l’ombre
du champignon nucléaire, dit-on parfois —, une peur qui domine len-
semble de la réflexion sur l’avenir de l'humanité. Cette peur, qui pèse
comme une malédiction sur l'esprit des enfants en particulier, est en elle-
même une calamité et elle durera aussi longtemps qu’il y aura des armes
nucléaires. Les jeunes ont besoin de grandir dans un climat d’espoir, sans
avoir à redouter qu’à un moment quelconque de leur existence la vie ou la
santé ne leur soit arrachée, en même temps que tous ceux qu’ils aiment, à
cause d’une guerre à laquelle leur pays ne sera peut-être même pas partie.

x * x

Tout ce qui précéde montre que, méme parmi les armes de destruction
massive dont beaucoup sont déja interdites par le droit international,
larme nucléaire occupe une place unique parce qu’elle a la capacité a elle
seule de détruire tout ce que l'humanité a construit au fil des siècles et
tout ce dont Phumanité a besoin pour survivre.

Je conclurai cette partie de mon opinion en citant la déclaration sou-
mise à la Cour par M. Joseph Rotblat, membre de l’équipe britannique
qui a participé au projet Manhattan à Los Alamos, rapporteur de
Penquéte conduite en 1983 par l’Organisation mondiale de la Santé au
sujet des effets de la guerre nucléaire sur la santé et les services de santé,
et lauréat du prix Nobel. Le professeur Rotblat faisait partie de l’une des
délégations mais n’a pas pu se présenter devant la Cour pour des raisons
de santé.

248
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 471

Voici un extrait de sa déclaration à la Cour:

«J'ai lu les exposés écrits présentés par le Royaume-Uni et les
Etats-Unis. Leur position sur la licéité de l'emploi de l’arme nucléaire
repose sur trois prémisses : a) que les armes ne causeraient pas néces-
sairement de maux superflus; b) qu’elles ne frapperaient pas néces-
sairement sans distinction les populations civiles; et c) qu’elles
n'auraient pas nécessairement d’effets sur le territoire d’Etats tiers.
Parlant à titre professionnel, j’exprime l’opinion — exposée plus
haut et dans les rapports de POMS que j’ai mentionnés — qu’à quel-
que cas de figure qu’on puisse raisonnablement se référer leur posi-
tion est indéfendable sur les trois points.» (CR 95/32, annexe, p. 2.)

4. La spécificité des armes nucléaires

Après cet exposé des éléments de fait, il est presque superflu de déve-
lopper des arguments juridiques car peut-on concevoir qu’un système
juridique puisse renfermer un principe permettant que la société qu’il
régit soit ainsi décimée et détruite — comme d’ailleurs l’environnement
naturel qui assure l’existence de cette société depuis des temps immémo-
riaux?°° Les risques sont si impressionnants que toute une série de prin-
cipes juridiques se présentent à l’esprit pour les éviter.

Je me bornerai, à ce stade de la présente opinion, à récapituler les rai-
sons pour lesquelles larme nucléaire occupe, même parmi les armes de
destruction massive, une place à part. Les armes nucléaires:

1)
2)

3)
4)
5)
6)

sèment la mort et la destruction;

provoquent des cancers, leucémies, tumeurs chéloides et d’autres
affections du méme type;

sont la cause de troubles gastro-intestinaux et cardio-vasculaires et
d’autres affections du même type;

continuent, des dizaines d’années aprés avoir été utilisées, 4 avoir les
effets sur la santé évoqués plus haut;

portent atteinte aux droits des générations futures concernant l’envi-
ronnement;

sont la cause de malformations congénitales, d’arriération mentale et
de dommages génétiques;

risquent de provoquer un hiver nucléaire;

contaminent et détruisent la chaîne alimentaire;

mettent en danger l’écosystéme;

ont des effets de chaleur et de souffle de niveaux létaux;

génèrent des rayonnements et des retombées radioactives;
produisent une impulsion électromagnétique entraînant de graves
perturbations;

provoquent la désintégration de la société;

mettent la civilisation en danger;

°6 Ce point est développé ci-après, à la section V, paragraphe 1.

249
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 472

15) menacent la survie de l'humanité;

16) dévastent le patrimoine culturel;

17) produisent des effets qui se font sentir pendant des milliers d’années ;

18) menacent toutes les formes de vie sur la planète:

19) causent des dommages irréversibles aux droits des générations fu-
tures;

20) exterminent les populations civiles;

21) causent des dommages dans les Etats voisins;

22) provoquent des tensions psychologiques et des syndromes de peur,

comme ne le fait aucun autre type d'armes.

Chacun de ces éléments est en lui-même assez préoccupant pour justi-
fier le classement des armes en question dans une catégorie à part rele-
vant spécialement des principes du droit humanitaire. Pris conjointement,
ils rendent irréfutable la thèse exigeant l’application de ces principes. La
liste est loin d’être complète. Mais pour citer une étude récente:

«Une fois établi que tout espoir est interdit à l’homme du
XX® siècle si une guerre nucléaire éclate, il n’est guère utile de
chercher à déterminer quels sont ses autres effets. » 7

L'Assemblée générale a, dans sa «Déclaration sur la prévention d’une
catastrophe nucléaire» de 1981, résumé les faits qui précèdent dans les
termes appropriés suivants:

«toutes les horreurs des guerres du passé et toutes les autres cala-
mités que l’humanité a connues paraîtraient moindres au regard de
ce qu’implique l’emploi des armes nucléaires qui peuvent détruire la
civilisation sur la Terre» **.

Tel est donc le contexte dans lequel s’inscrit l'examen de la question
juridique dont la Cour est saisie. Détachée de son pénible et sinistre
contexte factuel, cette question ne peut pas être abordée sérieusement. Si
l’on met en revanche les effets de l’arme — si totalement contraires à tous
les principes d’humanité — en regard des principes acceptés du droit
humanitaire, on ne peut aboutir qu’à une seule conclusion. L’analyse qui
va suivre soulignera que les principes humanitaires sont manifestement
violés par les conséquences des armes nucléaires. Elle montrera que les
effets de l’arme nucléaire et les principes humanitaires du droit de la
guerre sont complètement antinomiques.

5. Les différences entre le niveau actuel des connaissances scientifiques
et celui de 1945

Le 17 juillet 1945, M. Stimson, secrétaire d’Etat à la guerre des Etats-
Unis d'Amérique, voulant informer le premier ministre de l’époque, Chur-

57 Bates, op. cit., p. 721.
58 Résolution 36/100 du 9 décembre 1981.

250
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 473

chill, que son pays avait fait exploser avec succès une bombe nucléaire
expérimentale dans le désert du Nouveau-Mexique, lui a envoyé le mes-
sage codé suivant: «Nouveau-nés bien arrivés.»*? Depuis le jour, lourd
de conséquences, où lavènement d’une bombe inconnue a pu, même
dans un message codé, être saluée en ces termes, on a énormément appris
sur les effets de cette nouvelle arme.

Sans doute en savait-on déjà beaucoup, à l’époque, sur la puissance de
la bombe mais des connaissances infiniment plus étendues ont mainte-
nant été acquises sur les effets des bombes nucléaires. Outre les nom-
breuses études militaires, il faut citer, parmi des centaines d’autres, les
études détaillées de l'Organisation mondiale de la Santé et d’autres orga-
nisations spécialisées comme l’Association internationale des médecins
pour la prévention de la guerre nucléaire (IPPNW); les études TTAPS
sur l’hiver nucléaire; les études de la Commission scientifique sur les pro-
blèmes de l’environnement (SCOPE); celles du Conseil international des
unions scientifiques (CIUS); et celles de l’Institut des Nations Unies pour
la recherche sur le désarmement (UNIDIR). Une bonne partie de cette
documentation a été communiquée à la Cour ou déposée à la biblio-
thèque de la Cour par l'Organisation mondiale de la Santé et plusieurs
des Etats qui se sont présentés devant la Cour dans la présente affaire.

Sous l’angle de l’état des connaissances, de l’acceptabilité morale et de
la licéité, la question de l’utilisation des armes nucléaires se pose donc
aujourd’hui en termes très différents de ceux de 1945 et doit être analysée
dans une perspective tout à fait nouvelle en tenant compte de l’énorme
masse de données accumulées. Ces nouvelles données ont une très grande
importance s'agissant de la question de la licéité soumise à la Cour.

Un même acte s’apprécie en droit de manière totalement différente selon
que son auteur a agi en ayant pleinement conscience des conséquences qui en
découlent ou lorsqu'il les ignorait totalement. Un pays qui utilise l’arme
nucléaire aujourd’hui ne saurait prétendre qu’il n’est pas au courant des
effets à attendre de son acte. C’est en fonction des connaissances de 1996 que
la question de la licéité des armes nucléaires doit être examinée.

6. Les bombes d'Hiroshima et de Nagasaki permettent-elles de conclure
qu'il est possible de survivre à la guerre nucléaire?

Une question dépasse tous les aspects particuliers des règles du droit
humanitaire et en un sens les regroupe tous en une seule, la population
cible — en fait la race humaine — a-t-elle une chance de survivre? Cette
possibilité de survie marque le point critique de chacun des dangers aux-
quels répondent les divers principes du droit humanitaire. Le point
extrême qui est atteint lorsqu’un danger particulier parvient à son poten-
tiel maximum est le point où il n’y a pas de survie possible. C’est à ce
point que conduit la guerre nucléaire. Le fait qu’une telle guerre peut

59 Winston Churchill, The Second World War, vol. 6, Triumph and Tragedy, 1953,
p. 63.

251
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 474

anéantir la race humaine et toute la civilisation a donc pour conséquence
que tous les principes du droit humanitaire doivent être appliqués.

Si le risque qu'il n’y ait, en cas de guerre nucléaire, aucune chance de survie
n’est pas toujours clairement perçu, c’est en raison de ce qui s’est passé après
Hiroshima et Nagasaki. Le fait que des armes nucléaires ont été utilisées au
Japon et que ce pays a résisté à la guerre et en est sorti plus dynamique et
plus fort peut donner à l’observateur l'illusion rassurante qu’il est possible de
survivre à la guerre nucléaire. Cette vision complaisante s’est insinuée jusque
dans le droit international car il existe un vague sentiment que la preuve a été
faite qu’il est possible de survivre à la guerre nucléaire.

Il faut donc passer brièvement en revue quelques-uns des points sur les-
quels le scénario minimaliste d’une attaque nucléaire remontant à un
demi-siècle diffère manifestement de ce que serait vraisemblablement une
guerre nucléaire aujourd’hui. Les différences suivantes sont à noter:

1) Les bombes employées à Hiroshima et à Nagasaki avaient une puis-
sance qui ne dépassaient pas 15 kilotonnes. Les bombes susceptibles
d’être utilisées dans le cadre d’une guerre nucléaire auront une puis-
sance infiniment supérieure.

2) Hiroshima et Nagasaki ont mis fin à la guerre. Cette guerre nucléaire
étant limitée à l’utilisation de deux bombes nucléaires de petite taille.
Rien ne permet de supposer que la prochaine guerre nucléaire, si elle
a lieu, sera aussi limitée car des échanges multiples sont à prévoir.

3) Le pays cible, dans le cas d’Hiroshima et de Nagasaki, n’était pas une
puissance dotées d’armes nucléaires. Et il n’y avait pas d’autre puis-
sance dotée d’armes nucléaires qui était prête à lui venir en aide. La
guerre nucléaire de demain, si elle a lieu, aura pour théâtre un monde
où il existe une multiplicité d’armes nucléaires, qui ne sont pas là sans
raison. La possibilité qu’une fraction de cet arsenal, si petite soit-elle,
entre en action crée donc un risque permanent dont il faut tenir
compte dans le contexte d’une éventuelle guerre nucléaire.

4) Les villes d’Hiroshima et de Nagasaki, si importantes fussent-elles,
n'étaient pas les centres nerveux du gouvernement et de l’administra-
tion du Japon. Ce sont probablement les grandes villes et les capitales
des pays belligérants qui seront visées dans le contexte d’une éven-
tuelle guerre nucléaire.

5) Les dommages catastrophiques à l’environnement comme l'hiver
nucléaire que pourrait causer un échange multiple de bombes n'étaient
pas à craindre dans le cas des bombes de petite taille utilisées à
Hiroshima et à Nagasaki.

Hiroshima et Nagasaki ne prouvent donc pas qu’il soit possible de sur-
vivre à la guerre nucléaire. Elles préfigurent plutôt, à une échelle très
réduite, les dangers inhérents à une éventuelle guerre nucléaire. Elles
fournissent la réponse à des questions qui auraient pu susciter des doutes
s’il avait fallu examiner le problème de la licéité des armes nucléaires sur
la base des seules données scientifiques sans pouvoir s'appuyer sur une
démonstration pratique de leurs effets sur la population.

252
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 475

Ainsi donc, tous les maux que les règles du droit humanitaire visent à
prévenir sont à prendre en considération dans l’examen des questions de
survie que soulève l’utilisation éventuelle des armes nucléaires dans une
situation de guerre.

7. Une vision venant du passé

J'arrive ainsi au terme de la section de la présente opinion où j’ai ana-
lysé le plus largement possible les effets de la bombe sur la base des résul-
tats connus de son emploi et des données scientifiques disponibles. La
non-conformité de la bombe avec les normes du droit humanitaire et, de
fait, avec les principes fondamentaux du droit international semble donc
tout a fait évidente — et je reviendrai plus loin sur ce point.

Pour situer le probléme dans une perspective plus vaste, il convient de
rappeler que, bien que n’ayant pas été témoin de l’utilisation effective de
Varme nucléaire et bien que n’ayant pas accès à la masse de données
scientifiques aujourd’hui disponibles, un observateur perspicace a su,
longtemps avant l’invention de la bombe, en percevoir l’incompatibilité
avec toute forme d’ordre social, notion qui englobe bien sûr le droit inter-
national. Dans The World Set Free, H. G. Wells, partant de ce que l’on
savait déjà en 1913 grâce aux travaux d’Einstein et d’autres savants sur la
corrélation entre la matière et l’énergie, a eu la prémonition de la création
de la bombe. Se projetant dans lavenir avec une remarquable prescience,
il écrivait en 1913:

«Les bombes atomiques avaient réduit les problèmes internatio-
naux à l’insignifiance totale ... nous avons réfléchi à la possibilité
d’empêcher l’utilisation de ces effroyables engins avant que le monde
ne soit entièrement détruit. Car il nous paraît tout à fait évident que
ces bombes, et le pouvoir destructeur encore plus grand auquel elles
ouvrent la voie, pourraient très facilement saper tout le système de
relations et d'institutions de l’humanité. » °°

Dès 1913, la puissance que recelait l’atome était théoriquement connue.
Sur cette base et en l’absence de toute confirmation pratique, on a pu pré-
voir que la bombe était capable de saper tout le systéme de relations et
d’institutions de l’humanité. Le droit international est l’un des éléments
les plus fragiles de ce système.

Il est remarquable que la question de savoir si l’arme est permise au
regard du droit international continue d’être sérieusement débattue alors
même que la preuve de sa puissance a été, quarante ans après que les
conséquences à en attendre auront été qualifiées de «tout à fait évi-
dentes», administrée de façon terrifiante et alors même que le monde a
disposé, depuis, d’un nouveau délai de réflexion de cinquante ans.

60 H. G. Wells, The First Men in the Moon et The World Set Free, Literary Press,
Londres, réimpression non datée de l’édition de 1913, p. 237. Voir aussi l’allusion à Wells
dans R. J. Lifton et Richard Falk, Indefensible Weapons, 1982, p. 59.

253
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 476
IT. DROIT HUMANITAIRE

On peut dire que la principale question dont la Cour est saisie est de
savoir si les armes nucléaires sont, à un degré quelconque, compatibles
avec les principes fondamentaux du droit humanitaire.

L'application aux armes nucléaires des principes du droit humanitaire
n’a été contestée à aucun stade de la procédure et a maintenant été
confirmée par l’avis unanime de la Cour (alinéa D du paragraphe 2 du
dispositif). La plupart des Etats qui soutiennent que l’emploi des armes
nucléaires est licite ont d’ailleurs reconnu que leur utilisation est soumise
aux règles du droit international humanitaire.

Ainsi la Fédération de Russie a déclaré:

«Bien entendu, les développements qui précèdent ne signifient pas
que l’emploi des armes nucléaires n’est assujetti à aucune limitation.
Même si leur emploi est en principe justifiable — en état de légitime
défense individuelle ou collective — il doit s’insérer dans le cadre des
restrictions imposées par le droit humanitaire en ce qui concerne les
moyens et méthodes de conduite des activités militaires. Il est impor-
tant de noter que, s'agissant des armes nucléaires, ces restrictions
découlent du droit coutumier plutôt que du droit conventionnel.»
(Exposé écrit, p. 18.)

Les Etats-Unis d'Amérique se sont exprimés dans les termes suivants:

«La position des Etats-Unis, qui n’est pas nouvelle, est que les
divers principes du droit international des conflits armés s’appli-
quent à l’emploi des armes nucléaires comme ils s’appliquent à
l’ensemble des autres méthodes et moyens de guerre. Mais cela ne
signifie pas que l’emploi des armes nucléaires soit interdit par le droit
de la guerre. Comme le démontre la suite du présent exposé, la
réponse à la question de la licéité dépend des circonstances précises
qui entourent un cas déterminé d’emploi d’une arme nucléaire.»
(Exposé écrit, p. 21.)

Et le Royaume-Uni le fit ainsi:

«Il s’ensuit de là que le droit des conflits armés par rapport auquel
la licéité d’un emploi déterminé de bombes nucléaires doit s’appré-
cier englobe toutes les dispositions du droit international coutumier
(y compris celles qui ont été codifiées dans le protocole additionnel I)
et, le cas échéant, du droit conventionnel, à l’exclusion toutefois des
dispositions du protocole I qui ont introduit de nouvelles règles dans
le droit.» (Exposé écrit, p. 46, par. 3.55.)

La subordination des armes nucléaires aux règles du droit humanitaire
est donc universellement reconnue et a maintenant été confirmée sur le
plan judiciaire en tant que principe indiscutable du droit international.

Il faut donc maintenant mettre en regard les grands principes du droit
humanitaire et les effets avérés des bombes nucléaires qui ont été décrits

254
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 477

plus haut. Une fois rapprochés les principes et les faits, leur incompati-
bilité totale ne peut aboutir qu’à une seule conclusion — que les armes
nucléaires sont incompatibles avec le droit humanitaire. Puisqu’elles sont
sans conteste régies par le droit humanitaire, elles sont sans conteste illi-
cites.

Parmi les interdictions du droit international humanitaire qui sont per-
tinentes dans la présente affaire figurent l'interdiction des armes causant
des maux superflus, des armes qui ne font pas de distinction entre la
population civile et les combattants et des armes qui ne permettent pas de
respecter les droits des Etats neutres.

Je vais maintenant analyser plus en détails ces considérations.

I. Les «considérations élémentaires d'humanité »

Cette formule est la traduction d’une notion clé du droit humanitaire.
La conduite d’un Etat dans une situation donnée est-elle contraire aux
considérations élémentaires d'humanité? I] suffit d'évoquer cette formule
et de rappeler les résultats avérés de la bombe décrits plus haut pour que
la contradiction éclate au grand jour. L'opposition est si radicale qu’on
peut s'étonner qu’elle ait même pu être mise en doute.

Peut-on soutenir, en toute logique, qu’exterminer massivement les
habitants du pays ennemi, empoisonner l’air qu’ils respirent, provoquer
chez eux des cancers, des tumeurs chéloïdes et des leucémies, exposer un
grand nombre de leurs descendants à des risques de malformations
congénitales et d’arriération mentale, dévaster leur territoire et rendre
leurs produits alimentaires impropres à la consommation, peut-on soute-
nir que des actes de ce genre sont compatibles avec les «considérations
élémentaires d’humanité»? A moins d’être prêt à répondre en conscience
à ces questions par l’affirmative, on doit reconnaître qu’il n’y a plus place
pour aucune discussion sur le point de savoir si les armes nucléaires vio-
lent le droit humanitaire, et donc le droit international.

Le président Woodrow Wilson, dans un discours prononcé lors d’une
séance conjointe du Congrès le 2 avril 1917, a très bien formulé cette idée
lorsqu'il a dit:

«Progressivement et laborieusement, l’effort de développement de
ce droit s’est poursuivi, avec des résultats certes bien modestes …
mais toujours, du moins, en pleine connaissance de ce que le cœur et
la conscience de lhumanité exigeaient.»f!

S'agissant des armes nucléaires, il ne peut pas y avoir le moindre doute
sur ce que «le cœur et la conscience de ’humanité» exigent. Un autre

61 Discours prononcé le 2 avril 1917 par le président des Etats-Unis d'Amérique à une
séance conjointe des deux chambres du Congrès, réimprimé dans American Journal of
International Law, 1917, vol. 11, suppl., p. 144. Les paroles du président étaient inspirées
par les attaques des sous-marins allemands contre les navires de guerre et les navires
marchands indistinctement ; il a parlé dans ce contexte de «guerre contre Fhumanité ».

255
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 478

président des Etats-Unis, le président Reagan, a déclaré: «J’appelle de
tous mes vœux le jour où il ne restera plus d’armes nucléaires nulle part
sur la terre.» *®* Cette attitude, qui est aussi — comme le souligne la pré-
sente opinion en divers endroits — celle de simples citoyens dans le
monde entier, inspire le droit humanitaire moderne, qui a fait des progrès
depuis le temps où le président Wilson en qualifiait les résultats de «bien
modestes ».

La suite de la présente opinion sera consacrée à un examen de l’état
actuel de développement des principes du droit humanitaire.

2. L'origine multicuturelle du droit humanitaire de la guerre

Le droit humanitaire de la guerre tire une autorité accrue du fait que,
loin d’être une invention récente ou l’émanation d’une culture détermi-
née, il remonte à des temps anciens et repose sur une tradition trois fois
millénaire et que, comme on l’a déjà souligné, il a de profondes racines
dans de nombreuses cultures — hindoue, bouddhiste, chinoise, chré-
tienne, islamique et africaine. Toutes ces cultures ont dégagé une série de
restrictions à la possibilité d’employer tel ou tel moyen pour combattre
Pennemi. Le problème à l’examen est universel et la Cour est elle-même
une instance universelle dont la composition doit statutairement refléter
les principales formes de culture du monde. La Cour ne saurait ne tenir
aucun compte en l’espèce des traditions multiculturelles qui existent sur
cette importante question; il lui faut au contraire invoquer dans toute sa
plénitude l’autorité universelle dont elle peut se prévaloir pour donner à
ses conclusions un poids supplémentaire — le poids que confèrent aux
traditions considérées la profondeur de leurs racines historiques et
l'ampleur de leur champ géographique.

S'agissant des armes nucléaires, la tradition ancestrale de l’Asie du Sud
touchant l'interdiction d'employer des armes hyperdestructives est parti-
culièrement pertinente. Cette tradition se reflète dans deux célèbres épo-
pées indiennes, le Ramayana et le Mahabharatha, qui sont connues et
régulièrement représentées dans toute l’Asie du Sud et du Sud-Est où
elles font partie du patrimoine culturel vivant des pays de la région. Ces
deux épopées ne pourraient pas être plus précises dans leurs références à
l'interdiction en question et elles portent sur une histoire vieille de près de
trois mille ans.

62 Discours du 16 juin 1983, mentionné par Robert McNamara, op. cit., p. 60.

63 Je note à ce propos que notre éminent collègue, le juge latino-américain Andrés
Aguilar-Mawdsley, est malheureusement décédé six jours avant que ne commencent les
audiences dans la présente affaire, ce qui a réduit le nombre des juges à quatorze et privé
la Cour de sa composante latino-américaine.

64 Comme le souligne une étude contemporaine du développement du droit interna-
tional humanitaire, il apparaît que «des efforts ont été faits par tous les peuples à toutes
les époques pour limiter les ravages de la guerre» (Herczegh, op. cit., p. 14).

256
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 479

Le Ramayana raconte l’histoire héroïque d’une guerre entre Rama,
prince d’Ayodhya en Inde, et Ravana, souverain du Sri Lanka. Au cours
de cette lutte épique, que ce classique décrit dans le moindre détail, le
demi-frère de Rama, Lakshmana, vint à acquérir un engin de guerre qui
pouvait «détruire toute la race de l’ennemi, y compris ceux qui ne pou-
vaient porter les armes».

Rama fit valoir à Lakshmana que l’engin ne pouvait être utilisé dans le
combat

«parce que ce type de destruction massive était interdit par les lois
de la guerre héritées du passé même si Ravana cherchait à atteindre,
par une guerre injuste, un objectif contraire au droit».

Les lois de la guerre auxquelles Rama se conformait étaient, déjà à son
époque, des lois traditionnelles. Les lois de Manu interdisaient le recours
aux stratagèmes et à la ruse ainsi que toute attaque contre des adversaires
sans armes et des non-combattants et, ce, que la guerre soit juste ou
injuste”. L’historien grec Megasthenes® rapporte qu’il était d’usage en
Inde que les armées en lutte épargnent les paysans travaillant dans leurs
champs, même si la bataille faisait rage tout près d’eux. Il signale en outre
que la terre de l’adversaire n’était pas détruite par le feu ni ses arbres
abattus.

Le Mahabharatha est le récit d’une lutte épique entre les Kauravas et
les Pandavas qui évoque, lui aussi, le principe interdisant les armes hyper-
destructives lorsqu'il signale que:

«Arjuna, se conformant aux lois de la guerre, s’abstint d’utiliser le
« pasupathastra », une arme hyperdestructive, au motif que, dès lors
que le combat ne faisait appel qu'aux armes classiques ordinaires,
l'emploi d'armes extraordinaires ou non classiques eût été non seu-
lement contraire à la religion ou aux lois de la guerre reconnues,
mais immoral. » 70

Les armes causant des maux superflus ont également été bannies par
les lois de Manu qui mentionnent par exemple les flèches avec pointe à

65 The Ramayana, traduction française basée sur la traduction de Romesh Chunder
Dutt.

66 Voir Nagendra Singh, «The Distinguishable Characteristics of the Concept of Law
as It Developed in Ancient India», dans Liber Amicorum for the Right Honourable Lord
Wilberforce, 1987, p. 93. Le passage pertinent du Ramayana se trouve dans Yuddah
Kanda (Sloka), VIIL39.

67 Manusmrti, vii, 91, 92.

68 Approx. 350 av. J.-C.-290 av. J.-C. Historien et diplomate de la Grèce ancienne,
envoyé en ambassade par Seleucos I à Chandragupta Maurya, il est l’auteur du compte
rendu le plus complet sur l’Inde que connût alors le monde grec.

8° Megasthenes, Fragments, cité dans N. Singh, Juristic Concepts of Ancient Indian
Polity, 1980, p. 162-163.

70 Mahabharatha, Udyog Parva, 194.12, cité dans Nagendra Singh, «The Distinguish-
able Characteristics of the Concept of Law as It Developed in Ancient India», op. cit.,
p. 93.

257
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 480

barbillons qui, une fois entrées dans le corps, seraient difficiles à extirper
ou les flèches aux pointes rougies au feu ou empoisonnées”!.

La sagesse de la tradition judaïque ancienne se reflète, pour ce qui est
de l’environnement, dans le passage ci-après du Deutéronome (20:19):

«Lorsque tu tentes de capturer une ville, n’abats pas ses arbres
fruitiers même si le siège dure longtemps. Mange les fruits mais ne
détruis pas les arbres. Les arbres ne sont pas tes ennemis.» (Les ita-
liques sont de moi.)

Des études récentes sur la conduite de la guerre chez les peuples afri-
cains révèlent de même l’existence de traditions humanitaires dans le
cadre des conflits armés, les adversaires étant traités avec modération et
clémence ”?. Par exemple, il y avait en Afrique un art de la guerre tradi-
tionnel qui prévoyait dans certains cas interdiction d’armes déterminées
et certaines régions appliquaient, la veille, au cours et au lendemain des
hostilités, un cérémonial, des conventions et des règles très complexes —
un système d'indemnisation étant même prévu *.

Dans la tradition chrétienne, le deuxième concile de Latran tenu en
1139 mérite une mention spéciale pour avoir interdit les armes trop
cruelles pour être utilisées au combat, l’arbalète et les machines de siège,
condamnées comme «meurtrières et odieuses au Seigneur» #. Nussbaum,
citant cette clause, observe qu'elle «paraît certainement curieuse à l’ère de
la bombe atomique». Elle montre qu’on s’est très tôt rendu compte des
dangers que comportait l'introduction de techniques nouvelles sur le
champ de bataille. Dans d’autres domaines du droit de la guerre, des
efforts ont été faits pour imposer certains contrôles, par exemple, par la
proclamation de «tréves de Dieu» qui interdisaient les combats certains
jours de la semaine et qui pouvaient se prolonger, selon les diocéses, du
mercredi au coucher du soleil jusqu’au lundi à l’aube”.

Le décret de Gratien, au XIT° siècle, a été l’un des premiers écrits chré-
tiens à traiter de ces principes et l’interdiction de certaines armes imposée
par le deuxième concile de Latran témoigne de l’intérêt croissant suscité
par la question. S'agissant de la philosophie chrétienne, on notera que si
la notion de guerre juste (jus ad bellum) a été très tôt examinée très en
détail par des penseurs comme saint Augustin, il a fallu attendre plusieurs
siècles pour que le jus in bello fasse l’objet d’études approfondies.

Vitoria a recueilli des traditions de diverses origines sur le sujet et, en
particulier, les traditions guerrières de l’époque de la chevalerie; saint

7 Manusmrti, VIL90, cité dans N. Singh, India and International Law, 1973, p. 72.

72 Voir Y. Diallo, Traditions africaines et droit humanitaire, 1978, p. 16; E. Bello, Afri-
can Customary Humanitarian Law, CICR, 1980, l’un et l’autre mentionnés dans Herc-
zegh, op. cit., p. 14.

73 Bello, op. cit., p. 20-21.

74 Résolutions du deuxième concile de Latran, canon XXIX, cité par Nussbaum, A
Concise History of the Law of Nations, 1947, p. 25.

75 Jbid., p. 26.

258
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 481

Thomas d’Aquin a élaboré une doctrine très détaillée sur la protection
des non-combattants; et d’autres auteurs ont alimenté le courant de
pensée de plus en plus développé engendré par la question.

Dans la tradition islamique, les lois de la guerre interdisaient d'employer
les flèches empoisonnées ainsi que d’enduire de poison les armes telles
que lances ou épées 7. Il était formellement prohibé d’utiliser pour tuer
des procédés inutilement cruels et de pratiquer des mutilations. Les non-
combattants, les femmes et les enfants, les moines et les lieux de culte
étaient expressément protégés. Les récoltes et le bétail devaient être épar-
gnés’’ par quiconque avait le contrôle d’un territoire. Les prisonniers
devaient être traités avec clémence conformément à des préceptes cora-
niques tels que: &Nourris, pour l’amour d'Allah, lindigent, l’orphelin et
le captif.» "8 Le droit islamique était si développé en ce qui concerne la
conduite à observer pendant les hostilités qu’il ordonnait non seulement
que les prisonniers soient bien traités mais aussi que, s’ils exprimaient
leurs dernières volontés pendant leur captivité, celles-ci soient communi-
quées à l'ennemi par la voie appropriée ??.

La tradition bouddhiste allait encore plus loin car elle était totalement
pacifiste et interdisait de tuer, d’infliger des souffrances, de faire des pri-
sonniers ou de s'emparer des biens ou du territoire d’autrui, en toutes cir-
constances. Puisqu’elle bannit totalement Ja guerre, elle ne pourrait en
aucun cas donner son aval aux armes de destruction — surtout à une
arme telle que la bombe nucléaire:

«Pour le bouddhisme, il n’y a pas de «guerre juste», notion falla-
cieuse imaginée et propagée pour justifier et excuser la haine, la
cruauté, la violence et l’extermination. Qui détermine ce qui est juste
et injuste? Les puissants et les vainqueurs sont «justes» et les faibles
et les vaincus sont «injustes». Notre guerre est toujours «juste» et
votre guerre toujours «injuste». Le bouddhisme n'accepte pas ce
point de vue. » #0

Dans un avis consultatif sur une question de droit humanitaire touchant
la licéité de l’emploi de la force au point de menacer l’humanité tout
entière de destruction, ce serait une grave erreur de passer sous silence
les conceptions humanitaires qui nous viennent de l’une des plus impor-
tantes traditions culturelles du mondef!.

76 Voir N. Singh, India and International Law, op. cit., p. 216.

77 Qur'an, 11.205.

78 Jbid., LXXVIL.8; les italiques sont de moi.

798. R. Hassan, The Reconstruction of Legal Thought in Islam, 1974, p. 177. Voir,
d’une manière générale, Majid Khadduri, War and Peace in the Law of Islam, 1955. Pour
un aperçu du droit islamique concernant la guerre, voir C. G. Weeramantry, /slamic
Jurisprudence: Some International Perspectives, 1988, p. 134-138.

80 Walpola Rahula, What the Buddha Taught, 1959, p. 84.

8! Concernant le bouddhisme et le droit international, voir, d’une manière générale,
K. N. Jayetilleke, «The Principles of International Law in Buddhist Doctrine», Recueil
des cours de l’Académie de droit international de La Haye, t. 120 (1967), p. 441-567.

259
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 482

Dans Vhistoire plus récente, les exemples d’adhésion aux principes
humanitaires sont très nombreux. C’est ainsi que pendant la guerre de
Crimée, en 1855, il a été proposé lors du siège de Sébastopol ’emploi du
soufre, mais le Gouvernement britannique s’y était opposé. De même,
pendant la guerre civile américaine, il a été proposé en 1862 de placer du
chlore dans les obus utilisés par les forces de l’Union, mais le gouverne-
ment a rejeté cette proposition®?.

C’est dans ce riche contexte culturel qu’il faut replacer les questions à
l'étude en se rendant bien compte qu’elles n’ont pas leur origine dans un
sentiment nouveau né au siècle dernier et si éloigné de la tradition uni-
verselle pour qu’on puisse s’en écarter à la légère.

Face aux cruautés de la guerre, Grotius notait, en le déplorant, que:

«lorsque les armes commencent à parler, tout respect pour les lois
divines et humaines est balayé, comme si les hommes avaient, à par-
tir de là, toute liberté pour commettre tous les crimes».

Les thèses de Grotius avaient une large assise et insistaient sur le carac-
tère absolument contraignant des restrictions applicables à la conduite de
la guerre. En élaborant ces thèses, Grotius s’est appuyé sur lexpérience
collective de Phumanité puisée dans une large gamme de civilisations et
de cultures.

Dans son étude encyclopédique des sources écrites d’où ses principes
découlent, Grotius n’a naturellement pas eu accès aux témoignages four-
nis par les traditions hindoue, bouddhiste et islamique sur les questions à
l'étude et a dû travailler sans le bénéfice de cet appoint documentaire
considérable d’où il ressort que la branche du droit que nous désignons
sous le nom de jus in bello est universelle dans ses origines et remonte à la
plus haute Antiquité.

3. Aperçu de l'évolution du droit humanitaire

Les principes humanitaires font depuis longtemps partie de la gamme
d’idées-forces qui constituent le corpus du droit international. Le droit
international moderne est le produit de cent ans d’efforts humanitaires
inspirés par les souffrances de la guerre. Ces efforts ont eu pour but de
juguler la tendance, si souvent observée en période de conflit, à enfreindre
tous les préceptes dictés par la compassion humaine. Ils ont été cou-
ronnés de succès dans plusieurs domaines bien précis, mais si ces résultats
concrets ont pu être obtenus c’est parce qu’il y avait à la base, et pour
donner l’impulsion nécessaire, des principes généraux exigeant que soit
évitée toute souffrance humaine excessive par rapport aux buts et aux
nécessités de la guerre.

82 Voir L. S. Wolfe, «Chemical and Biological Warfare: Effects and Consequences»
McGill Law Journal, 1983, vol. 28, p. 735. Voir également «Chemical Warfare», Ency-
clopaedia Britannica, 1959, vol. 5, p. 353-358.

83 Grotius, Prolégomènes, par. 28.

260
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 483

C’est aux Etats-Unis d’Amérique que revient le mérite d’une des pre-
mières initiatives prises pour établir sous une forme écrite les règles du
droit humanitaire devant guider la conduite des armées. Pendant la
guerre de sécession, le président Lincoln a chargé le professeur Lieber
d’élaborer, à l’intention des armées du général Grant, des instructions
dont M. de Martens, délégué du tsar Nicolas II à la conférence de la
paix de 1899, a dit qu’elles avaient beaucoup amélioré le sort non seule-
ment des troupes des Etats-Unis mais aussi de celles de la confédé-
ration sudiste. Rendant hommage à cette initiative, M. de Martens l’a
décrite comme un exemple dont la conférence de Bruxelles de 1874 con-
voquée par l’empereur Alexandre II «a été le développement logique et
naturel». Cette conférence est à l’origine de la conférence de la paix de
1899, et des conventions de La Haye qui revêtent tant d'importance en
Pespèce ff.

La déclaration de Saint-Pétersbourg de 1868 stipule que «le seul but
légitime» de ia guerre est «l’affaiblissement des forces militaires de
l'ennemi» et de nombreuses déclarations ultérieures ont repris ce principe
en le renforçant. Il est l'expression d’une règle très ancienne de la guerre
acceptée par de nombreuses civilisations #,

La clause de Martens, du nom de son auteur, a été insérée, à la suite
d’un vote unanime, dans le préambule de la convention II de La Haye de
1899 (et de la convention IV de 1907) concernant les lois et coutumes de
la guerre sur terre. Cette clause se lit comme suit:

«En attendant qu’un code plus complet des lois de la guerre puisse
être édicté, les Hautes Parties contractantes jugent approprié de
déclarer que, dans les cas qui ne sont pas couverts par des Règle-
ments spécifiques adoptés par elles, les populations des territoires
occupés et les belligérants restent sous la sauvegarde et sous l’empire
des principes du droit des gens, tels qu’ils résultent des usages établis
entre nations civilisées, des lois de l’humanité et des exigences de la
conscience publique.» (Les italiques sont de moi.)

Bien que la clause de Martens tire son origine de dissensions sur le sta-
tut des mouvements de résistance en territoire occupé apparues entre les
participants aux conférences de la paix de La Haye, elle est aujourd’hui
considérée comme applicable à l’ensemble du droit humanitaire®’. Elle

84 Pour le discours de de Martens, voir Conférence internationale de la paix, La Haye,
18 mai-29 juillet 1899, op. cit., p. 114.

85 Réglements de La Haye de 1899 et de 1907, art. 25; convention de La Haye (IX) de
1907, article premier; résolution du 30 septembre 1928 de l’Assemblée de la Société des
Nations; résolutions 2444 (XXIID du 19 décembre 1968 et 2675 (XXV) du 9 décembre
1970 de PAssemblée générale des Nations Unies; protocole additionnel I aux conventions
de Genève de 1949, art. 48 et 51.

86 Voir, ci-aprés, la section V, paragraphe 2, sur « Les buts de la guerre».

87 Voir D. Fleck (dir. publ.), The Handbook of Humanitarian Law in Armed Conflicts,
1995, p. 29.

261
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 484

apparait sous une forme ou sous une autre dans plusieurs grands traités
de droit humanitaire**. Elle indique clairement qu’au-dela des règles pré-
cises qui ont déjà pu être élaborées, il existe un ensemble de principes
généraux suffisamment bien établis pour être susceptibles d'application
dans les situations qui ne sont pas encore régies par une règle particu-
lière #?. .

Il convient également de mentionner à cet égard, l’article 22 du règle-
ment de La Haye de 1907 qui dispose que «les belligérants n’ont pas un
droit illimité quant au choix des moyens de nuire à l'ennemi».

Il y a là autant de preuves que le droit international, loin d’être insen-
sible à des problèmes qui ont un tel retentissement sur le bien-être de
l'humanité, a depuis longtemps reconnu l’importance capitale des consi-
dérations d'humanité dans le choix de ses attitudes et de ses réactions
face au non-respect, dans quelque contexte que ce soit, de ces mêmes
considérations. Les déclarations évoquées plus haut ont été faites, il faut
le rappeler, à une époque où les armements se développaient à un rythme
accéléré sous l'impulsion du progrès technique. On présumait qu’un peu
partout dans le monde la hiérarchie militaire avait en chantier des armes
plus perfectionnées et plus dévastatrices et qu’il en serait ainsi pendant
des années. Les principes qui s’élaboraient étaient donc destinés à s’appli-
quer aux armes existantes comme aux armes à venir, aux armes connues
comme aux armes à naître. Il s’agissait de principes généraux conçus en
pensant aux armes nouvelles tout autant qu’à celles d’hier.

Les parties aux conventions de Genève de 1949 ont expressément
reconnu que la clause de Martens faisait partie du droit international
existant — idée qu'aucun juriste international ne peut sérieusement
contester.

Comme l’ont souligné McDougal et Feliciano:

«On ne peut guère admettre la licéité d’actions visant à terroriser
délibérément la population de l’adversaire en lui faisant subir des
destructions massives sans rendre vaines et sans objet toutes les res-
trictions juridiques à l’emploi de la violence. » °°

88 Première convention de Genève de 1949, art. 63, par. 4; deuxième convention de
Genève, art. 62, par. 4; troisième convention de Genève, art. 142, par. 4; quatrième con-
vention de Genève, art. 158, par. 4; convention sur les armes inhumaines, 1980, préam-
bule, cinquième alinéa.

89 A la dernière séance de la quatrième commission de la conférence de la paix tenue
le 26 septembre 1907, M. de Martens a résumé le résultat des travaux dans les termes
suivants:

«Si, depuis l’Antiquité jusqu’à nos jours, on répétait l’adage romain Inter arma
silent leges, nous avons proclamé hautement Inter arma vivant leges … C’est le plus
grand triomphe du droit et de la justice sur la force brutale et les nécessités de la
guerre.» (Deuxième conférence internationale de la paix, La Haye, 15 juin-18 octobre
1907, Actes et documents, ministère des affaires étrangères, La Haye, Imprimerie
nationale, 1907, t. IL p. 924.)

% M. S. McDougal et F. P. Feliciano, Law and Minimum World Public Order: The
Legal Regulation of International Coercion, 1961, p. 657.

262
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 485

Le droit international établit depuis longtemps une distinction entre les
armes classiques et celles qui causent des maux superflus. L'intérêt qu’il
porte à ce problème ne s’est jamais démenti. C’est ainsi que la convention
de 1980 sur l'interdiction et la limitation de l'emploi de certaines armes
classiques qui peuvent être considérées comme produisant des effets trau-
matiques excessifs ou comme frappant sans discrimination traite dans
trois protocoles séparés des armes qui produisent des éclats non loca-
lisables impossibles à détecter dans le corps humain (protocole I); des
mines, pièges et autres dispositifs (protocole IT) et des armes incendiaires
(protocole I).

Si le droit international était en 1899 assez vigoureux au niveau des
principes pour établir que l'extraordinaire cruauté de la balle dum-dum
ou des projectiles qui explosent dans le corps humain était excessive par
rapport aux buts de la guerre?! et que les projectiles diffusant des gaz
asphyxiants ou délétéres étaient, eux aussi, extraordinairement cruels ?,
n'est-il pas surprenant, du point de vue d’un observateur objectif, que ce
même droit international soit, en 1996, si faible au niveau des prin-
cipes qu’avec plus d’un siècle de droit humanitaire à son actif il ne soit tou-
jours pas capable de parvenir à la conclusion que la cruauté des armes nu-
cléaires est excessive par rapport aux buts de la guerre. On peut en tout
cas s'étonner, et le mot est faible, que l’emploi contre un seul soldat d’une
seule balle dum-dum soit un acte de cruauté excessive que le droit inter-
national ne tolère plus depuis 1899 alors que ne l’est pas le fait de réduire
en cendres, en une seconde, cent mille civils. Et l’étonnement grandit
encore si l’on sait que l’arme en question est capable, en cas d’utilisations
multiples, de mettre en danger l'espèce humaine tout entière et toutes les
formes de civilisation.

Chaque branche du savoir a intérêt à prendre de temps à autre un peu
de recul et à se mettre sans complaisance à la recherche des anomalies ou
absurdités qu’elle peut recéler. Si une anomalie ou une absurdité mani-
feste se révèle et n’est pas contestée, la discipline en question risque fort
d’être perçue comme prise au piège de ses propres subtilités. Le droit
international n’est heureusement pas dans cette situation, mais il y serait
si la conclusion que les armes nucléaires sont illicites devait être jugée
erronée.

Comme le montrera l’analyse qui va suivre, le droit international n’est
pas si démuni qu'il ne puisse relever ce défi sans précédent. Le droit
humanitaire n’est pas une construction inutile face au péril nucléaire. I]
offre une multitude de principes assez amples, assez profonds et assez
vigoureux pour permettre de résoudre le problème.

Le droit humanitaire a bien sûr reçu la sanction de la jurisprudence de

91 Déclaration internationale interdisant l’emploi de balles qui s’épanouissent ou
s’aplatissent facilement dans le corps humain, signée à La Haye le 29 juillet 1899.

92 Déclaration internationale prohibant l’emploi de projectiles qui ont pour but unique
de répandre des gaz asphyxiants ou délétères, signée à La Haye le 29 juillet 1899.

263
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 486

la Cour internationale de Justice (voir par exemple Détroit de Corfou,
C.LJ. Recueil 1949, p. 22; Actions armées frontalières et transfronta-
lières (Nicaragua c. Honduras), C.IJ. Recueil 1988, p. 114), mais la
Cour n’a pas jusqu’à présent été amenée à l’examiner en profondeur. La
présente affaire lui offre une occasion idéale de le faire.

4. L'acceptation par les Etats de la clause de Martens

La clause de Martens a recueilli l’assentiment général de la commu-
nauté internationale. Elle a, ainsi qu’il est rappelé dans d’autres parties de
la présente opinion, été incorporée dans une série de traités, elle a été
appliquée par des instances judiciaires internationales, elle a été incor-
porée dans les manuels militaires” et elle a été généralement acceptée par
la doctrine internationale comme résumant en quelques lignes toute la
philosophie du droit de la guerre.

Au procès Krupp (1948), elle a été décrite comme:

«une clause générale, qui fait des usages établis entre nations civi-
lisées, des lois de l'humanité et des exigences de la conscience pu-
blique le critère à appliquer au cas où les dispositions de la conven-
tion et du règlement qui y est annexé ne couvriraient pas telle ou telle
situation survenant au combat ou en marge du combat».

Pour lord Wright, elle exprime la philosophie générale du règlement de
La Haye qui identifie un très grand nombre de crimes de guerre

«et abandonne le reste à l’autorité de cette clause souveraine où se
trouvent effectivement définis en quelques mots tout l’esprit et tout
le but du droit de la guerre et d’ailleurs de l’ensemble du droit parce
que l’objet du droit sous toutes ses formes est de faire prévaloir
autant que possible dans les relations mutuelles des êtres humains
intéressés les principes du droit et de la justice, ainsi que de l’huma-
nité»®.

La clause de Martens est donc une composante bien établie du droit inter-
national coutumier actuel. Le droit international a depuis longtemps dépassé
le stade où l’on pouvait débattre du point de savoir si les principes en cause
étaient devenus partie intégrante du droit international coutumier. Aucun
Etat ne serait prêt aujourd’hui à renier l’un quelconque de ces principes.

Pour qu’une règle puisse être considérée comme faisant partie du droit
international coutumier, il faut, selon un critère admis par beaucoup,

°3 Voir ci-après la section I, paragraphe 10, lettre a).

% Law Reports of Trials of War Criminals, vol. 10, p. 133.

95 Préface de lord Wright au dernier volume des Law Reports of Trials of War Crimi-
nals, vol. 15, p. xiii. Voir également l’analyse de la clause de Martens figurant dans Singh
et McWhinney, op. cit., p. 46 et suiv., qui se réfère notamment aux deux passages cités
ci-dessus.

264
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 487

qu'elle soit «si largement et si généralement acceptée qu’il soit impossible
qu’un Etat civilisé la renie»*%. Aucun Etat ne renierait aujourd’hui l’un
quelconque des principes considérés; ce qui semble donner lieu à contes-
tation, c’est l’application de ces principes au cas particulier des armes
nucléaires qui, pour une raison obscure, semblent être placées, pour ce
qui est de leur régime juridique, au-dessus des autres armes. Si le droit
humanitaire établit une réglementation pour les armes de moindre puis-
sance par crainte qu’elles ne causent les maux excessifs que ses principes
ont pour objet de prévenir, il doit à fortiori établir une réglementation
pour les armes plus puissantes. Essayer de soustraire les armes nucléaires
à l’application des principes du droit humanitaire est indéfendable non
seulement sur le plan des considérations d’humanité mais aussi sur le
plan de la logique.

Ce raisonnement vaut aussi pour l’argument selon lequel il ne peut pas
se créer de règles de droit coutumier en présence d’objections de la part
des Etats dotés d’armes nucléaires (exposé écrit des Etats-Unis d’Amé-
rique, p. 9)°7. Les principes généraux du droit coutumier applicables en la
matière ont été acceptés par ces Etats longtemps avant l’invention des
armes nucléaires. Or, c’est de ces principes généraux que découle l’illicéité
des armes en question.

Il paraît clair que si ces principes sont acceptés et demeurent incontes-
tés, leur applicabilité au cas particulier des armes nucléaires ne saurait
être raisonnablement mise en doute.

5. Les «exigences de la conscience publique »

Cette formule, extraite de la clause de Martens, résume l’essence du
droit humanitaire. La clause de Martens et bon nombre des formulations
de principes humanitaires qui l’ont suivie reconnaissaient que les convic-
tions collectives en matière de comportement humanitaire doivent impé-
rativement trouver leur expression dans le droit.

La formule est, bien sûr, si générale qu'il n’est pas toujours facile de
déterminer si une conviction sur un point particulier est assez largement
partagée pour entrer dans son champ d’application.

Mais, en ce qui concerne l’emploi ou la menace d’emploi des armes
nucléaires, le problème ne se pose pas car, sur cette question, la cons-
cience de la communauté mondiale s’est exprimée, et ce à maintes reprises
et dans les termes les plus catégoriques, comme en témoignent non seu-
lement les résolutions adoptées par l’Assemblée générale au fil des ans,
mais le fait que des multitudes de personnes dans pratiquement tous les
pays, des organismes professionnels à caractère multinational®® et bien
d’autres groupements à travers le monde proclament sans relâche leur
conviction que la conscience publique exige que les armes nucléaires ne

%6 West Rand Central Gold Mining Co., Ltd. v. R. (1905), 2 KB, p. 407.
97 A ce sujet, voir aussi ci-après la section VI, paragraphe 6.
°8 Concernant ces organisations, voir ci-après la section VI, paragraphe 3.

265
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 488

soient pas utilisées. Partout dans le monde, des présidents et des premiers
ministres, des prêtres et des prélats, des travailleurs et des étudiants, des
femmes et des enfants manifestent inlassablement leur opposition à l’égard
de la bombe et de ses dangers. C’est d’ailleurs le méme sentiment qui
anime l’ensemble de la communauté des nations lorsque, par exemple,
elle convient dans le traité sur la non-prolifération que l’objectif est, en
dernière analyse, l’élimination de toutes les armes nucléaires. Un tel
objectif a été confirmé par la conférence de 1995 chargée d’examiner le
traité sur la non-prolifération et réaffirmé au cours des travaux en cours
concernant l’élaboration d’un traité d’interdiction totale des essais.

La section suivante de la présente opinion (sect. VI, par. 6) traitera de
la sensibilisation de l’opinion publique aux questions humanitaires, que
Pon doit aux immenses progrès faits par le droit relatif aux droits de
l’homme depuis la signature de la Charte des Nations Unies en 1945.

Les résolutions de l’Assemblée générale sur la question sont très nom-
breuses”. Pour n’en citer qu’une, rappelons que la résolution 1653 (XVI)
de 1961 déclare que :

«L’emploi des armes nucléaires et thermonucléaires est contraire à
l'esprit, à la lettre et aux buts de la Charte des Nations Unies et
constitue, en tant que tel, une violation directe de la Charte»,

et ajoute, en se référant plus particulièrement au droit international,
qu'un tel emploi «est contraire au droit international et aux lois de l’hu-
manité». De surcroît, selon l’Assemblée générale, non seulement l’utilisa-
tion des armes nucléaires, mais aussi «la menace» d’utilisation de telles
armes sont interdites 1%,

Les armes nucléaires ont été bannies par traité dans de nombreuses
zones de l’espace planétaire — les fonds marins, l’Antarctique, l’Amé-
rique latine et les Caraïbes, le Pacifique et l’Afrique, sans parler de l’es-
pace extra-atmosphérique. Une telle convergence dans l’action et dans les

% Résolution 1653 (XVI) du 24 novembre 1961 («Déclaration sur l’interdiction de
lPemploi des armes nucléaires et thermonucléaires»); résolution 2936 (XXVIF du
29 novembre 1972 («Non-recours à la force dans les relations internationales et interdic-
tion permanente de l’utilisation des armes nucléaires»); résolution 33/71 B du 14 dé-
cembre 1978 («Non-recours aux armes nucléaires et prévention de la guerre nucléaire»);
résolution 34/83 G du 11 décembre 1979 («Interdiction de l’emploi des armes nucléaires et
prévention de la guerre nucléaire ») ; résolution 36/92 I du 9 décembre 1981 (« Non-recours
aux armes nucléaires et prévention de la guerre nucléaire»); résolution 44/117 C du
15 décembre 1989 («Convention sur l’interdiction de l’utilisation des armes nucléaires»);
résolution 45/59 B du 4 décembre 1990 («Convention sur l'interdiction de l’utilisation
des armes nucléaires»); résolution 46/37 D du 6 décembre 1991 («Convention sur l’inter-
diction de l’utilisation des armes nucléaires»). Voir également, par exemple, la réso-
lution 36/100 du 9 décembre 1981 («Déclaration sur la prévention d’une catastrophe nu-
cléaire»), par. 1: «Les Etats et hommes d’Etat qui emploient les premiers des armes nu-
cléaires commettent le crime le plus grave contre l’humanité. »

100 Résolution 2936 (XXVID du 29 novembre 1972 («Non-recours à la force dans les
relations internationales et interdiction permanente de l’utilisation des armes nucléaires»),
dixième alinéa du préambule.

266
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 489

engagements ne s’accorderait pas avec l’idée que ces armes puissent être
mondialement reconnues comme compatibles avec les principes généraux
d'humanité. Elle traduit plutôt un sentiment universel qu’elles portent en
elles un élément qui perturbe profondément la conscience publique de
notre temps.

Comme on l’a justement observé: |

«En cette époque où la protection des droits de l’homme pro-
gresse, plus peut-être qu’en aucune autre, il est non seulement sou-
haitable mais impératif, s’agissant d’une question qui n’intéresse rien
de moins que le sort de la civilisation humaine, de prendre dûment
conscience de ce que tous les membres de la société humaine, au plan
officiel comme au plan non officiel, attendent du droit.» !°1

Sans doute aucun principe, si élevé soit-il, ne peut-il faire l'unanimité
absolue de la communauté mondiale. Pourtant, il serait difficile de trou-
ver une idée aussi largement et universellement partagée que celle de
l’inadmissibilité de ’emploi des armes nucléaires. Les diverses positions
prises sur cette question «traduisent un vaste consensus collectif sur l’idée
que les armes et les moyens de combat nucléaires ne sauraient être sous-
traits aux règles humanitaires applicables dans les conflits armés» 12.

L’incompatibilité entre les «exigences de la conscience publique» et les
caractéristiques de l’arme apparaît très clairement si l’on présente les pro-
blèmes sous forme de questions qui pourraient être posées à la conscience
publique du monde, incarnée dans chaque pays par un simple citoyen.

Voici quelques exemples, parmi bien d’autres:

Est-il licite, pour atteindre les buts de la guerre, de provoquer l’appari-
tion à grande échelle dans la population ennemie de cancers, tumeurs
chéloïdes et leucémies ?

Est-il licite, pour atteindre les buts de la guerre, d’exposer les enfants à
naître de la population ennemie au risque de malformations congénitales
et d’arriération mentale?

Est-il licite, pour atteindre les buts de la guerre, d’empoisonner:les res-
sources alimentaires de la population ennemie?

Est-il licite, pour atteindre les buts de la guerre, d’infliger l’un quel-
conque de ces types de dommages à la population de pays n’ayant rien à
voir avec le conflit qui a conduit à la guerre nucléaire?

La liste est longue des questions de ce genre qui pourraient être posées.
S’il est concevable que l’une quelconque de ces interrogations reçoive
une réponse affirmative de la part de la conscience publique du monde, la

101 Burns H. Weston, «Nuclear Weapons and International Law: Prolegomenon to
General Illegality», New York Law School Journal of International and Comparative
Law, 1982-1983, vol. 4, p. 252, ainsi que les sources qui y sont citées.

102 Jhid., p. 242

267
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 490

thèse de la licéité des armes nucléaires est peut-être défendable. Sinon, la
thèse de l’illicéité semble irréfutable.

6. Les répercussions de la Charte des Nations Unies
et des droits de l’homme sur les considérations d'humanité
et les exigences de la conscience publique '®

Les changements considérables qui se sont produits après la guerre
dans le domaine des droits de l’homme, depuis l’adoption en 1948 de la
Déclaration universelle des droits de l’homme, ont nécessairement eu des
répercussions sur ce que recouvrent la notion de «considérations d’huma-
nité» et celle d’«exigences de la conscience publique». L'évolution qu’ont
connue les notions relatives aux droits de l’homme, tant dans leur for-
mulation qu’en accédant à l’universalité, dépasse en importance celle de
bien des siècles antérieurs. La conscience publique de la communauté
mondiale a donc acquis une grande force et une grande sensibilité aux
«considérations d'humanité» et à ses «exigences». Comme le vaste sys-
tème de règles et normes internationalement acceptées en matière de
droits de l’homme s’est intégré à la conscience collective de la population
du globe — ce qui n’était pas le cas avant la seconde guerre mondiale —
les principes qui lui servent de fondement tendent à être invoqués spon-
tanément et automatiquement chaque fois que se pose un problème de
normes humanitaires.

Cette évolution progressive a nécessairement une incidence sur la
conception qu’on se fait, à l’époque contemporaine, de l'humanité et des
normes d'humanité, le niveau de l’attente se situant bien au-dessus de ce
qu'il était à l’époque où la clause de Martens a été formulée.

Pour bien mesurer l’ampleur de ce changement, il faut se rappeler que
la première pierre du droit humanitaire moderne a été posée dans un
siècle (le XIX® siècle) qui est souvent décrit comme «le siècle de Clau-
sewitz», au motif qu'à l’époque la guerre était largement considérée
comme un mode naturel de règlement des différends et un prolongement
naturel de la diplomatie. La situation a, depuis lors, énormément évolué
puisque la Charte des Nations Unies interdit aujourd’hui tout recours à la
force par les Etats (art. 2, par. 4) sauf en cas de légitime défense (art. 51).
L'avis de la Cour met en lumière l’importance de ces articles, et la pré-
sente opinion a, dès le départ, souligné qu’il en résulte des conséquences
très étendues (voir «Observations préliminaires»). L'article 2, para-
graphe 3, prévoit expressément que tous les Membres règlent leurs diffé-
rends internationaux par des moyens pacifiques de manière que la paix et
la sécurité internationales, ainsi que la justice, ne soient pas mises en dan-
ger. Cette vision radicalement différente de la normalité et de la légitimité
de la guerre a indubitablement rehaussé le niveau des «exigences de la
conscience publique» de notre temps.

193 Voir aussi ci-après la section III, paragraphe 10, lettre ¢).

268
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS, WEERAMANTRY) 491

Les dispositions de la Charte concernant les droits de l’homme, comme les
articles 1, 55, 62 et 76, la Déclaration universelle des droits de l’homme de
1948, les deux pactes de 1966 relatifs aux droits de l’homme (droits civils et
politiques d’une part et droits économiques, sociaux et culturels d’autre part)
et les nombreuses conventions sur des sujets particuliers qui formulent des
normes en matière de droits de l’homme, telle la convention sur l’interdiction
de la torture — autant d’instruments qui font maintenant partie intégrante de
la conscience publique de la communauté internationale — ont beaucoup
enrichi et précisé la notion de violation des normes humanitaires par rapport
à l’époque où la clause de Martens a vu le jour. Les règles et normes relatives
aux droits de l’homme imprègnent aujourd’hui si profondément la conscience
collective qu'elles s’infiltrent un peu partout dans le droit humanitaire.

Des commentaires allant dans le même sens ont été présentés (par
exemple, par l'Australie (CR 95/22, p. 25)) dans des exposés qui appellent
en outre l’attention sur le fait que l’Assemblée générale a souligné le lien
entre droits de l’homme et armes nucléaires lorsqu'elle a condamné la
guerre nucléaire en tant qu’«atteinte au droit primordial de l’homme —
le droit à la vie» 104.

Parallèlement à l’évolution qui s’est produite dans le domaine des
droits de l’homme, le développement d’un autre vaste domaine du droit
— le droit de l’environnement — a également contribué à sensibiliser la
conscience publique aux problèmes d’environnement qui influent sur les
droits de l’homme. Comme l’a souligné la Commission du droit interna-
tional dans le cadre de ses travaux sur la responsabilité des Etats, une
conduite qui met gravement en danger la préservation de l’environne-
ment contrevient 4 des principes «aujourd’hui si profondément ancrés
dans la conscience universelle qu’ils sont devenus des règles particuliére-
ment essentielles du droit international général» !%.

7. L’argument du caractère non intentionnel des « dommages collatéraux »

Il importe peu que les effets des armes nucléaires ne soient pas direc-
tement voulus mais soient des «sous-produits» ou des «dommages col-
latéraux». Le fait est que ces effets résultent inévitablement de l’emploi
de l’arme. Il n’est pas concevable, dans un système juridique cohérent,
que l’auteur d’un acte qui engendre de telles conséquences soit dégagé de
toute responsabilité juridique pour les avoir causés, pas plus qu’il n’est
concevable qu’un automobiliste lancé à 150 kilomètres à l'heure dans une
rue commerçante bondée se trouve dégagé de toute responsabilité juri-
dique pour la mort de ses victimes au motif qu’il n’avait pas l'intention
de les tuer.

104 Résolution 38/75 de l’Assemblée générale en date du 15 décembre 1983 (« Condam-
nation de la guerre nucléaire»), paragraphe 1 du dispositif.

105 Rapport de la Commission du droit international sur les travaux de sa vingt-hui-
tième session, Annuaire de la Commission du droit international, 1976, vol. IJ, deuxième
partie, p. 101, par. 33.

269
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 492

La masse de connaissances dont on dispose sur les conséquences de
larme nucléaire fait à ce point partie du domaine public universel que nul
ne peut plaider l’ignorance avec quelque chance d’être cru.

8. L'illicéité existe indépendamment d’interdictions spécifiques

La thèse des Etats opposés à Pillicéité repose en grande partie sur
l'argument selon lequel ce qui n’est pas expressément interdit à un Etat
est permis. Pour déterminer la valeur de cet argument, j’utiliserai quel-
ques exemples concrets:

a) si demain était inventé un rayon capable d’incinérer instantanément
tout organisme vivant dans un rayon de 150 kilomètres, devrait-on
attendre qu’un traité international l’interdise expressément pour le
déclarer incompatible avec les principes fondamentaux du jus in bello
et non susceptible par conséquent d’être légitimement utilisé à la
guerre? Il serait, semble-t-il, ridicule de devoir attendre la convoca-
tion d’une conférence internationale, l’élaboration d’un traité et le
laborieux processus de ratification avant que le droit ne reconnaisse
que l’arme en question est illicite;

b) le caractère spécieux de l’argument selon lequel ce qui n’est pas expres-
sément interdit est autorisé ressort également d’un autre exemple cité
dans une partie antérieure de la présente opinion. Cet argument condui-
rait à la conclusion qu’immédiatement avant l’adoption des traités inter-
disant les armes bactériologiques il était licite d’utiliser des ogives por-
teuses de substances bactériologiques les plus meurtrières pour provoquer
des épidémies catastrophiques dans la population ennemie. Cette conclu-
sion n’est guère crédible et n’est défendable qu’à condition de faire tota-
lement abstraction des principes préexistants du droit humanitaire.

Le fait qu’il n'existe pas de traité ou de déclaration qualifiant expres-
sément l’arme d’illicite est sans pertinence dès lors que l’illicéité découle
de principes de droit international coutumier, qui sont bien plus impor-
tants que telle ou telle arme ou telle ou telle déclaration. Il n’est pas
nécessaire d'identifier chaque arme interdite par le droit international en
raison de sa cruauté ou de sa brutalité, pas plus qu’il n’est nécessaire
d’énumérer tous les instruments de torture dans un énoncé de l’interdic-
tion générale de la torture. C’est au principe que le droit international
coutumier s'intéresse. Tel instrument de torture ou telle arme n’est à
prendre en considération qu’aux fins de l’application de principes incon-
testés — principes qui ont souvent été décrits comme étant d’une nature
telle qu'aucune nation civilisée ne serait prête à les renier.

Tout au long de l’histoire, les spécialistes des armements ont inventé à
maintes reprises, en faisant appel à des applications nouvelles de la tech-
nologie, des armes sans équivalent dans l’arsenal existant. Il n’est pas
nécessaire d’attendre qu’un traité condamne expressément une arme nou-
velle pour déclarer que son emploi est contraire aux principes du droit
international.

270
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 493

Si — et tel est incontestablement le cas — la clause de Martens énonce
un principe de droit international universellement accepté, il en découle
qu’au-dela du domaine des interdictions expresses existe le domaine des
principes généraux du droit humanitaire. En fin de compte, «un acte de
guerre qui n’est pas expressément interdit par des accords internationaux
ou par le droit coutumier n’est pas nécessairement, ipso facto, auto-
risé » 106,

A l'évidence, aucun système de droit ne peut fonctionner ou se déve-
lopper par le seul moyen d’interdictions formulées en termes explicites.
Dans tout système de droit on trouve, outre un ensemble de prescriptions
et d’interdictions, toute une gamme de principes généraux qui sont appli-
qués, de temps à autre, à des comportements et situations n’ayant pas
encore fait l’objet de règles expresses. Le principe général est appliqué à
la situation considérée et une règle plus spécifique se dégage de cette
application particulière.

Un système juridique fondé sur l’idée que ce qui n’est pas expressément
interdit est autorisé serait un système tout à fait primitif et le droit inter-
national a largement dépassé ce stade. En admettant même que les sys-
tèmes internes puissent fonctionner sur cette base, ce qui est bien loin
d’être sûr, le droit international, né de siècles de réflexion philosophique,
ne peut fonctionner ainsi. Dans beaucoup de pays, la philosophie juri-
dique moderne a démontré que la thèse en question était insoutenable en
droit interne et, partant, à fortiori en droit international. Comme le sou-
ligne un ouvrage bien connu sur la théorie du droit:

«De même que la terre est entourée par l'atmosphère, les règles de
tout ordre juridique sont entourées d’un ensemble de principes et de
doctrines qui non seulement influencent la mise en œuvre des règles
mais en conditionnent parfois l’existence même. » 197

Le point de savoir s’il est fait mention dans le droit conventionnel de
lillicéité des armes nucléaires est plus pertinent que la question de savoir
si l’on trouve dans une convention ou une déclaration quelconque une
référence à la licéité des armes. Le fait est que bien que les documents
internationaux traitant des armes nucléaires sous de maints aspects soient
fort nombreux, on n’y trouve pas l’ombre d’une indication que l'emploi
ou la menace d'emploi des armes nucléaires est licite. En revanche, il
existe de nombreuses déclarations internationales qui prennent expressé-
ment position contre la licéité de ’emploi des armes nucléaires. Elles sont
mentionnées dans d’autres parties de la présente opinion.

Les principes généraux sont tout à la fois une source pour le dévelop-
pement du droit et un repère sur l’état d’esprit de la société. Refuser d’en
tenir compte comme certains le préconisent c’est condamner le droit
international à dériver sans ses repères conceptuels. «Les principes géné-

106 D, Fleck, op. cit., p. 28, qui fait reposer ce principe sur la clause de Martens.
107 Dias, Jurisprudence, 4° éd., 1976, p. 287.

271
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 494

raux de droit reconnus par les nations civilisées» ne cessent pas d’être du
droit simplement parce qu’il n’existe pas de traité international qui inter-
dise expressément de massacrer aveuglément les populations au moyen
d'armes nucléaires, de provoquer des dommages irréversibles au détri-
ment des générations futures au moyen d'armes nucléaires, de détruire
l’environnement au moyen d'armes nucléaires, et de causer des dommages
irréparables aux Etats neutres au moyen d'armes nucléaires. Si l’on sup-
prime de la phrase qui précède les mots en italiques, on ne peut que cons-
tater qu’elle ne vise que des actes qui sont interdits par le droit interna-
tional. Il semble spécieux de soutenir que le principe de l’interdiction ne
peut pas être invoqué du fait du défaut d’identification de l’arme.

La doctrine qui veut que le souverain ait toute latitude pour faire tout
ce qu’une loi n’interdit pas expressément est une doctrine qui a fait long
feu. Lorsque le positivisme a été poussé à ce point extrême dans la doc-
trine juridique, la société humaine a été conduite à quelques-uns de ses
pires excès. L’histoire montre que le pouvoir sans le garde-fou des prin-
cipes devient abus de pouvoir. Il n’est pas inutile d’écrire les choses noir
sur blanc mais le droit ne se réduit pas, tant s’en faut, à ce qui est écrit
noir sur blanc.

S’agissant plus spécialement du droit de la guerre, la doctrine en ques-
tion viderait de sens la clause de Martens qui dispose expressément
qu’«en attendant qu’un code plus complet des lois de la guerre puisse être
édicté, les Hautes Parties contractantes ... déclare[nt] que, dans les cas qui
ne sont pas couverts par des règlements spécifiques adoptés par elles» (les
italiques sont de moi), les principes humanitaires qu’elle énonce s’appli-
queront.

En vertu donc d’un accord exprès (si tant est que cette condition soit
nécessaire), la vaste gamme des principes du droit humanitaire contenus
dans le droit international coutumier est applicable à la question, qui n’a
pas encore fait l’objet de dispositions conventionnelles.

9. L'arrêt rendu dans l'affaire du Lotus

Une bonne partie de l’argumentation qui se fonde sur l’absence de
texte énonçant expressément l’illicéité prend pour point de départ l’arrêt
rendu dans laffaire du Lotus. Dans cette affaire, la Cour permanente a
recherché :

«si oui ou non le droit international comporte un principe en vertu
duquel il aurait été interdit à la Turquie d’exercer, dans les circons-
tances de ce cas, des poursuites pénales contre le lieutenant Demons»
(C.P.T.T. série À n° 10, p. 21).

Il a été jugé que, en l’absence d’un tel principe ou d’une règle précise à
laquelle ïl aurait expressément consenti, un Etat ne pouvait voir son pou-
voir limité.

En fait, même sur la base de l’arrêt du Lotus, les principes considérés
sont applicables car, s’agissant du droit de la guerre, les puissances dotées

272
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 495

d’armes nucléaires ont expressément accepté que les principes humani-
taires du droit de la guerre s’appliquent. Mises à part ces puissances,
certaines autres puissances qui se sont déclarées devant la Cour opposées
à une conclusion dillicéité (ou qui n’ont pas adopté une position tran-
chée à l'égard de la demande d’avis consultatif à l’examen) sont aussi par-
ties à la convention de La Haye, dont l'Allemagne, les Pays-Bas, l'Italie et
le Japon.

L’arrêt dans l’affaire du Lotus a été rendu à propos d’une collision en
haute mer, en temps de paix, entre le Lotus, navire battant pavillon fran-
çais, et un navire battant pavillon turc. Huit marins et passagers turcs
ayant trouvé la mort, la question se posait de la comparution devant les
tribunaux turcs, pour meurtre, de l'officier français responsable. La situa-
tion n’avait donc rien à voir avec celles dans lesquelles le droit humani-
taire de la guerre s’applique. Le concept de droit humanitaire était déjà
bien établi à l’époque de l'arrêt dans l’affaire du Lotus mais il n’était pas
pertinent en l'espèce. La Cour n’aurait jamais imaginé, lorsqu'elle a
tranché cette affaire, que sa décision, rendue dans un contexte si totale-
ment différent, puisse être invoquée pour réduire à néant tout ce que le
droit humanitaire de la guerre avait déjà édifié — car l'interprétation que
l’on cherche maintenant à donner de l'affaire du Lotus n’aboutit à rien de
moins qu’à une mise à l’écart de principes humanitaires aussi solidement
établis que ceux de la clause de Martens qui, selon ses termes exprès,
doivent s'appliquer «dans les cas qui ne sont pas couverts par des régle-
ments spécifiques adoptés par [les Hautes Parties contractantes}».

Au surplus, le droit international était à cette époque généralement
divisé en deux catégories — le droit de la paix et le droit de la guerre —,
distinction que respectaient les textes juridiques d’alors. Le principe que
la Cour permanente a énoncé dans l’arrêt du Lotus se situait entièrement
dans le contexte du droit de la paix.

Il ressort implicitement de cet arrêt que la souveraineté des autres Etats
doit être respectée. L’une des caractéristiques des armes nucléaires est
qu’elle viole la souveraineté d’autres pays qui n’ont en aucune manière
consenti aux atteintes à leurs droits souverains fondamentaux que com-
porte implicitement l’emploi de l’arme nucléaire. On ne saurait, sans faire
totalement abstraction du contexte, interpréter l’arrét dans l’affaire du
Lotus comme énonçant une théorie, applicable aussi bien en temps de
paix qu’en temps de guerre, selon laquelle un Etat serait libre d’agir à sa
guise pourvu qu’il n’ait pas pris d'engagement contraire. Une telle inter-
prétation de l’arrêt vouerait à un sort funeste le développement progressif
du droit international.

Il est à noter qu’exactement quatre ans auparavant, à propos de la
question de la souveraineté des Etats, la Cour permanente a remarqué,
dans son avis consultatif concernant les Décrets de nationalité promulgués
en Tunisie et au Maroc, que la souveraineté des Etats aurait un champ de
plus en plus réduit et de plus en plus restreint au fur et à mesure du déve-
loppement du droit international (avis consultatif, 1923, C.P.J.I. série B
n° 4, p. 121-125, 127, 130). Au cours du demi-siècle qui s’est écoulé

273
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 496

depuis l’affaire du Lotus, le droit international et le droit relatif au com-
portement humanitaire en temps de guerre se sont, à ’évidence, considé-
rablement développés, en ajoutant de nouvelles restrictions à la souverai-
neté des Etats qui existaient à l'époque de l’affaire en question. La Cour
elle-même a établi, dans l’affaire du Détroit de Corfou, que le droit inter-
national coutumier imposait aux Etats le devoir de conduire leurs affaires
de manière à ne pas causer de tort aux autres, alors même que l’acte por-
tant atteinte aux droits de l'Etat plaignant ne faisait pas l’objet d’une pro-
hibition formulée ipsissimus verbis. La Cour ne peut pas en 1996 faire
sienne une interprétation de l’arrêt du Lotus tellement étroite qu’elle
ramènerait le droit au stade où il se trouvait avant la clause de Martens.

10. Règles particulières du droit humanitaire de la guerre

Le droit mternational humanitaire comporte plusieurs principes qui
s’entrelacent pour en constituer la trame. I] se caractérise non par un
manque mais par une abondance de règles qui, séparément ou conjoin-
tement, frappent d’illicéité l'emploi ou la menace d’emploi des armes
nucléaires.

Les règles du droit international humanitaire ont manifestement acquis
le statut de règles du jus cogens car ce sont des règles fondamentales de
caractère humanitaire auxquelles il ne peut être dérogé sans renier les
considérations élémentaires d’humanité dont elles visent à assurer le res-
pect. Les règles du jus cogens incluent, comme l’écrit Roberto Ago:

«les règles fondamentales concernant la sauvegarde de la paix et
notamment celles qui interdisent le recours à la force ou la menace
de la force. Les règles fondamentales de caractère humanitaire (inter-
diction du génocide, de l’esclavage et de la discrimination raciale,
protection des droits essentiels de la personne humaine en temps de
paix et en temps de guerre); les régles qui interdisent les atteintes
à l’indépendance et a l’égalité souveraine des Etats; les règles qui
assurent à tous les membres de la communauté internationale la
jouissance de certains biens communs (haute mer, espace extra-
atmosphérique, etc.).» 198

La question à l’examen n’est pas de savoir s’il existe une règle impéra-
tive qui interdit expressément les armes nucléaires mais de déterminer s’il
y a des principes de base ressortissant au jus cogens auxquels les armes
nucléaires portent atteinte. Dans l’hypothèse où de tels principes ressor-
tissant au jus cogens pourraient être identifiés, il s’ensuivrait que l’arme
elle-même est interdite sur la base du jus cogens.

108 Recueil des cours de l’Académie de droit international de La Haye, t. 134 (1971),
p. 324, note 37 (les italiques sont de moi). On trouvera également une étude détaillée des
normes impératives du droit international des conflits armés dans Lauri Hannikainen,
Peremptory Norms (Jus Cogens) in International Law, 1988, p. 596-715, où l’auteur con-
clut que bon nombre des principes du droit humanitaire de la guerre relèvent du jus
cogens.

274
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 497

Comme je l'ai souligné au début de la section ITI, la plupart des Etats
qui appuient la thèse de la licéité de l’emploi des armes nucléaires recon-
naissent que le droit international humanitaire en régit l’utilisation,
laquelle doit se conformer aux principes de ce droit. Les plus importants
de ces principes sont, notamment, les suivants:

a) linterdiction de causer des maux superflus;
b) le principe de proportionnalité;
c) le principe de distinction entre combattants et non-combattants;

d) l'obligation de respecter la souveraineté territoriale des Etats non bel-
ligérants ; :

e) Vinterdiction du génocide et des crimes contre ’humanité;

f) linterdiction de causer des dommages durables et graves à l’environ-
nement ;

g) le droit relatif aux droits de l’homme.

a) L'interdiction de causer des maux superflus

La clause de Martens déjà évoquée plus haut a donné à ce principe sa
formulation classique en droit moderne en déclarant que ne sont pas per-
mises les armes incompatibles avec «les lois de l’humanité et les exigences
de la conscience publique».

L’interdiction de causer des souffrances cruelles et superflues, qui fait
depuis longtemps partie des principes généraux du droit humanitaire, a
été consacrée dans une multitude de codes, de déclarations et de traités
qui constituent un corpus juridique solide et étoffé, chaque document fai-
sant application des principes généraux à une ou plusieurs situations par-
ticulières 1%, Tous ces documents attestent l'existence de principes géné-
raux supérieurs qui transcendent les réalités particulières visées dans
chacun d’eux.

Le principe interdisant de causer des maux superflus a été incorporé
dans les manuels militaires courants. Ainsi le Manual of Military Law
britannique, publié par le War Office en 1916 et en usage pendant la pre-
mière guerre mondiale, contient les dispositions suivantes:

«IV. Moyens utilisés dans la conduite de la guerre

39. Le premier principe de la guerre est la nécessité d’affaiblir et de
détruire la capacité de résistance de l’ennemi. Toutefois les moyens
qui peuvent être employés pour lui nuire ne sont pas illimités [une
note de bas de page cite l’article 22 du règlement de La Haye: «Les

109 On peut mentionner, par exemple, le code Lieber de 1863 (adopté par les Etats-Unis
d'Amérique en tant que règlement de campagne des armées); la déclaration de Saint-Pé-
tersbourg de 1868; les conventions de La Haye de 1899 et de 1907; le protocole de 1925
concernant la prohibition d’emploi 4 la guerre de gaz asphyxiants, toxiques ou similaires
et de moyens bactériologiques; le règlement de La Haye de 1923 sur la guerre aérienne; le
statut de Nuremberg de 1945 et les quatre conventions de Genéve de 1949.

275
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 498

belligérants n’ont pas un droit illimité quant au choix des moyens de
nuire à l’ennemi.»]. Ils font en pratique l’objet de restrictions pré-
cises découlant de conventions et de déclarations internationales
ainsi que des règles coutumières de la guerre. A cela s’ajoutent les exi-
gences de la morale, de la civilisation et de ’honneur, qui doivent
étre respectées.

42. Il est expressément interdit d’employer des armes, projectiles
ou matières conçus pour causer des maux superflus [article 23 e) du
règlement de La Haye]. Sont ici visés, entre autres, les lances a
pointe barbelée, les balles de forme irréguliére, les projectiles remplis
de verre brisé et autres mati¢res du méme genre; de méme que la
pratique consistant a faire des entailles a la surface des balles, de
lumer l’extrémité de leur enveloppe et de les enduire d’une substance
susceptible de s’enflammer ou de blesser. Cette interdiction ne s’ap-
plique toutefois pas à l’utilisation des explosifs contenus dans les
mines, torpilles aériennes ou grenades à main.» (P. 242-243.)

Voilà ce que disait le manuel des forces armées britanniques en usage
pendant la première guerre mondiale, longtemps avant que les principes
de la conduite humanitaire de la guerre n’aient acquis le solide statut
qu'ils ont aujourd’hui!!®,

Dès 1862, Franz Lieber a admis que même la nécessité militaire est
soumise aux lois et usages de la guerre, principe qui a été incorporé dans
les instructions adressées à l’armée!!!. Les manuels de campagne mo-
dernes publiés par le ministère de la guerre des Etats-Unis d'Amérique
sont strictement conformes au règlement de La Haye et soumettent expres-
sément la nécessité militaire aux «lois coutumières et conventionnelles de
la guerre» !!2.

Les faits décrits dans la section IT de la présente opinion sont plus que
suffisants pour établir que l’arme nucléaire cause des maux superflus
excédant de beaucoup ce qu’exigent les buts de la guerre.

On a tiré argument, en ce qui concerne le principe relatif aux maux
superflus, du fait que, aux termes de l’article 23 e) du règlement de La
Haye de 1907, il est interdit «d’employer des armes, projectiles ou ma-
tières conçus pour causer des maux superflus» (les italiques sont de moi).
L’arme nucléaire, a-t-on dit, n’est pas conçue pour causer des maux, les
maux qu'elle cause relèvent plutôt des «effets secondaires» des explo-
sions. On peut répondre à cet argument en s’appuyant sur le principe
juridique bien connu que l’auteur d’un acte doit être présumé en avoir
voulu toutes les conséquences naturelles et prévisibles (voir ci-dessus la

110 Concernant la validité des manuels militaires et son importance, voir Singh et
McWhinney, op. cit., p. 52-53.

111 Règle générale 100, Instructions for the Government of the Armies of the United
States in the Field, s. 14.

12 Singh et McWhinney, op. cit., p. 59.

276
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 499

section ITI, paragraphe 7). Il repose en outre sur une interprétation litté-
rale qui ne tient pas compte de l’esprit de la disposition ni des préoccu-
pations dont elle s'inspire — méthode d’interprétation particulièrement
contestable dans le cas d’un instrument humanitaire. On peut aussi faire
valoir que les armes nucléaires sont en fait utilisées «en partie pour tirer
avantage des effets destructeurs des rayonnements et des retombées» il},

b) Le principe de proportionnalité

Voir le développement de ce point ci-après, section IV, p. 514-516.

c) Le principe de distinction

Le principe de distinction répond au souci d’éviter que les armes de
guerre ne soient utilisées aveuglément contre des objectifs militaires et
contre la population civile. Les non-combattants doivent être protégés
par le droit de la guerre. Mais l’absence de distinction est l’essence même
de l’arme nucléaire. Une arme qui peut raser une ville et provoquer à elle
seule autant de destructions que des milliers de bombes n’est pas une
arme qui établit une distinction quant à ses effets. Les rayonnements
qu’elle émet dans d’immenses territoires ne font pas de distinction entre
combattants et non-combattants ni, d’ailleurs, entre Etats belligérants et
États neutres.

L'article 48 du protocole additionnel I de 1977 aux conventions de
Genéve de 1949 réitére en tant que «régle fondamentale» la régle bien
établie du droit humanitaire suivante:

«En vue d’assurer le respect et la protection de la population civile
et des biens de caractére civil, les parties au conflit doivent en tout
temps faire la distinction entre la population civile et les combattants
ainsi qu’entre les biens de caractére civil et les objectifs militaires et,
par conséquent, ne diriger leurs opérations que contre des objectifs
militaires.» (Les italiques sont de moi.)

La règle de la distinction entre population civile et personnel militaire
est, comme certaines autres règles du jus in bello, le fruit d’une longue
tradition et l’apanage de nombreuses cultures. Nous avons déjà rappelé
que, dans l’Inde d’autrefois, il était d’usage que les paysans continuent à
travailler dans les champs, au voisinage de l’armée de l’envahisseur,
confiants dans la protection que leur assurait la tradition qui faisait de la
guerre une affaire de combattants !!4, Cette évocation, si idyllique qu’elle
soit et si éloignée des atrocités de la guerre, nous rappelle utilement que
des principes humanitaires fondamentaux comme le principe de distinc-
tion ne sont pas des normes récentes inconnues des époques antérieures.

113 Jan Brownlie, «Some Legal Aspects of the Use of Nuclear Weapons», International
and Comparative Law Quarterly, 1965, vol. 14, p. 445.
114 Nagendra Singh, op. cit. ci-dessus note 69.

277
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 500

Le principe de la protection de la population civile en période de conflit
armé est depuis longtemps une régle bien établie du droit international
humanitaire. Le protocole additionnel I aux conventions de Genéve de
1949 dispose au paragraphe 5, lettre 6), de son article 51 que les «atta-
ques effectuées sans discrimination» qu’il interdit comprennent:

«les attaques dont on peut attendre qu’elles causent incidemment
des pertes en vies humaines dans la population civile, des blessures
aux personnes civiles, des dommages aux biens de caractère civil, ou
une combinaison de ces pertes et dommages, qui seraient excessifs
par rapport à l’avantage militaire concret et direct attendu».

De même, aux termes du paragraphe 2, lettre b), de l’article 57, une at-
taque est interdite lorsqu'il apparaît:

«que l’on peut attendre qu’elle cause incidemment des pertes en vies
humaines dans la population civile, des blessures aux personnes
civiles, des dommages aux biens de caractère civil, ou une combinai-
son de ces pertes et dommages, qui seraient excessifs par rapport à
l’avantage militaire concret et direct attendu».

Les nombreux comportements relevant de cette règle ont été analysés
dans la résolution adoptée par l’Institut de droit international à la confé-
rence d’Edimbourg en 1969115, qui les a déclarés interdits par le droit en
vigueur à l’époque. Au nombre des actes décrits comme interdits par le
droit en vigueur figurent:

«toutes les attaques menées à quelque titre que ce soit et par
n'importe quel moyen et destinées à l’anéantissement d’un groupe,
d’une région ou d’un centre urbain sans distinction possible entre
forces armées et populations civiles ou entre objectifs militaires et
objets non militaires» 116;

«toutes les actions qui, à quelque titre que ce soit, sont destinées à
semer la terreur dans la population civile» 117;

«l'emploi de toutes les armes qui, par leur nature, frappent sans dis-
tinction objectifs militaires et objets non militaires, forces armées et
populations civiles. Est interdit notamment l’emploi des armes dont
l'effet destructeur est trop grand pour pouvoir être limité à des
objectifs militaires déterminés ou dont l’effet est incontrôlable ...
ainsi que des armes aveugles.» !18

115 Au sujet de Pappui qu’a reçu ce texte de la part des auteurs les plus éminents, voir
ci-après la section Il], paragraphe 11.

M6 Annuaire de l’Institut de droit international, 1969, n° 53, vol. I, p. 360, par. 8; Iran,
CR 95/26, p. 47, note 45.

7 Annuaire de l'Institut de droit international, 1969, n° 53, vol. Il, p. 377, par. 6.

"8 Jbid., par. 7.

278
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 501

d) Respect des Etats non belligérants

Le dommage irréparable aux tierces parties non belligérantes, qui est la
conséquence naturelle et prévisible de l'emploi des armes nucléaires, est un
facteur à prendre en considération pour décider si de telles armes sont per-
mises ou non. Ce n'est pas un seul Etat non belligérant mais l’ensemble de
la communauté des Etats qui risque de subir des dommages irrémédiables.
Comme les rayonnements sont impossibles à arrêter, ils se propagent dans
le monde entier. L’étendue démesurée des dommages que causent les armes
nucléaires par rapport aux plus puissantes des armes classiques est mise en
évidence par le diagramme joint en annexe à la présente opinion, qui est
repris des études de l'Organisation mondiale de la Santé. Diverses études,
dont l’étude TTAPS, établissent de façon concluante que, lorsque les vents
accentuent la dispersion des retombées, les effets délétères des explosions
dans un hémisphère peuvent se propager à l’autre hémisphère. Aucune
partie du globe — et donc aucun pays — n’est à l’abri de ces effets.

J’ai examiné dans le même contexte l’argument du défaut d'intention
selon lequel une action dirigée contre un Etat ennemi n’est pas caracté-
risée par une intention de causer des dommages à une tierce partie; si de
tels dommages sont causés, elle n’engage pas la responsabilité de son
auteur. Cet argument a déjà été analysé plus haut et j’ai souligné qu'il
était indéfendable (sect. II, par. 7). Le lancement d’une arme nucléaire
est un acte délibéré. Les dommages aux pays neutres en sont la consé-
quence naturelle, prévisible et même inévitable. Le droit international ne
peut pas faire place à une règle de non-responsabilité si radicalement
opposée aux principes fondamentaux de la doctrine juridique universelle.

e) L’interdiction du génocide!"

J’estime que ce que dit la Cour sur les rapports entre l’arme nucléaire
et le génocide est inadéquat (paragraphe 26 de l’avis).

L’emploi d'armes nucléaires dans le cadre d’une riposte à une attaque
nucléaire, surtout dans l’hypothèse d’une riposte généralisée, causerait vrai-
semblablement un génocide en déclenchant un échange nucléaire généralisé
du type envisagé à la section IV (ci-après). Même une bombe nucléaire «mo-
deste», du genre de celles qui ont été utilisées au Japon, pourrait être un
instrument de génocide si l’on considère le nombre de personnes qui ont été
tuées dans ce pays à la suite de ces explosions. Lancée sur une ville, une
seule bombe pourrait faire plus d’un million de morts. Si un nombre plus
élevé de bombes devait être utilisé en riposte, le nombre des morts pourrait,
selon les estimations de Organisation mondiale de la Santé sur les effets de
la guerre nucléaire, atteindre, dans le pays auteur de l'attaque et les autres
pays, le total de un milliard. Un tel résultat constitue bien un génocide et ne
peut, quelles que soient les circonstances, étre toléré par le droit.

119 Voir aussi, sur ce point, ci-après la section III, paragraphe 10, lettre g), concernant
le droit relatif aux droits de l’homme.

279
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 502

Quiconque emploie une bombe nucléaire sait nécessairement qu’elle
aura pour effet de tuer un si grand nombre de personnes que des popu-
lations entières disparaîtront. Le génocide, selon la définition qu’en donne
la convention sur le génocide (art. ID, s’entend de tout acte commis dans
l'intention de détruire, en tout ou en partie, un groupe national, ethnique,
racial ou religieux, comme tel. Les actes inclus dans la définition sont
notamment les suivants: meurtre de membres du groupe, atteinte grave à
l'intégrité physique ou mentale de membres du groupe et soumission
intentionnelle du groupe à des conditions d’existence devant entraîner sa
destruction physique totale ou partielle.

Il existe une tendance, dans les discussions sur la définition du génocide
dans la convention, à mettre trop l'accent sur les mots «comme tel».
L’argument qu’on en tire est que l’atteinte à un groupe national, eth-
nique, racial ou religieux en tant que tel doit être un résultat intention-
nel et non pas un effet secondaire d’un autre acte. Mais puisque les
bombes nucléaires ont la capacité d’anéantir massivement la population,
les chiffres s’échelonnant entre plusieurs centaines de milliers et plu-
sieurs millions de personnes, il ne fait pas de doute que l’arme vise, en
tout ou en partie, le groupe national de l'Etat contre lequel elle est dirigée.

Le Tribunal de Nuremberg a jugé que l’extermination de la population
civile en tout ou en partie est un crime contre l’humanité. C’est précisé-
ment le résultat auquel aboutit une arme nucléaire.

f) L’interdiction des dommages à l’environnement

L'environnement, habitat commun de tous les Etats Membres des
Nations Unies, ne peut être endommagé par un ou plusieurs Membres au
détriment des autres. J’ai déjà rappelé, à propos des exigences de la cons-
cience publique (ci-dessus sect. III, par. 6), que les principes de la protec-
tion de l’environnement sont aujourd’hui «si profondément ancrés dans
la conscience de l’humanité au’ils sont devenus des règles particulière-
ment essentielles du droit international général» !?°. La Commission du
droit international a même qualifié de crime international la pollution
massive de l’atmosphère ou des mers !*!. Ces aspects ont été évoqués plus
haut.

Le droit de l’environnement comporte un certain nombre de principes
auxquels les armes nucléaires portent atteinte. Le principe de l’équité
intergénérations et le principe du patrimoine commun ont déjà été men-
tionnés. Parmi les autres principes du droit de l’environnement suscep-
tibles d’être reconnus par la Cour à la faveur de la présente demande
d’avis consultatif et d’être utilisés dans la formulation de ses conclusions

120 Rapport de la Commission du droit international sur les travaux de sa vingt-hui-
tième session, Annuaire de la Commission du droit international, 1976, vol. IL, deuxième
partie, p. 101, par. 33.

121 Paragraphe 3 d) de l’article 19 du projet de la Commission du droit international
sur la responsabilité des Etats, ibid., p. 89.

280
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 503

figurent le principe de précaution, le principe de la tutelle sur les res-
sources de la terre, le principe suivant lequel la charge de la preuve que
les mesures de sécurité ont été prises incombe à l’auteur de l'acte mis en
cause et le principe «pollueur-payeur» qui impose à l’auteur d’un dom-
mage à l’environnement l’obligation d’indemniser les victimes comme il
convient !?2, Des efforts ont été faits récemment sur le plan juridique pour
formuler ce qu’on a appelé les «principes de la sécurité écologiqué» dans
le cadre d’un processus de développement normatif et de codification du
droit de l’environnement motivé par la nécessité de protéger la civilisa-
tion humaine contre la menace de son autodestruction.

Un auteur! qui énumére onze principes de cette nature inclut parmi
eux la «prohibition de l’agression écologique» en se fondant notamment
sur la convention de 1977 sur l'interdiction d’utiliser des techniques de
modification de l’environnement à des fins militaires ou toutes autres fins
hostiles, qui est entrée en vigueur le 5 octobre 1978 (Nations Unies,
Recueil des traités, vol. 1108, p. 151), ainsi que sur la résolution de
l'Assemblée générale des Nations Unies intitulée «Responsabilité histo-
rique des Etats concernant la préservation de la nature pour les généra-
tions présentes et futures» (résolution 35/8 en date du 30 octobre 1980).

Le méme auteur souligne que:

« Dans la doctrine juridique soviétique [aujourd’hui russe], la modi-
fication délibérée, à des fins hostiles, de l’environnement — l’écocide
— est illicite et considérée comme un crime international.» 124

Un autre auteur, après avoir appelé l’attention sur la nécessité de
concevoir une réaction collective coordonnée à la crise mondiale de
l’environnement et sur la difficulté d’y parvenir, fait observer:

« Mais les circonstances exigent impérieusement une telle réaction;
si nous ne sommes pas capables de faire de la préservation de la pla-
nète notre nouveau principe d’organisation, c’est la survie même de
notre civilisation qui sera compromise. » !7°

Voilà une définition vigoureuse de ce qui inspire le droit de l’environ-
nement de notre temps, la préservation de la planète en tant que «nou-
veau principe d'organisation» sans lequel toute civilisation est en danger.

Un moyen, d’ores et déjà mis en œuvre, de parvenir à la réaction
collective organisée évoquée plus haut est de s’appuyer sur le droit inter-

122 Voir les références à ces principes dans mon opinion dissidente relative à l’affaire de
la Demande d'examen de la situation au titre du paragraphe 63 de l'arrêt rendu par la
Cour le 20 décembre 1974 dans l'affaire des Essais nucléaires (Nouvelle-Zélande
c. France), C.LJ. Recueil 1995, p. 339-347.

13 A. Timoschenko, « Ecological Security: Global Change Paradigm?» Columbia Jour-
nal of International Environmental Law and Policy, 1990, vol. 1, p. 127.

124 Timoschenko, op. cit.

25 A. Gore, Earth in the Balance: Ecology and the Human Spirit, 1992, p. 295, cité
dans Guruswamy, Palmer et Weston, /nternational Environmental Law and World Order,
1994, p. 264.

281
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 504

national de l’environnement et il n’est pas étonnant que les principes de
base axés sur la survie de la civilisation, voire de l’espére humaine, fassent
déjà partie intégrante de ce droit.

La même question est abordée sous un angle différent dans une étude
remarquable où i! est dit ce qui suit:

«L’auto-annihilation de notre espèce n’est pas un acte qu’on puisse
qualifier de rationnel ou de raisonnable; pourtant c’est un acte que, sans
tout à fait nous l’avouer à nous-mêmes, nous sommes prêts à commettre
dans certaines circonstances. Ne pouvant être un acte entièrement inten-
tionnel à moins que son auteur n’ait perdu l'esprit, il ne peut survenir
qu’à la suite de quelque inadvertance, dans le sillage d’une activité qui,
elle, est intentionnelle, par exemple la défense de notre patrie, ou la
défense de la liberté, ou la défense du socialisme ou la défense de
n'importe quelle cause dans laquelle nous croyons. Ce n’est donc que
parce que nous ne mesurons pas l’ampleur et la gravité du péril que
nous nous comportons comme nous le faisons. Nous ne pouvons agir
ainsi que si nous ne voyons pas bien où nous conduisent nos actions. Si
nous prenions conscience de l’ampleur du danger et reconnaissions sans
détour et sans réserve que tout emploi de l’arme nucléaire risque de pro-
voquer un holocauste dont l’issue pourrait être la disparition de toute
vie humaine, nous verrions alors l’annihilation comme une chose non
seulement impensable mais infaisable. » 126

Les principes du droit de l’environnement ne tirent pas leur validité de
dispositions conventionnelles. Ils relèvent du droit international coutu-
mier. Ils sont l’une des conditions sine qua non de la survie de l'humanité.

Qu'ils fassent partie intégrante du droit international coutumier, l’acti-
vité internationale en apporte la preuve concrète dans divers contextes.
C’est ainsi que, dans sa résolution 687 de 1991, le Conseil de sécurité a
déclaré que l’Iraq était «responsable en vertu du droit international ...
[des] atteintes à l’environnement» résultant de son invasion illicite du
Koweït. Cette responsabilité ne découlait pas d’un traité car l’Iraq n’était
partie ni à la convention de 1977 sur la modification de l’environnement
ni aux protocoles additionnels de 1977 ni à aucun instrument traitant
expressément de la question. La responsabilité de l’Iraq, affirmée par le
Conseil de sécurité en termes si dépourvus d’ambiguité, était manifeste-
ment une responsabilité fondée sur le droit international coutumier !?7,

Les principes en question s’appliquent aussi bien en temps de guerre
qu’en temps de paix car ils procèdent d'obligations générales applicables
dans les deux situations !78.

126 Jonathan Schell, The Fate of the Earth, 1982, p. 186.

127 Une conclusion en ce sens a été formulée par les Iles Salomon au cours des au-
diences (CR 95/32, Sands, p. 71).

128 Voir, par exemple, la manière dont sont rédigés le principe 21 de la déclaration de
Stockholm et le principe 2 de la déclaration de Rio relatifs aux devoirs des Etats en ma-
tière de prévention des dommages à l’environnement d’autres Etats.

282
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 505

Le principe de base en la matière est énoncé au paragraphe 3 de l’ar-
ticle 35 du protocole additionnel I de 1977 aux conventions de Genève
qui interdit:

«d'utiliser des méthodes ou moyens de guerre qui sont conçus pour
causer, ou dont on peut attendre qu’ils causeront, des dommages
étendus, durables et graves à l’environnement naturel».

L'article 55, quant à lui, interdit:

«d’utiliser des méthodes ou des moyens de guerre conçus pour cau-
ser ou dont peut attendre qu'ils causent de tels dommages à l’envi-
ronnement naturel, compromettant de ce fait la santé ou la survie de
la population».

La question n’est pas de savoir si l’on a voulu ou non viser les armes
nucléaires. Il suffit de voir dans ces dispositions des énoncés de principes
incontestés du droit international coutumier. Soutenir que les principes
généraux ainsi énoncés ne sont pas assez explicites pour pouvoir être consi-
dérés comme applicables aux armes nucléaires ou que les armes nucléaires
ont été délibérément passées sous silence et ne sont donc pas couvertes ou
même qu'il était clairement entendu que les armes nucléaires n’entraient pas
dans le champ des dispositions en cause, c’est mettre en relief l’incongruité
d’une thèse qui reconnaît comme interdites les armes présentant une noci-
vité moindre pour l’environnement mais laisse intact un moyen infiniment
plus puissant de causer les dommages que le traité a pour but de prévenir.

Dès lors qu’existent des obligations générales découlant du droit interna-
tional coutumier, il importe peu que les divers accords sur l’environnement
contiennent où non une mention expresse des dommages causés par les
armes nucléaires. Les mêmes principes s’appliquent que l’on soit en pré-
sence de hauts fourneaux qui émettent des fumées, de réacteurs présentant
des fuites ou d’engins explosifs. On ne saurait déduire du fait que les hauts
fourneaux et les réacteurs ne sont pas expressément désignés dans les traités
sur l’environnement qu'ils sont soustraits au champ d’application des
normes et principes indiscutables et bien établis énoncés dans ces traités.

La question de l’applicabilité du droit de l’environnement dans le pré-
sent contexte peut aussi être abordée sous l’angle du principe du bon voi-
sinage qui est à la fois implicitement et expressément consacré dans la
Charte des Nations Unies. Ce principe est l’une des bases du droit inter-
national moderne, qui a vu l’échec d’un système où chaque Etat souverain
pouvait s’employer à défendre ses intérêts dans un splendide isolement par
rapport aux autres Etats. Un ordre mondial dans lequel tous les Etats
souverains sont tributaires du même environnement a pour corollaire une
interdépendance mutuelle qui exige coopération et bon voisinage.

La Charte des Nations Unies fait mention du «principe général du bon
voisinage dans le domaine social, économique et commercial, compte
tenu des intérêts et de la prospérité du reste du monde» (art. 74). Un
choix qui peut conduire à la destruction de l’environnement planétaire
sera fatal non seulement à l’environnement mais aussi aux intérêts dans le

283
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 506

domaine social, économique et commercial qui dépendent étroitement de
cet environnement. En reconnaissant expressément l’existence d’un devoir
général de bon voisinage, la Charte fait de ce devoir un élément essentiel
du droit international.

La Cour a, dès le début de ses activités, appuyé ce principe en affir-
mant le devoir de tout Etat de ne pas «laisser utiliser son territoire aux
fins d’actes contraires aux droits des autres Etats» (Détroit de Corfou,
CI JT. Recueil 1949, p. 22).

La question de la responsabilité des Etats à l’égard de l’environnement
est analysée plus en détail dans mon opinion dissidente relative à la
demande d’avis consultatif de l'Organisation mondiale de la Santé (C.J.
Recueil 1996, p. 139-143) et cette analyse doit être considérée comme un
complément à l’examen des problèmes d’environnement contenu dans la
présente opinion. Comme je l’ai indiqué dans cette opinion dissidente, le
dommage causé à l’environnement par les armes nucléaires est la consé-
quence de la violation d’une obligation incombant à l'Etat, ce qui ajoute
une dimension de plus à la question de l’ilicéité de l'emploi ou de la
menace d’emploi des armes nucléaires.

g) Droit relatif aux droits de l’'homme!?°

Dans la présente opinion, j'ai évoqué à la section III, paragraphe 6,
influence qu’a eue le développement des droits de l’homme dans la
période d’après-guerre sur les notions de «considérations d’humanité» et
d’«exigences de la conscience publique».

Une analyse plus détaillée du contenu de la Déclaration universelle des
droits de l’homme conduit à ranger parmi les droits fondamentaux de
l’homme auxquels les armes nucléaires portent atteinte le droit à la dignité
(préambule et article premier), le droit à la vie, le‘droit de lindividu à la
sûreté de sa personne (art. 3), le droit aux soins médicaux (art. 25, par. 1), le
droit de se marier et de procréer (art. 16, par. 1), la protection de la maternité
et de l’enfance (art. 25, par. 2) et le droit à la vie culturelle (art. 27, par. 1).

Selon la doctrine établie en matière de droits de l’homme, il n’est pas
possible de déroger à certains droits en aucune circonstance, notamment
au droit à la vie, qui fait partie du noyau irréductible des droits de
l’homme.

Le préambule de la Déclaration affirme que la reconnaissance de la
dignité inhérente de tous les membres de la famille humaine constitue le
fondement de la liberté, de la justice et de la paix dans le monde. L'article
premier proclame que: «Tous les êtres humains naissent libres et égaux
en dignité et en droits.» L’article 6 dispose que chacun a droit à la recon-
naissance en tous lieux de sa personnalité juridique. Le pacte internatio-
nal relatif aux droits civils et politiques précise ce droit et oblige les Etats
à faire en sorte qu'il soit protégé par la loi. Le paragraphe 1 de l’article 6

129 Voir aussi ci-dessus la section II, paragraphe 6.

284
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 507

est conçu comme suit: «Le droit à la vie est inherent à la personne
humaine. Ce droit doit être protégé par la loi.» Les Etats parties au pacte
se sont expressément engagés à donner effet aux dispositions du pacte.

La convention européenne de sauvegarde des droits de l’homme et des
libertés fondamentales (1950, art. 2) et la convention américaine relative
aux droits de l’homme (1969, art. 4) proclament également le droit à la
vie. C’est l’un des droits auxquels il n’est pas possible de déroger et qui
fait partie intégrante du noyau irréductible des droits de l’homme.

On a soutenu que le droit à la vie n’est pas un droit absolu et que la
privation de la vie durant des hostilités est une exception nécessaire à ce
principe. Mais lorsqu'une arme peut tuer entre un million et un milliard
de personnes, comme l’Organisation mondiale de la Santé l’a indiqué à la
Cour, la vie humaine se trouve dévalorisée au point qu’il n’y a plus de
dignité humaine au sens où on l’entend dans toutes les cultures. Un Etat
qui entreprend délibérément en quelque circonstance que ce soit une
action aboutissant à ce résultat porte atteinte au respect de la dignité
fondamentale de la personne humaine dont dépend la paix du monde et
auquel sont tenus tous les Etats Membres des Nations Unies.

Je ne me réfère pas seulement ici à des dispositions de la Déclaration
universelle des droits de l’homme ou d’autres instruments relatifs aux
droits de l’homme, mais à un aspect fondamental du droit de la Charte
dont le préambule indique que les peuples des Nations Unies sont notam-
ment résolus à «proclamer à nouveau [leur] foi dans les droits fondamen-
taux de l’homme, dans /a dignité et la valeur de la personne humaine»
(les italiques sont de moi). Jamais au cours d’une longue histoire marquée
par Pinhumanité de l’homme envers l’homme n’a été inventée une arme
qui est si contraire, comme c’est le cas de l’arme nucléaire, à la dignité et
à la valeur de la personne humaine.

Il faut aussi mentionner l’observation générale du Comité des droits de
l’homme des Nations Unies intitulée «Le droit à la vie et les armes
nucléaires » 1%, qui fait sienne l’opinion de l’Assemblée générale selon
laquelle le droit à la vie est particulièrement pertinent dans le cas des
armes nucléaires *!. Considérant que les armes nucléaires constituent
Pune des plus graves menaces à la vie et au droit à la vie, le Comité a vu
un tel conflit entre les armes nucléaires et le droit international qu'il a
proposé de qualifier l'emploi de ces armes de crime contre l’humanité.

Tous ces droits de l’homme procèdent d’un droit fondamental —
décrit par René Cassin comme «le droit des êtres humains à l'existence»
(CR 95/32, p. 64, y compris la note 20). C’est sur cette base que le système
des droits de l’homme dans toute sa complexité a été laborieusement
construit par la communauté mondiale pendant la période d’après guerre.

Reconnaître la licéité, en quelque circonstance que ce soit, de l'emploi

130 Gen. C 14/23 reproduit dans M. Nowak, United Nations Covenant on Civil and
Political Rights, 1983, p. 861.

131 Résolution 38/75 de l’Assemblée générale intitulée «Condamnation de la guerre
nucléaire», paragraphe 1 du dispositif.

285
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 508

d’une arme qui peut faucher des vies par millions, ce serait détruire les
bases sur lesquelles repose un système délicat qui représente l’une des réa-
lisations juridiques les plus remarquables du XX® siècle. Ce système, bâti
sur l’une des valeurs les plus essentielles et les plus dignes de respect que
connaisse le droit, ne peut pas survivre sous une forme théorique — ce
qui serait le cas si le droit international devait reconnaître une telle licéité.
Autant y renoncer purement et simplement.

11. L'opinio juris

On peut dire que lopinio juris admet pour l'essentiel que les armes
nucléaires portent atteinte aux principes existants du droit humanitaire.
L’opinio juris est une source importante du droit international et il est
impossible de citer dans le cadre de la présente opinion toutes les sources
faisant autorité susceptibles d’être mentionnées. Je me bornerai à me réfé-
rer à une résolution évoquée plus haut — la résolution adoptée par l’Ins-
ütut de droit international en 1969 à sa session d’Edimbourg, à une époque
où la doctrine s’intéressait beaucoup moins qu’aujourd’hui à la question
des armes nucléaires et s'était en fait peu exprimée sur la question.

La conclusion de l’Institut (voir ci-dessus la section IL, paragraphe 10,
lettre b)) suivant laquelle le droit international existant interdit en parti-
culier l'emploi d’armes dont l'effet destructeur «est trop important pour pou-
voir être limité à des objectifs militaires déterminés ou dont l’effet est incontrô-
lable … ainsi que des armes aveugles» '*? a été adoptée par 60 voix contre une,
avec 2 abstentions. Charles De Visscher, lord McNair, Roberto Ago, Suzanne
Bastid, Erik Castrén, sir Gerald Fitzmaurice, Wilfred Jenks, sir Robert Jen-
nings, Charles Rousseau, Grigory Tunkin, sir Humphrey Waldock, José
Maria Ruda, Oscar Schachter et Kotaro Tanaka, pour ne citer que quelques-
uns des noms figurant dans une liste prestigieuse des plus éminents spécia-
listes du droit international de l’époque, ont voté pour cette conclusion.

12. Le protocole de Genève de 1925 sur les gaz

Abstraction faite des divers principes généraux qui ont été invoqués à
ce point de la présente analyse, on peut s’appuyer sur une base conven-
tionnelle pour soutenir que les armes nucléaires sont illicites — ce qui m’a
amené à voter contre le paragraphe 2 B du dispositif où il est déclaré que
le droit international conventionnel ne comporte pas d'interdiction com-
plète et universelle de la menace ou de l’emploi des armes nucléaires en
tant que telles. Je pense en particulier au protocole concernant la prohibi-
tion d'emploi à la guerre de gaz asphyxiants, toxiques ou similaires et de
moyens bactériologiques, en date du 17 juin 1925 (communément désigné
sous le nom de protocole de Genève sur les gaz). La prohibition que
contient cet instrument est formulée en termes si généraux qu’elle s’étend
aux armes nucléaires, qui sont dès lors couvertes par une interdiction

132 Annuaire de l’Institut de droit international, 1969, n° 53, vol. II, p. 360, par. 7.

286
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 509

conventionnelle. De nombreux auteurs souscrivent à cette opinion !#. Au
surplus, si les rayonnements sont toxiques, ils tombent sous le coup de la
règle interdisant les armes toxiques contenue à l’article 23 a) du règle-
ment de La Haye, règle qui a été décrite comme énonçant «la prohibition
spécifique la plus solidement établie qui existe dans le domaine des armes
et instruments de guerre» 14 et qui est admise depuis des temps immémo-
riaux dans bon nombre de cultures.

Le protocole de Genève sur les gaz est rédigé en termes très généraux.
Il interdit l'emploi à la guerre de gaz asphyxiants, toxiques ou similaires
«ainsi que de tous liquides, matières ou procédés analogues» (les italiques
sont de moi).

Pour que ce protocole soit applicable aux armes nucléaires, il faut établir :

1) que les rayonnements sont foxiques; et
2) qu’ils mettent une matière en contact avec le corps humain.

Si on parvient à établir qu'il faut répondre par l’affirmative à ces deux
questions, il en découlerait que les effets nocifs des rayonnements sur le
corps humain sont visés par les termes du protocole.

1) Les rayonnements sont-ils toxiques ?

Un produit toxique est généralement défini comme une substance
capable, par elle-même, de nuire à la santé par contact avec le corps ou
par absorption!%, La description des effets des rayonnements figurant
ci-dessus, à la section II, paragraphe 3, lettre f), montre clairement que
les rayonnements ont pour effet de détruire la vie ou de perturber grave-
ment les fonctions des organes et des tissus.

Schwarzenberger souligne qu’à partir d’une certaine dose l’irradiation

13 Voir Burns H. Weston, op. cit., p. 241; E. Castrén, The Present Law of War and
Neutrality, 1954, p. 207; G. Schwarzenberger, The Legality of Nuclear Weapons, 1958,
p. 37-38; N. Singh, Nuclear Weapons and International Law, 1959, p. 162-166; Falk,
Meyrowitz et Sanderson, « Nuclear Weapons and International Law», Indian Journal of
International Law, 1980, vol. 20, p. 563; Julius Stone, Legal Controls of International
Conflict, 1954, p. 556; Spaight, Air Power and War Rights, 3° éd., 1947, p. 275-276;
H. Lauterpacht (dir. publ.), dans Oppenheim’s International Law, vol. 2, 7° éd., 1952,
p. 348.

134 Singh et McWhinney, op. cit., p. 120.

133 Le McGraw-Hill Dictionary of Scientific and Technical Terms contient la définition
suivante du produit toxique:

«Toute substance capable à doses relativement faibles de détruire la vie ou de
perturber gravement les fonctions des organes et des tissus.» (2° éd., 1978, p. 1237.)

La définition de l Oxford English Dictionary se lit comme suit:

«Toute substance qui, introduite dans un organisme vivant ou absorbée par un tel
organisme, détruit la vie ou altère la santé, indépendamment de moyens mécaniques
ou de modifications thermiques directes. Le terme s’emploie notamment pour désigner
une substance capable de détruire la vie rapidement et à faibles doses. ...

Dans l’usage scientifique, toutefois, on parle aussi d’«intoxication lente» pour
désigner l’effet cumulatif d’une drogue ou d’un agent nuisible absorbé pendant un
certain temps.» (Vol. XII, p. 2, édition de 1989.)

287
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 510

du corps s’accompagne de symptômes en tous points identiques à ceux
que provoquent les produits toxiques !%6.

Dès lors que les radiations radioactives sont toxiques, elles sont égale-
ment couvertes par l'interdiction des armes toxiques contenue dans le
règlement de La Haye dont il a déjà été question. Elles agissent en réalité
de manière plus insidieuse que les gaz toxiques car elles provoquent des
troubles génétiques qui durent pendant des générations.

Les pays membres de POTAN ont eux-mêmes reconnu les effets toxiques
des armes nucléaires puisque, à l’occasion de l’adhésion de la République
fédérale d’Allemagne au traité de l’Atlantique Nord, ils ont, dans annexe IT
au protocole sur le contrôle des armes relatif aux accords de Paris du
23 octobre 1954, défini une arme nucléaire comme étant toute arme:

«conçue pour contenir ou utiliser un combustible nucléaire ou des iso-
topes radio-actifs et qui, par explosion ou autre transformation nucléaire
non contrôlée ... est capable de destruction massive, dommages géné-
ralisés ou empoisonnements massifs» (les italiques sont de moi).

ii) Les rayonnements mettent-ils des «matières » en contact avec le corps
humain ?

Les définitions déjà citées emploient le terme «substance». Le proto-
cole de Genève sur les gaz fait mention de «matières» ayant des pro-
priétés toxiques. Il faut donc déterminer si une radiation est une «subs-
tance» ou une «matière» ou simplement un rayon comparable à un
rayon de lumière qui, lorsqu'il touche un objet, ne met pas nécessaire-
ment une substance ou une «matière» en contact avec cet objet. Dans le
premier cas, les conditions requises pour que le protocole de Genève soit
applicable seraient remplies.

La définition que donne le Shorter Oxford Dictionary du terme
«radioactif» /«radioactives»] est la suivante: «capable (comme le
radium) d’émettre spontanément des rayons composés de particules maté-
rielles se déplaçant à très grande vitesse» 1’,

Les scientifiques! font une distinction entre le spectre des radiations
électromagnétiques ayant une masse zéro à l’état stationnaire (théorique)
(ondes radioélectriques, micro-ondes, rayons infrarouges, lumière visible,
rayons ultraviolets, rayons X et rayons gamma) et les radiations qui font
intervenir des particules avant une masse (électrons, protons et neutrons)

156 The Legality of Nuclear Weapons, 1958, p. 35. L’auteur fait très pertinemment
observer que les rayonnements «tuent ou nuisent gravement 4 la santé dans des condi-
tions, aurait dit Gentili, plus dignes de démons que d’étres humains civilisés». Gentili a
en effet écrit que bien que la guerre soit une lutte entre êtres humains, l’emploi de moyens
tels que le poison en fait une lutte de démons (De Jure Belli Libri Tres (1612), livre IJ,
chap. VI, p. 161, trad. J. C. Rolfe [dont la traduction anglaise a servi de base à la version
française ci-dessus]).

137 3° éd., 1987, vol. II, p. 1738 (les italiques sont de moi).

138 Voir Encyclopaedia Britannica Macropaedia, vol. 26, p. 471 et suiv., au mot
«Radiation».

288
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 511

et qui naissent du déplacement à très grande vitesse des particules en
question.

Les rayonnements ionisants émis par les armes nucléaires appar-
tiennent au deuxième type. Ils consistent notamment en une émission
d’un flux de particules !# qui entrent en contact avec le corps humain et
altèrent les tissus. En d’autres termes, c’est une substance matérielle qui
a des effets dommageables sur le corps et une telle substance entre néces-
sairement dans le champ de l’interdiction des armes toxiques édictée par
le protocole de Genève sur les gaz.

Il est donc indiscutable que les rayonnements sont une matière. Comme
le dit Schwarzenberger:

«La formule «tous liquides, matières ou procédés analogues» est
conçue en termes si larges qu’elle englobe toutes les armes «ana-
logues» qu’elles fassent ou non partie de l’arsenal des armes connues
ou utilisées à l’époque de la signature du protocole. Si les rayonne-
ments et les retombées provoqués par les armes nucléaires peuvent
être considérés comme des substances toxiques, ils peuvent être assi-
milés à un gaz toxique... » 10

Les spécialistes se sont demandé si la matière émise devait être une
matière gazeuse, étant donné que la disposition considérée vise les «ma-
tières» analogues aux gaz. On notera à cet égard que le libellé n’exige
pas que la toxicité provienne d’un gaz puisqu'il englobe les liquides, ma-
tières et jusqu'aux procédés analogues. Mais même si l’on s’en tient
aux gaz, la terminologie militaire n’a, de toute évidence, jamais fait, pour
ce qui est des «gaz», de distinction stricte entre l’état solide, l’état liquide
et l’état gazeux. Comme le soulignent Singh et McWhinney, l’ypérite (gaz
moutarde) est, en fait, d’un point de vue strictement scientifique, un
liquide, alors que le chlore est un gaz, mais dans la terminologie militaire
lun et l’autre entrent dans la catégorie des gaz !#!.

Il nous paraît donc irréfutable que les armes nucléaires sont visées par
le protocole de Genève sur les gaz . Qui plus est, si les radiations radioac-
tives sont effectivement toxiques, leur prohibition relèverait d’une inter-
diction du droit coutumier universel et s’appliquerait à tout Etat, qu'il
soit ou non partie au protocole de Genève de 1925 2,

Un élément supplémentaire qui milite en faveur de l’applicabilité du pro-
tocole de Genève sur les gaz est que le mot «procédés » vise probablement les
bombes nucléaires, ce qui rend sans pertinence la question de savoir si les
radiations entrent dans la catégorie des «matières analogues».

139 Le McGraw-Hill Dictionary of Physics and Mathematics (1978, p. 800) définit le
rayonnement comme «une émission de particules ... ou de photons à haute énergie ou
d’une combinaison des deux».

140 Op. cit., p. 38.

141 Op. cit., p. 126.

142 Voir, en ce sens, Schwarzenberger, op. cit., p. 37-38, à propos des armes chimiques
et bactériologiques.

289
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 512

Les armes nucléaires, puisqu'elles étaient inconnues à l’époque où les
documents à l’examen ont été élaborés, ne pouvaient pas être nommé-
ment désignées mais elles sont couvertes par la lettre et par l'esprit du
protocole et du règlement de La Haye.

Les Etats-Unis d'Amérique ont fait valoir que:

«Cette interdiction n’était pas censée s’appliquer et n’a pas été
appliquée aux armes conçues pour tuer ou blesser par d’autres
moyens, quand bien même elles généreraient des sous-produits
asphyxiants ou toxiques.» (Exposé écrit, p. 25.)

Si les radiations sont en fait l’un des principaux sous-produits générés par
une arme nucléaire — et c’est effectivement ce qu’elles sont — il est difficile
de voir sur la base de quel principe doctrinal on peut prétendre qu’elles
ne font pas partie des conséquences naturelles et prévisibles de l’utilisation
de l’arme. Ces «sous-produits» sont parfois désignés sous le nom de dom-
mages collatéraux, mais de quelque manière qu’on les désigne ils consti-
tuent l’une des principales conséquences de la bombe et sont trop bien
connus pour pouvoir être considérés en droit comme non intentionnels.
Au surplus, la thèse considérée repose sur l’argument juridiquement
inacceptable selon lequel un acte comporte des conséquences licites et des
conséquences illicites, les premières justifiant ou excusant les secondes.

13. L'article 23 a) du règlement de La Haye

L'analyse qui précède démontre que les rayonnements sont toxiques.
Poursuivant le raisonnement, on est amené à la conclusion que l’emploi
des armes nucléaires aboutit également à une violation manifeste de
l’article 23 a) du règlement de La Haye qui formule sans ambiguïté une
interdiction!#. Ce point n’appelle pas de longs développements car il est
bien établi que l’interdiction catégorique des substances toxiques qui y est
contenue est une des lois de la guerre les plus anciennes et les plus large-
ment reconnues. Puisque «la pratique universellement acceptée des
nations civilisées est de considérer les substances toxiques comme inter-
dites», la prohibition contenue à l’article 23 a) du règlement de La Haye
a été considérée comme ayant force obligatoire même pour les Etats qui
ne sont pas parties à cet instrument conventionnel:

«Ainsi donc, abstraction faite du droit purement conventionnel, la
coutume telle qu’elle se reflète dans les principes généraux du droit inter-
dirait également l’emploi à la guerre de substances toxiques, parce qu’il
est barbare, inhumain et indigne d’une nation civilisée et, par surcroît,
empreint de perfidie. » 14

143 Voir Singh et McWhinney, op. cit., p. 127 et 121.
144 Thid., op. cit., p. 121.

290
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 513

IV. LA LÉGITIME DEFENSE

C’est probablement la légitime défense qui soulève les problèmes les
plus délicats dans la présente affaire. La deuxième phrase du para-
graphe 2 E du dispositif indique qu’au vu de l’état actuel du droit inter-
national, ainsi que des éléments de fait dont elle dispose, la Cour ne peut
conclure de façon définitive que la menace ou l'emploi d’armes nucléaires
serait licite ou illicite dans une circonstance extrême de légitime défense
dans laquelle la survie même d’un Etat serait en cause. J’ai voté contre
cette phrase parce que je ne considère comme licites en aucune circons-
tance la menace d’emploi ou l'emploi d’armes nucléaires qui sont l’un et
lPautre contraires aux principes fondamentaux du jus in bello. Cette
conclusion est claire et découle inéluctablement de principes bien établis
du droit international.

Si une nation est attaquée, elle a sans aucun doute le droit, reconnu par
la Charte des Nations Unies, de se défendre. Elle entre alors dans le
domaine du jus in bello, régi par les principes du droit humanitaire qui
s’appliquent dans le cadre de la légitime défense comme dans le cadre de
n'importe quelle opération militaire. Il nous faut donc déterminer quels
principes du jus in bello régissent l'emploi des armes nucléaires en état de
légitime défense.

Le premier point à relever est qu’il y a une différence entre employer la
force en état de légitime défense (ce qui est un droit incontestable) et
employer des armes nucléaires en état de légitime défense. L'autorisation
donnée par le droit international pour le premier cas ne vaut pas pour le
second, qui est, au demeurant, régi par d’autres principes.

Les sept principes du droit humanitaire examinés dans la présente
opinion s'appliquent à l’emploi des armes nucléaires aussi bien en état de
légitime défense que dans le cadre de n’importe quelle autre opération de
guerre. Les principes touchant les maux superflus, la proportionnalité, la
distinction, les Etats non belligérants, le génocide, les dommages à l’envi-
ronnement et les droits de l’homme seraient tous violés, que l’hypothèse
soit celle de la légitime défense ou celle d’une agression pure et simple. Le
jus in bello couvre tous les emplois de la force quels qu’en soient les
motifs. Toute exception serait contraire à l’essence même de ses principes.

L'Etat initialement attaqué userait vraisemblablement, en riposte, des
mêmes moyens. En présence des dévastations causées par la première
attaque, surtout s’il s’agit d’une attaque nucléaire, la tentation sera
grande de recourir à n’importe quel engin nucléaire disponible.

Robert McNamara écrit ce qui suit à propos de la réaction à une pre-
mière frappe:

«Mais en pareilles circonstances, les dirigeants de part et d’autre
seraient irrésistiblement poussés à venger leur pays pour les pertes
subies et à assurer la préservation des intérêts en cause. Et chacun
craindrait que l’adversaire ne se prépare à lancer une attaque de plus
grande envergure à tout moment. IIs seraient de surcroît mal infor-

291
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 514

més, du fait des perturbations causées dans les réseaux de commu-
nication par la conflagration (ou méme par des frappes directes).
Dès lors, il est infiniment probable que, plutôt que de se rendre, cha-
cun des adversaires intensifierait sa riposte, dans l’espoir d’arréter le
combat en amenant l’autre à capituler. » 1

Une telle réaction précipiterait la catastrophe globale car une contre-
réaction serait à prévoir et pourrait même être automatiquement déclen-
chée.

Il faut redire ici qu’un Etat qui est attaqué a indubitablement le droit
d'employer toutes les armes dont il dispose pour repousser un agresseur.
Mais ce principe s'entend sous réserve que les armes en question soient
conformes aux règles fondamentales de la guerre. C’est seulement dans
ces limites et dans le but exclusif de repousser l'ennemi que l'Etat attaqué
peut mettre en œuvre tout son potentiel militaire contre l’agresseur. Il y a
la un point incontestable et nul n’a jamais soutenu, à quelque tribune ou
dans quelque ouvrage de doctrine que ce soit, qu’une nation contre
laquelle seraient utilisées, par exemple, des armes chimiques ou biolo-
giques serait en droit d'utiliser le même type d’armes dans l'exercice du
droit de légitime défense ou d’anéantir la population de lagresseur. Il est
surprenant que d’aucuns voient dans la plus dévastatrice des armes de
destruction massive la seule exception à apporter à une conclusion dictée
par les principes les plus élémentaires du droit humanitaire.

Cela dit, je vais passer maintenant brièvement en revue les divers prin-
cipes du droit humanitaire qui pourraient être violés par un pays en état
de légitime défense.

1. Maux superflus

Les atroces souffrances causées par les armes nucléaires, qui ont été
décrites plus haut dans la présente opinion, ne résultent pas seulement de
l'emploi de ces armes à des fins agressives. Les séquelles des rayonne-
ments sont tout aussi douloureuses, que l’arme ait été utilisée en état de
légitime défense ou non.

2. Proportionnalité/erreur

Le principe de proportionnalité peut à première vue paraître respecté
en cas de riposte nucléaire à une attaque nucléaire. Mais à y regarder de
plus près, il est, en pareil cas, violé à maints égards. Comme l’a souligné
la France:

«L'évaluation de la nécessité et de la proportionnalité des mesures
de riposte à l’agression dépend de la nature de l’agression, de son
ampleur, du risque qu’elle fait courir et de l'adaptation de ces me-
sures au but défensif recherché.» (CR 95/23, p. 82-83.)

145 McNamara, op. cit., p. 71-72.

292
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 515

C’est justement pour cela qu’il est impossible de déterminer avec préci-
sion en quoi consiste une riposte appropriée et proportionnée de la part
d’une nation victime d’une frappe nucléaire". S’agissant de la riposte
nucléaire à une attaque nucléaire, on peut craindre, comme je l’ai déjà
souligné, qu’une riposte nucléaire totale n’ouvre la voie à tous les scé-
narios apocalyptiques décrits avec tant de force d’évocation dans les
ouvrages consacrés à la question.

De surcroît, un facteur d’appréciation entre en jeu: il faut déterminer
l'intensité de l'attaque et la proportionnalité de la riposte. Mais on ne
peut mesurer que ce qui est mesurable. Dans le cas de la guerre nucléaire,
rien n’est plus mesurable. Il n’y a pas d'échelle pour mesurer la dévasta-
tion totale. Nous entrons dans un domaine où le principe de proportion-
nalité n’a plus de sens.

On ne doit pas non plus méconnaître, dans le cas des armes nucléaires,
le risque d’une erreur humaine. Une riposte nucléaire à une attaque
nucléaire, si bien planifiée soit-elle, ne peut pas, dans la confusion du
moment, être subtilement dosée en fonction de la puissance des armes de
l'attaquant. Même dans le climat comparativement plus détendu et plus
serein du temps de paix, l’erreur est possible et peut aller jusqu’à déclen-
cher une attaque nucléaire involontaire. C’est ce qui ressort des études
sur la guerre nucléaire involontaire !*7. Le risque d’accident serait infini-
ment plus grand dans le contexte stressant d’une riposte à une attaque
nucléaire.

Selon le Bulletin of the Atomic Scientists:

«Les plus hauts échelons du pouvoir et leurs sources de renseigne-
ments font appel à des ordinateurs et à d’autres types de matériel qui
sont de plus en plus complexes et, par conséquent, de plus en plus
susceptibles d’erreurs. Un certain nombre de cas ont été signalés où
le dysfonctionnement de la machine ou de défaillances de lesprit
humain ou des deux auraient pu, s’ils n’avaient été immédiatement
détectés, aboutir à une guerre nucléaire involontaire. » !*8

Le résultat serait une guerre nucléaire totale.

Là encore, on peut invoquer le témoignage d’hommes d’Etat ayant une
solide expérience en matière de politique étrangère et de politique mili-
taire, qui confirment qu’une guerre nucléaire totale est le résultat auquel
on peut s’attendre. Robert McNamara fait observer:

«Comme d’autres qui ont étudié la question, j’ai peine 4 concevoir
que les guerres nucléaires «limitées» puissent rester limitées — il est
tres probable qu’une décision d’utiliser des armes nucléaires aurait

146 Sur ce point, voir ci-dessus la section II, paragraphe 3, lettre #), et la section VII
paragraphe 6.

147 Par exemple, Risks of Unintentional Nuclear War, Institut des Nations Unies pour
la recherche sur le désarmement (UNIDIR), 1982.

148 Juin 1982, vol. 38, p. 68.

293
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 516

les mêmes conséquences catastrophiques qu’un échange nucléaire
total. » 14

L'ancien secrétaire d'Etat Henry Kissinger adopte la même position:

«La guerre limitée ne suppose pas seulement des forces militaires
et des doctrines appropriées. Elle exige en outre, de la part des diri-
geants politiques, beaucoup de discipline et de subtilité et, de la part
de la société, une grande confiance dans ses dirigeants. Car la guerre
limitée est sur le plan psychologique beaucoup plus complexe à
mener que la guerre totale ... Une guerre totale serait probablement
le résultat d’une décision si précipitée — à supposer qu’on puisse
parler de décision dans ce contexte — et s’accompagnerait de souf-
frances d’une telle ampleur qu’il n’y aura pas place pour des discus-
sions sur les nuances de la politique.» !%°

Plus loin, il écrit:

«La guerre nucléaire limitée n’est pas seulement, dans cette lo-
gique, impossible, elle est aussi inappropriée. Et d’abord, elle cause-
rait, dans la zone des combats, des dévastations comparables par
leur importance à celles qu’engendrerait une guerre thermonucléaire.
Nous détruirions donc les populations mémes que nous cherchions a
protéger. » !>!

Ce n'est donc pas de l’extravagance que d’anticiper, en cas d'emploi
d’armes nucléaires en état de légitime défense, un échange nucléaire total.
Il y a là un risque totalement inacceptable au regard du droit humani-
taire, un risque dont aucun ordre juridique ne saurait s’accommoder.

3. Distinction

Comme on l’a déjà souligné dans la présente opinion, les armes nu-
cléaires portent atteinte au principe de distinction entre forces armées et
populations civiles. Sans doute la même remarque vaut-elle pour d’autres
armes mais l’arme nucléaire a, outre son effet radioactif, des effets de
chaleur et de souffle tels qu’elle se place dans une catégorie à part. En
présence d’armes qui font des centaines de milliers, voire des millions de
victimes, le principe de distinction perd toute pertinence juridique.

4. Etats non belligérants

C’est dans ce cas qu’apparait l’une des principales objections à l’emploi
des armes nucléaires en état de légitime défense.
La légitime défense ne peut étre considérée comme relevant exclusive-

149 Op. cit., p. 72.
150 Henry Kissinger, Nuclear Weapons and Foreign Policy, 1957, p. 167.
151 Jbid., p. 175.

294
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 517

ment de la compétence des Etats intéressés que pour autant qu'elle ne
cause pas certainement des dommages aux Etats non belligérants. Si une
stratégie de légitime défense a un tel effet sur les Etats neutres non belli-
gérants, la question sort du cadre de la compétence interne. Il est conce-
vable qu’un acte de légitime défense cause des dommages accidentels et
involontaires à un Etat tiers. Une telle situation peut être envisagée et
peut même effectivement se produire, mais cette question ne se pose pas
ici.

5. Génocide

Le problème du génocide a déjà été analysé !*2. La légitime défense qui,
comme on l’a vu à propos de la proportionnalité, aboutira selon toute
probabilité à une guerre nucléaire totale risque, plus encore que la frappe
initiale, de conduire au génocide. Si le fait de tuer entre un million et un
milliard d’individus n’entre pas dans le champ de la définition du géno-
cide, on se demande quel autre acte y entrera.

Aucune nation ne peut se voir reconnaître le droit de détruire la civi-
lisation pour défendre ses intérêts nationaux.

6. Dommages à l’environnement

On peut formuler à ce sujet des considérations analogues à celles qui
ont été exposées à propos du génocide. La pollution de l’environnement
dans un vaste rayon peut conduire à l’hiver nucléaire et à la destruction
de l’écosystème. Ces effets se produiront que les armes nucléaires qui les
provoquent soient utilisées dans le cadre d’une agression ou en état de
légitime défense.

Le droit international de l’environnement, en ce qui concerne les armes
nucléaires, est analysé plus en détail dans mon opinion dissidente relative
à la demande d’avis consultatif de Organisation mondiale de la Santé
(C.LJ. Receuil 1996, p. 139-143) et ce qui est dit dans cette opinion doit
être considéré comme un complément aux développements qui précèdent.

7. Droits de l’homme

Toutes les atteintes aux droits de l’homme mentionnées plus haut dans
la présente opinion résulteraient aussi bien de l'emploi de la bombe en
état de légitime défense que dans le contexte d’une agression.

+ +

Les principes humanitaires que l’on vient d’examiner ont depuis long-
temps dépassé le stade de la simple aspiration philosophique. Intégrés au
droit vivant, ils représentent le couronnement juridique d’une lutte per-

152 Voir ci-dessus la section III, paragraphe 10, lettre e).

295
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS, WEERAMANTRY) 518

sévérante pour contenir dans certaines limites la brutalité de la guerre à
outrance. Ils énoncent les règles de base du comportement militaire de
l’époque actuelle et ont été forgés par la communauté des nations en
réponse aux souffrances infligées à des dizaines de millions d’êtres humains
au cours de deux cataclysmes planétaires et de nombreuses guerres de
moindre ampleur. Comme tous les principes juridiques, ils s'appliquent à
l’ensemble des nations, grandes et petites.

Il semble difficile, compte tenu de l'impératif de cohérence auquel doit
satisfaire tout système juridique pour être crédible, d'envisager que l’arme
nucléaire puisse être écartée du champ de cet ensemble de principes chè-
rement acquis et qu’on puisse ainsi laisser librement un agent de destruc-
tion sans équivalent causer à une échelle bien plus grande les maux que
les principes en question avaient mission de prévenir.

x *

Trois autres aspects de l’argumentation présentée à la Cour à propos
de la légitime défense seront maintenant briévement évoqués.

Le Royaume-Uni (exposé écrit, par. 3.40) a tiré argument d’une opinion
exprimée par M. Ago dans l’additif à son huitième rapport sur la respon-
sabilité des Etats, suivant laquelle:

«Il se peut trés bien que l’action requise pour stopper et rejeter
Pagression doive prendre des proportions qui ne correspondent pas
à celles de l’agression subie. Ce qui compte à ce sujet est le résultat à
atteindre par l’action «défensive», non pas les formes, la substance
et l'intensité de l’action elle-même. » 1?

M. Ago souligne ici que l’action défensive doit être en rapport avec son
objet qui est d’arrêter et de repousser l’agression. Comme il l’écrit dans le
même paragraphe:

«L’exigence dite de la proportionnalité de l’action commise en état
de légitime défense a trait ... au rapport entre cette action et le but
qu’elle se propose d’atteindre, à savoir ... d’arréter et repousser
l'agression.»

Le but est d’arrêter et de repousser l’agression, non d’exterminer
l’agresseur ou de faire subir un génocide à sa population. La référence aux
formes, à la substance et à l’intensité de l’action est expressément liée par
auteur au résultat à atteindre et ne peut être interprétée comme faisant
table rase de toutes les autres prescriptions humanitaires, par exemple,
celles qui ont trait aux dommages aux Etats neutres, aux maux superflus
ou au principe de distinction. Un juriste aussi éminent ne saurait se voir
attribuer l'intention de récuser les exigences classiques et irréductibles
du jus in bello — exigences au demeurant approuvées à la quasi-unani-

1S3 Annuaire de la Commission du droit international, 1980, vol. II, première partie,
p. 67, par. 121.

296
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 519

mité par l’Institut de droit international qu’il devait présider si brillam-
ment par la suite. C’est par 60 voix contre une, avec 2 abstentions, que la
session d’Edimbourg de 1969 a adopté la résolution!**; interdisant les
armes qui frappent sans distinction objectifs militaires et objets non mili-
taires, forces armées et populations civiles, ainsi que les armes destinées à
semer la terreur dans la population civile. M. Ago lui-méme a voté dans
le sens de la majorité.

Le deuxième point qui appelle un commentaire est argument suivant
lequel la résolution 984 (1995) du Conseil de sécurité (exposé écrit du
Royaume-Uni, par. 3.42 et annexe D) conforte en quelque sorte l’idée
que l’emploi des armes nucléaires en riposte à une agression armée ne
doit pas nécessairement être considéré comme illicite.

Si on lit attentivement la résolution en question, on constate qu’elle
donne aux Etats non dotés d’armes nucléaires l’assurance que le Conseil
de sécurité et les Etats dotés d’armes nucléaires prendraient immédiate-
ment des mesures au cas où un Etat non doté d’armes nucléaires serait
victime d’un acte d'agression impliquant l'emploi d’armes nucléaires. La
résolution ne dit absolument rien sur le type de mesures à prendre pour
protéger la victime. S’il avait voulu traiter de cette question et déclarer
licite l'emploi des armes nucléaires dans les circonstances indiquées, le
Conseil de sécurité avait là une occasion idéale de le faire.

Pour achever l’analyse de cette question, il convient de souligner que la
Cour est l’autorité suprême sur les problèmes de licéité et que, même si le
Conseil de sécurité avait expressément approuvé l’emploi des armes
nucléaires, il ne serait pas pour autant interdit à la Cour de formuler ses
propres conclusions sur la question.

Le troisième point à signaler est que l’argumentation des adversaires de
Villicéité tend largement à estomper la distinction entre le jus ad bellum et
le jus in bello. Le recours à la force peut être légitime ou illégitime (ques-
tion qui relève du jus ad bellum) mais, une fois qu’il y a emploi de la
force, le droit qui s’applique est le jus in bello. Le droit humanitaire de la
guerre prend le relais et régit les actions de tous les participants au conflit,
aussi bien l’agresseur que la victime. La thèse présentée à la Cour semble
procéder de l’idée que, lorsqu’on est dans le cadre de l’exception au non-
recours à la force que constitue la légitime défense, il n’y a pas place pour
l'application du jus in bello. Cette idée est juridiquement erronée et logi-
quement indéfendable. La vérité est, bien entendu, que le jus ad bellum
ne fait qu’ouvrir la porte à l’emploi de la force (en cas de légitime défense
ou par décision du Conseil de sécurité) et que quiconque franchit cette
porte doit se conformer au jus in bello. Prétendre que la licéité de l’em-
ploi de Ja force justifie la violation du droit humanitaire est totalement
aberrant.

154 Déjà mentionnée ci-dessus à la section II, paragraphe 11.

297
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 520

En résumé, il n’y a donc pas d’exception, à l’illicéité de l’emploi des
armes nucléaires qui autoriserait le recours à ces armes en état de légitime
défense.

La légitime défense collective soulève des problèmes analogues à ceux
qui viennent d’être examinés.

La légitime défense préventive — c’est-à-dire le recours à une attaque
préemptive, avant que l’adversaire n’ait effectivement attaqué — ne peut
pas, sur le plan juridique, prendre la forme d’une frappe nucléaire
puisqu’une première frappe nucléaire serait à l’évidence interdite par les
principes de base déjà mentionnés. Les armes non nucléaires pourraient
sans doute être utilisées dans ce contexte du fait des progrès de la tech-
nique moderne et des systèmes de ciblage perfectionnés qui ont mainte-
nant été mis au point.

V. QUELQUES CONSIDÉRATIONS GÉNÉRALES

1. Deux visions philosophiques

Dans la présente opinion, J'ai exposé une multitude de raisons à l’appui
de la conclusion selon laquelle le recours aux armes nucléaires à quelque
fin que ce soit pourrait conduire à la destruction de la société humaine,
sinon de ’humanité elle-même. Il a été fait ainsi observer que toute règle
autorisant un tel emploi est contraire au droit international lui-même.

Deux visions philosophiques seront analysées dans la présente section,
fondées, l’une, sur la raison, l’autre, sur l'équité.

Selon la première, tous les postulats du droit présupposent, tant pour
ce qui est de la contribution qu’ils peuvent apporter que du cadre dans
lequel ils s’appliquent, que la société qu’ils ont mission de servir a un ave-
nir. Une règle de droit ou un système juridique qui ne repose pas sur cette
prémisse ne peut prétendre à aucune légitimité, si séduisant que puisse
être le raisonnement juridique qui l’étaie. Ce n’est pas seulement telle ou
telle règle particulière qui est affectée par le défaut de légitimité, c’est le
système juridique tout entier qui est ébranlé dans ses bases car les sys-
témes juridiques sont faits pour une société qui dure. Etant une éma-
nation de la société, ils s’effondrent avec la société qui leur sert de cadre.
Cette idée, qui est au cœur même de la notion de droit, est parfois perdue
de vue dans les débats sur l’arme nucléaire.

Sans vouloir aller au fond des doctrines philosophiques sur la na-
ture du droit, j'évoquerai brièvement, aux fins de la présente analyse, les
thèses avancées au sujet de la justice à l’époque contemporaine par
deux éminents penseurs, H. L. A. Hart et John Rawls.

Hart, l’un des principaux représentants de l’école positiviste a, dans un
célèbre exposé du contenu minimum du droit naturel, donné du principe
visé ci-dessus la formulation lapidaire que voici:

«Nous l’acceptons comme un présupposé requis par la nature de

298
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 521

la discussion; ce qui nous intéresse, c’est un ordonnancement social
projeté dans la durée, pas celui d’un club du suicide. » 1

Il explique que:

«il y a des règles de comportement auxquelles toute organisation
sociale doit faire place pour être viable. Ces règles constituent en fait
le dénominateur commun du droit et de la morale conventionnelle
de toutes les sociétés qui ont atteint un point assez avancé pour éta-
blir une distinction entre ces deux formes différentes de contrôle
social. » 156

Le droit international est indubitablement une forme de contrôle social
mis en place et accepté par les membres de la société internationale — les
Etats nations.

Hart poursuit:

«Les principes de conduite universellement reconnus qui trouvent
leur fondement dans des vérités élémentaires concernant les êtres
humains, leur environnement et leurs buts peuvent être considérés
comme définissant le contenu minimum du droit naturel, par opposi-
tion aux définitions plus ambitieuses et plus hasardeuses que l’on a
souvent voulu donner de la notion.» !*7

Aïnsi se trouve défini un minimum accepté par l’école positiviste, qui
met en cause certaines des approches plus littérales d’autres écoles. On en
revient au dénominateur commun auquel tous les systèmes juridiques
doivent se conformer.

Pour aborder la question sous un autre angle, on peut dire que les
membres de la société internationale se sont, au cours des trois derniers
siècles, attachés à formuler un ensemble de règles et de principes destinés
à régir cette société — ce que nous désignons sous le nom de droit inter-
national. Il leur faut maintenant se demander s’il y a place dans ce
contexte pour une règle en vertu de laquelle il serait licite, pour une rai-
son ou une autre, d'éliminer des membres de la société ou, d’ailleurs, fa
société elle-même. La société internationale, censée être régie par une telle
règle, pourrait-elle être réputée y avoir souscrit — qu’elle se réclame du
positivisme, du droit naturel ou de n’importe quelle autre philosophie?
La société internationale est-elle, pour reprendre l’expression de Hart, un
«club du suicide»?

Ce problème n’a pas échappé à la sagacité de juristes de pays non dotés
d’armes nucléaires qui sont conscients qu’en cas de conflit entre d’autres
Etats leur pays pourrait, bien que non belligérant, subir la dévastation
nucléaire résultant du conflit. Est-il possible que le droit international,
qui est censé être un système juridique applicable à l’ensemble de la

155 H. L. A. Hart, The Concept of Law, 1961, p. 188 (les italiques sont de moi).
156 Ibid.
157 Jbid., p. 189 (les italiques sont de moi).

299
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 522

société internationale, donne droit de cité à des principes qui permettent
la destruction de membres de cette société?

«Aucun système juridique ne peut conférer à l’un quelconque de ses
membres le droit d’anéantir la société dont il est lémanation et dont il
vise à réglementer le fonctionnement. En d’autres termes, il ne peut
pas y avoir de règles juridiques qui autorisent la menace d’emploi ou
l'emploi d'armes nucléaires. En fin de compte, les armes nucléaires
sont une réalité sans précédent qui exige un effort de réflexion sur la
finalité du droit international traditionnel. Un tel effort de réflexion
révélerait que la question n’est pas de savoir s’il y a une interprétation
du droit de la guerre en vigueur qui interdit la menace d’emploi ou
l'emploi des armes nucléaires et une autre qui le permet. Elle est de
savoir s’il y a place pour une telle interrogation dans le monde juri-
dique. Le droit ne peut simplement pas se saisir du problème parce
qu’il ne saurait tolérer une interprétation qui nie son existence même.
Le but du droit est d’instituer un ordre rationnel axé sur la survie
alors que les armes nucléaires interdisent tout espoir d’atteindre ce but.
En ce sens, les armes nucléaires sont illicites par définition. » !58

L'idée avancée par Hart que l’activité humaine est avant tout axée sur
la survie se retrouve chez un ancien Président de la Cour, Nagendra
Singh, qui écrit dans une étude sur les armes nucléaires qui a ouvert la
voie à beaucoup d’autres:

«Ce serait de l’impudence, de la part d’une nation isolée, de soutenir
que, pour sauver l’humanité de l'esclavage, il a paru nécessaire de la
détruire ... Aucune nation n’est investie du droit d’anéantir une autre
nation ou même de détruire des terres et leurs habitants sur des mil-
liers de kilomètres dans le vain espoir qu’une humanité affaiblie et
déchirée — résultat inévitable de la guerre nucléaire — serait préfé-
rable au sacrifice de la dignité humaine — résultat hypothétique du
non-emploi des armes nucléaires. » !*?

Nagendra Singh a dans le même ouvrage exprimé l’avis que «le recours
à de telles armes est incompatible non seulement avec le droit de la guerre
mais avec le droit international lui-même » 160.

Une autre thèse philosophique repose sur l’idée du «voile d’ignorance»
avancée par John Rawls dans sa célèbre étude de la justice considérée
dans ses rapports avec l’équité 161.

Aux fins de la mise en place d’un système juridique «vivable», l’auteur
propose que, pour déterminer si un système est équitable, on se demande

158 B.S. Chimni, «Nuclear Weapons and International Law: Some Reflections», dans
International Law in Transition: Essays in Memory of Judge Nagendra Singh, 1992,
p. 142 (les italiques sont de moi).

159 Nagendra Singh, Nuclear Weapons and International Law, 1959, p. 242-243.

160 Thid., p. 17.

161 John Rawis, À Theory of Justice, 1972.

300
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 523

si ceux auxquels il est destiné seraient prêts à l’accepter en ignorant tota-
lement quelle sera leur place dans le système.

Une nation ayant à choisir un système de droit international et ne
sachant pas si elle sera intégrée ou non au groupe des nations dotées
d’armes nucléaires ne serait guère encline à se rallier à un système qui
comporterait une règle déclarant licite Pemploi par d’autres nations d’une
arme capable de l’anéantir, surtout si le droit de posséder l’arme en ques-
tion lui était refusé et plus encore si elle risquait d’être anéantie ou irré-
médiablement endommagée à la suite de conflits opposant d’autres
nations avec lesquels elle n’aurait rien à voir.

Le système serait, certes, attrayant pour quiconque serait assuré de
devenir membre du club nucléaire mais, dès lors qu’il y aurait un risque
d’être intégré au groupe des pays non dotés d’armes nucléaires, qui
accepterait un tel système en ignorant totalement quel sera son sort? Et
cela changerait-il quelque chose si les membres du club nucléaire pre-
naient l’engagement — qu’il n’y aurait personne pour faire respecter —
de n’utiliser ’arme qu’en cas d’extrême urgence? La réponse à ces ques-
tions ne fait pas le moindre doute. Sur la base des critères de la légitimité
et de l'équité, un tel système juridique serait sûrement voué à l’échec.

Ces analyses philosophiques sont d’une importance capitale lorsqu’il
s’agit de savoir si l’illicéité de l'emploi des armes considérées est une
norme minimum de tout système de droit international fondé soit sur la
raison soit sur l’équité. Que l’on applique l’un ou l’autre de ces critères,
tous deux largement admis par la doctrine juridique moderne, le droit
international ne saurait énoncer, en ce qui concerne les armes nucléaires,
qu'une règle en prohibant emploi. |

On tend parfois à perdre de vue des considérations essentielles comme
celles qui précèdent dans le débat sur la licéité des armes nucléaires. Elles
sont pourtant décisives s’agissant d’une question qui met en jeu la validité
du droit international tout entier.

2. Les buts de la guerre

La guerre n’est jamais une fin en soi. Elle est un moyen au service
d’une fin. C’est ce qu’a reconnu la déclaration de Saint-Pétersbourg de
1868, évoquée ci-dessus à la section III, paragraphe 3, sur le droit huma-
nitaire, lorsqu'elle a affirmé que l’affaiblissement des forces militaires de
l'ennemi est le seul but légitime de Ja guerre. Sur la base de ce principe, le
droit humanitaire a dégagé une règle, déjà mentionnée, selon laquelle «les
belligérants n’ont pas un droit illimité quant au choix des moyens de
nuire à l’ennemi» (article 22 du règlement de La Haye de 1907).

Une étude du droit de la guerre n’a de sens que si elle s’ordonne autour
des buts de la guerre; c’est là le seul moyen de situer dans leur vrai contexte
les restrictions auxquelles la guerre est subordonnée. On est donc amené à
examiner brièvement la philosophie relative aux buts de la guerre. I] y a
plus de vingt siècles que la doctrine s’intéresse à cette question.

301
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 524

J'ai déjà évoqué, à propos des armes hyperdestructrices, la tradition
indienne classique telle qu’elle est exprimée dans les deux plus grandes
épopées de l’Inde, le Ramayana et le Mahabharatha. Dans cette tradition,
les armes en question étaient interdites parce que leurs effets dépassaient
les buts de la guerre.

C’est le même esprit qui inspirait Aristote lorsqu'il écrivait dans le
livre VII de la Politique: «La guerre ne doit être envisagée que comme
un moyen de parvenir à la paix.» !% On se rappellera qu’Aristote distin-
guait entre les actions qui sont simplement nécessaires ou utiles et celles
qui sont bonnes en elles-mêmes. La paix est bonne et la guerre n’est qu’un
moyen d’y parvenir. Privée de son but —- la paix — la guerre serait vide
de sens et inutile. Si l’on applique ce raisonnement dans le contexte
nucléaire, une guerre qui détruit l’autre partie est totalement dépourvue
de sens et d’utilité et n’a donc aucune justification. Aristote voyait dans
la guerre une suspension temporaire de la normalité faisant place, une
fois la guerre inéluctablement parvenue à son terme, à un nouvel équi-
libre.

La philosophie de l’équilibre des pouvoirs qui a dominé la diplomatie
européenne à compter de la paix d’Utrecht en 1713 reposait sur lidée
non de l’élimination de l'adversaire, mais de l’instauration d’un équilibre
des pouvoirs viable où le vaincu avait sa place. Même la théorie extrême,
défendue par Clausewitz, selon laquelle la guerre est le prolongement de
la diplomatie présupposait que la nation vaincue continuait d’exister en
tant qu’entité viable.

La Charte des Nations Unies elle-même repose sur le principe de base
que l’emploi de la force est interdit (sauf dans l'hypothèse, strictement
circonscrite, de la légitime défense) et que le but de la Charte est de pré-
server l'humanité du fléau de la guerre. La paix entre les adversaires, non
la dévastation totale de l’un d’entre eux, est l’issue que la Charte envi-
sage.

Les armes nucléaires vident ces philosophies de tout sens. Les échanges
nucléaires de demain, s’ils ont lieu, auront pour théâtre un monde où
aucune nation n’aura le monopole des armes nucléaires. Une guerre
nucléaire ne se réduira pas, comme dans le cas du Japon, au largage
d’une bombe par une seule puissance. Un échange nucléaire sera d’autant
plus inévitable que nous vivons à une époque où les armes nucléaires sont
programmées pour une riposte instantanée et automatique en cas d’at-
taque nucléaire.

Les nations telles que nous les connaissons ne peuvent pas survivre en
tant qu’entités viables à une guerre nucléaire. Dans le désert nucléaire, le
spectre qui hantera les vainqueurs (s’il y en a) comme les vaincus sera
celui du désespoir absolu. Nous avons là une méthode de guerre qui
conduit à des résultats excessifs par rapport aux buts de la guerre.

16 Aristote, Politique, version française basée sur la traduction de John Warrington,
Heron Books, 1934, p. 212.

302
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 525

3. Le concept de «menace de la force» dans la Charte
des Nations Unies

La question posée par l’Assemblée générale concerne l’emploi de la
force et la menace de la force. En principe, l'emploi de la force, même au
moyen de l’arme la plus simple, est illicite en vertu de la Charte des
Nations Unies. Il n’y a donc pas à se demander si l’emploi de la force au
moyen d’une arme nucléaire est contraire au droit international. Si
lemploi d’un simple fusil est prohibé, la question de savoir si une arme
nucléaire est interdite n’a guère de sens.

La question de la menace de la force au sens de la Charte appelle quel-
ques commentaires. Elle exige un examen de la notion même de menace
de la force, telle qu’elle figure dans la Charte.

L'article 2, paragraphe 4, de la Charte interdit les menaces à l’intégrité
territoriale et à l’indépendance politique de tout Etat. Ainsi qu’il est réaf-
firmé dans la déclaration sur les principes du droit international concer-
nant les relations amicales de 1970:

«Pareil recours à la menace ou à l’emploi de la force constitue une
violation du droit international et de la Charte des Nations Unies et ne
doit jamais être utilisé comme moyen de règlement des problèmes inter-
nationaux.» (Résolution 2625 (XXV) de l’Assemblée générale.)

Parmi les autres documents qui confirment qu'aux yeux de la commu-
nauté internationale la menace est interdite par le droit international, on
peut citer la déclaration de 1965 sur l’inadmissibilité de l’intervention dans
les affaires intérieures des Etats et la protection de leur indépendance et de
leur souveraineté (résolution 2131 (XX) de l’Assemblée générale) et la
déclaration de 1987 sur le renforcement de l’efficacité du principe de l’abs-
tention du recours à la menace ou à l’emploi de la force dans les relations
internationales (résolution 42/22 de l’Assemblée générale, par. 2).

Il est à noter que la Charte des Nations Unies ne fait pas de distinction
entre l'emploi de la force et la menace de la force. L’un et l’autre sont
exclus du champ des comportements licites.

De nombreux documents internationaux confirment que la menace de
la force est totalement interdite. On citera, parmi d’autres, la déclaration
de 1949 sur les éléments essentiels de la paix (résolution 290 (IV) de
l'Assemblée générale); la déclaration de 1970 sur le renforcement de la
sécurité internationale (résolution 2734 (XXV) de l’Assemblée générale);
et la déclaration de 1988 sur la prévention et l’élimination des différends
et des situations qui peuvent menacer la paix et la sécurité internationales
et le rôle des Nations Unies dans ce domaine (résolution 43/51 de
l’Assemblée générale). L’acte final d’Helsinki (1975) enjoint aux Etats
participant de s’abstenir de la menace ou de l’emploi de la force. Le pacte
de Bogota (le traité américain sur le règlement pacifique des différends)
est plus précis encore puisqu'il exige des parties contractantes qu’elles
s’abstiennent «de la menace, de l’emploi de la force ou de n’importe quel
autre moyen de coercition pour régler leurs différends... »

303
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 526

Le principe du non-recours à la menace de la force est donc aussi fer-
mement établi que le principe du non-recours à la force et, dans aucune de
ses nombreuses formulations, il n’a fait l’objet d’exceptions. Si donc la
dissuasion est une forme de menace, elle est nécessairement couverte par
l’interdiction de la menace de la force.

Une analyse plus détaillée de la notion de dissuasion figure à la sec-
tion VII, paragraphe 2.

4. L'égalité dans le contexte du droit de la guerre

Il y a, dans Pordre juridique international actuel, des inégalités struc-
turelles mais le fond du droit international — le corpus de normes et de
principes en quoi il consiste — s’applique également à tous. L’égalité de
l’ensemble des sujets de droit dans le cadre d’un même ordre juridique est
une condition essentielle de l'intégrité et de la légitimité de cet ordre juri-
dique. La règle vaut pour le groupe de principes qui constituent le corpus
du droit international. Il ne saurait encore y avoir un droit pour les puis-
sants et un droit pour les autres. Une telle formule ne serait acceptable
dans aucun ordre interne; elle ne l’est pas davantage dans l’ordre inter-
national, qui repose sur la notion d’égalité.

Comme l’a dit en 1825 le juge américain John Marshall dans une for-
mule célèbre:

«Aucun principe du droit général n’est plus universellement
reconnu que le principe de la complète égalité des nations. La Russie
et Genève ont des droits égaux.» 16

La notion d'égalité fait partie intégrante du droit de la guerre comme de
toutes les autres composantes de l’ordre juridique international.

Il convient de relever un autre anomalie: si, en vertu du droit interna-
tional coutumier, Pemploi de la bombe est licite, il est illogique de refuser à
cent quatre-vingts des cent quatre-vingt-cinq Membres de l'Organisation des
Nations Unies le droit de simplement posséder cette arme. Le droit in-
ternational coutumier ne peut pas s’appliquer de façon aussi inégale, surtout
étant donné la position des puissances dotées d’armes nucléaires qui pré-
tendent qu’elles doivent pouvoir employer la bombe à des fins de légitime
défense. Le droit de légitime défense est l’un de ceux auxquels les Etats sont
le plus attachés et l’article 51 de la Charte des Nations Unies le reconnaît
comme un droit naturel de tous les Etats Membres des Nations Unies. Il
est impensable que ce droit soit accordé à des degrés variables aux divers
membres de la famille des nations que représente l'Organisation des Nations
Unies.

163 Affaire de lAntelope, [1825] Wheaton, p. 122. Voir Vattel: «Un nain est un être
humain au même titre qu’un géant; une petite république est un Etat souverain au même
titre que le royaume le plus puissant.» (Droit des gens, version française basée sur la tra-
duction de Fenwick dans Classics of International Law, S. 18.)

304
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 527

Il existe des imégalités de fait et il continuera d’en exister aussi long-
temps que la communauté internationale sera composée d’Etats souve-
rains qui sont nécessairement inégaux par leur taille, leur puissance, leur
richesse et leur influence. Mais, au plan conceptuel, il y a une grande dif-
férence entre la constatation d’une inégalité de fait et sa transposition en
une inégalité de droit. C’est précisément ce pas que franchissent ceux, par
exemple, pour qui le silence des protocoles additionnels aux conventions
de Genève sur l'interdiction de l’emploi des armes nucléaires équivaut à
une reconnaissance implicite de la licéité de l’emploi de ces armes par les
puissances dotées d’armes nucléaires. En réalité, ce que traduit le silence
des protocoles c’est un accord pour ne pas traiter de la question, non un
accord pour reconnaître la licéité de l'emploi des armes nucléaires. Les
«déclarations» des Etats-Unis et du Royaume-Uni selon lesquelles les
règles établies ou les règles nouvelles énoncées dans le protocole addition-
nel de 1977 aux quatre conventions de Genève de 1949 ne sont censées ni
régir ni interdire l'emploi des armes nucléaires ne mettent pas en question
les principes de base qui existaient avant que ces instruments formels
ne soient adoptés et ne les formule noir sur blanc. Elles ne reposent
sur aucun argument philosophique ou juridique qui ait la moindre prise
sur les principes en question. Il est absurde d’attribuer au silence des dis-
positions conventionnelles considérées une valeur juridique supérieure
à celle des principes en cause.

On peut répondre de la même manière à l’argument suivant lequel les
traités imposant des interdictions partielles touchant les armes nucléaires
doivent être interprétés comme reconnaissant implicitement, pour le
moment, la licéité de ces armes.

Cet argument est mal fondé. Trouver des accommodements dans le
cadre d’une situation dont on n’est pas maître n’équivaut ni à accepter
cette situation ni à en reconnaître la licéité. De tels accommodements
n’emportent en aucune manière reconnaissance de la légitimité de la
situation. La Malaisie a fait dans ce contexte une comparaison avec les
programmes d’échange de seringues visant à freiner la propagation des
maladies parmi les toxicomanes. De tels programmes ne peuvent pas être
interprétés comme légalisant l’abus des stupéfiants (observations écrites,
p. 14). Ce qui compte, c’est que, dans la multitude de résolutions et de
déclarations où il est question des armes nucléaires, on n’en trouve pas
une qui autorise l'emploi de ces armes à quelque fin que ce soit.

On ne saurait guère concevoir une règle juridique qui permettrait à
quelques nations d'employer des armes chimiques et bactériologiques en
état de légitime défense mais ne conférerait pas le même droit à d’autres.
Pourtant, c’est de cette logique juridique que procède la position des pays
qui prétendent avoir le droit d’utiliser les armes nucléaires en état de légi-
time défense.

Il faut en outre rappeler ici que la société internationale est par défini-
tion une société volontariste. Il n’est loisible à aucun de ses éléments
d'imposer aux autres à partir d’une position de force des limites à leur
liberté d’action. Une telle structure ne peut fonctionner que sur la base de

305
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 528

légalité, faute de quoi «il y a tout lieu de craindre que le droit ne se
réduise à l'expression de la volonté des plus forts» 154.

Si l’on veut que le droit international conserve l’autorité qu’il doit
avoir pour remplir les multiples fonctions bénéfiques qui sont les siennes
dans la société internationale, il faut que chacune de ses composantes
satisfasse au critère de l'égalité. Sans doute certaines inégalités structu-
relles ont-elles été introduites dans l’ordre constitutionnel international
mais introduire des inégalités dans le droit substantif, qui régit toutes les
nations sans distinction, est une tout autre question.

Il est à peine besoin de souligner que tout ce qui est dit dans la présente
section repose sur l’idée que l’emploi des armes nucléaires par quelque
puissance que ce soit et dans quelque circonstance que ce soit est totale-
ment illicite. C’est là la seule manière dont le principe d'égalité, fonde-
ment du droit international, puisse être appliqué s’agissant de l’important
problème international que posent les armes nucléaires.

5. Caractère illogique d'un régime dualiste en matière
de droit de la guerre

Si l’on admettait que le droit humanitaire ne s’applique pas aux armes
nucléaires, on aboutirait à cette contradiction que le droit de la guerre
s’applique à certaines armes mais non à d’autres, même si les deux caté-
gories d’armes pourraient être utilisées simultanément. Un ensemble de
principes s’appliquerait aux armes nucléaires et un autre au reste des
armes. Si les deux catégories d’armes devaient être employées dans le
cadre d’une même guerre, le droit des conflits armés ne serait plus que
confusion et anarchie.

Le Japon est une nation contre laquelle les deux catégories d’armes ont
été employées et il n’est donc pas étonnant que la doctrine japonaise ait,
semble-t-il, été la première à soulever ce problème. Le professeur Fajita,
dans un article qui a été porté à notre attention, a déclaré ce qui suit:

«cette scission entre les règles de la guerre classique et celles de la
guerre nucléaire donnera de curieux résultats que Pon a peine à se
représenter parce que les armes classiques et les armes nucléaires
seront en fin de compte utilisées simultanément et dans les mêmes
circonstances dans le cadre d’un éventuel conflit armé» !S5,

Un tel système dualiste est contraire à tout principe juridique et il n’a
été avancé aucune raison de fond qui justifierait que les armes nucléaires
soient soustraites au régime juridique normalement applicable à toutes
les armes. Seules ont été invoquées des raisons d'opportunité ou des rai-
sons politiques et il n’est pas d’organe judiciaire ou de système juridique
cohérent qui puisse accepter une dichotomie de ce genre.

Il est intéressant de noter à cet égard que même les nations qui con-

164 Weston, op. cit., p. 254.
165 Kansai University Review of Law and Political Science, 1982, vol. 3, p. 77.

306
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 529

testent l’illicéité des armes nucléaires en tant que telles avertissent leurs
forces armées dans leurs manuels militaires que les armes nucléaires sont
soumises aux normes qui s'appliquent aux autres armes en période de
conflit armé 166,

6. Le processus d'élaboration des décisions
en matière nucléaire

Dans une réflexion sur la licéité de l'emploi des armes nucléaires, il
faut, étant donné leur énorme potentiel de destruction à l’échelle plané-
taire, s'interroger sur le processus d’élaboration des décisions relatives à
leur emploi.

La décision d’utiliser les armes nucléaires — si décision il y a — sera
vraisemblablement prise dans des conditions peu propices à des appré-
ciations juridiques nuancées puisque, selon toute probabilité, les passions
seront exacerbées, le temps fera défaut et les faits seront mal connus. Ce
ne sera donc pas une décision mûrement pesée, adoptée après une analyse
détaillée et objective de tous les éléments de fait à prendre en considéra-
tion mais une décision dictée par l’appréhension et la pression des événe-
ments. Des questions juridiques exigeant une réflexion approfondie
devront être tranchées en quelques minutes, peut-être même par des mili-
taires et non par des juristes alors même qu’elles sont assez complexes
pour avoir retenu l’attention de la Cour pendant des mois. Le sort de
l’humanité ne peut pas raisonnablement dépendre d’une décision prise
dans de telles conditions.

Selon les études qui ont été faites sur le processus d’élaboration des
décisions en matière nucléaire !f?, une crise nucléaire présente les quatre
particularités suivantes:

1) la nécessité de prendre des décisions cruciales en très peu de temps;
c’est là une caractéristique essentielle de toutes les situations de crise;

2) l’importance des enjeux et, en particulier, la gravité du péril encouru
par l'intérêt national;

3) Pextrême incertitude engendrée par l’absence de renseignements précis
sur le déroulement des événements, les intentions de l’ennemi, etc.

4) l'intervention de considérations politiques limitant la liberté d’action
des autorités.

Si telles sont les conditions dans lesquelles les dirigeants doivent agir et
s’il leur faut apprécier la licéité de tel ou tel comportement sans le secours
de directives, le risque d’une utilisation illicite de l’arme est considérable.

166 Voir Burns H. Weston, op. cit., p. 252, note 105.

167 Voir Conn Nugent, «How a Nuclear War Might Begin», dans les actes du sixième
congrès mondial de l’Association internationale des médecins pour la prévention de la
guerre nucléaire (IPPNW), op. cit., p. 117.

307
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 530

L’arme nucléaire doit à mon avis être déclarée illicite en toutes circons-
tances. Si certaines circonstances en rendent l’emploi licite — ce qui
paraît bien improbable — ii faut les préciser pour éviter d’ajouter à la
confusion.

VI. L’ATTITUDE DE LA COMMUNAUTÉ INTERNATIONALE
VIS-À-VIS DES ARMES NUCLÉAIRES

S’il paraît utile de consacrer une section à cette question, c’est parce
que, indépendamment du rôle important que jouent des facteurs tels que
la conscience de l'humanité et les principes généraux de droit reconnus par
les nations civilisées, c’est de la volonté des peuples des Nations Unies
que procède le droit des Nations Unies; or, aucune question depuis la créa-
tion de l'Organisation n’a suscité dans la communauté de ses membres
un intérêt aussi soutenu et aussi universel. Sans doute l’apartheid
a-t-il été, jusqu’à une date récente, l’un des grands problèmes internatio-
naux sur lesquels se concentrait l’attention, mais il semble bien que
l'inquiétude causée par les armes nucléaires ait été plus constante et plus
profonde et l’horreur inspirée par leurs conséquences plus largement
partagée. La tempête de protestations provoquée par les armes nu-
cléaires n’a jamais connu de répit et continuera sans doute de faire rage
aussi longtemps que ces armes seront stockées dans les arsenaux de la
planète.

1. Universalité de l'adhésion au but ultime
de l'élimination complète

Les armes nucléaires ont suscité dans la société internationale une réac-
tion sans équivoque — elles constituent un danger pour la civilisation et
doivent être éliminées. La nécessité de les éliminer complètement a été
soulignée par plusieurs résolutions catégoriques de l’Assemblée générale,
qui sont mentionnées dans d’autres parties de la présente opinion.

La déclaration la plus récente de la communauté internationale sur cette
question a eu pour cadre la conférence chargée d’examiner le traité sur la
non-prolifération, tenue en 1995, laquelle a, sous le titre «Principes et
objectifs de la non-prolifération et du désarmement nucléaires» mis l’accent
sur «les objectifs finals de l’élimination complète des armes nucléaires et
la conclusion d’un traité sur le désarmement général et complet». Cette
formule traduit le sentiment unanime de la communauté mondiale et
la volonté clairement exprimée de l’ensemble des nations de faire tout ce
qui est en leur pouvoir pour parvenir à l'élimination complète de ces
armes.

Le traité sur la non-prolifération, loin de légitimer la possession des
armes nucléaires, visait à en assurer la liquidation et, en dernière analyse,
l'élimination. Son préambule prescrirait clairement la liquidation de tous
les stocks existants et l’élimination des armes en cause des arsenaux natio-

308
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 531

naux. La faculté de continuer à posséder des armes nucléaires, pour autant
qu’elle fût reconnue par le traité, n’était pas absolue mais subordonnée à
la condition que soient poursuivies de bonne foi les négociations sur
des mesures efficaces concernant la cessation au plus tôt de la course aux
armements nucléaires. Cette condition et le traité tout entier traduisaient
Pintention non d’accepter les armes. nucléaires mais de les condamner
et de les rejeter. Cela était vrai lorsque le traité sur la non-prolifération
est entré en vigueur le 5 mars 1970 et l'était encore lorsque s’est tenue en
1995 la conférence chargée d'examiner le traité et la question de sa pro-
rogation!®.

La conférence de 1995 chargée d’examiner le traité sur la non-prolifé-
ration n’a rien révélé de nouveau sur l’universalité et la force des enga-
gements qui existent en la matière; elle a simplement confirmé des posi-
tions qui ont été exprimées dès la première résolution des Nations Unies
en 1945. On peut donc dire que, depuis la naissance des Nations Unies
et jusqu’à ce jour, il existe une volonté unanime d’éliminer les armes nu-
cléaires — volonté qui est la conséquence naturelle de ’horreur que ces
armes et leurs effets destructeurs inspirent à l'humanité tout entière.

2. Rappel des écrasantes majorités favorables
à l'abolition totale

La volonté évoquée ci-dessus, qui ne pourrait s’exprimer plus claire-
ment qu’elle ne le fait dans de nombreuses résolutions et déclarations de
l'Assemblée générale, définit la perspective dans laquelle se situe l’examen
de la question du droit applicable.

Il n’est pas contestable que l’immense majorité des Etats est opposée
aux armes nucléaires et cherche à les faire totalement disparaître.

La toute première résolution de l’Assemblée générale adoptée à la
dix-septième séance plénière, le 24 janvier 1946, a constitué une com-
mission qui était notamment chargée de présenter des propositions dé-
terminées en vue «d'éliminer, des armements nationaux, les armes ato-
miques et toutes autres armes importantes permettant des destructions
massives ».

En 1961, à Belgrade, les chefs d’Etat et de gouvernement des pays non
alignés ont clairement reconnu la nécessité d’élaborer un accord global
interdisant tous les essais nucléaires. Le mouvement des pays non alignés,

168 Au nombre des buts définis par le paragraphe 4 de la décision n° 2 sur les «Principes
et objectifs de la non-prolifération et du désarmement nucléaire» adoptée par cette con-
férence figure le but suivant présenté comme une obligation des Etats parties intrinsèque-
ment liée à la prorogation du traité:

«La volonté des Etats dotés d’armes nucléaires d’aller systématiquement et pro-
gressivement de l’avant afin de réduire les armes nucléaires dans leur ensemble, puis
de les éliminer.» (Par. 4 c).)

En outre, la conférence du désarmement a été invitée à conclure les négociations sur un
traité d’interdiction totale des essais nucléaires au plus tard en 1996 (par. 4 a)).

309
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 532

qui regroupe cent treize pays d’Asie, d'Afrique, d'Amérique latine et
d'Europe comptant sur leurs territoires non seulement la majeure partie
de la population mondiale mais aussi l’essentiel des ressources naturelles
de la planète et de sa biodiversité, a œuvré en faveur de l’élimination des
armes nucléaires et systématiquement appuyé toute une série de résolu-
tions !$? tant au sein de l’Assemblée générale que dans d’autres instances
recherchant le même objectif. Le nombre considérable d'Etats qui prô-
nent le non-recours aux armes nucléaires témoigne éloquemment du sen-
timent unanime de la communauté mondiale à cet égard.

Les Etats qui se sont présentés devant la Cour lui ont fait tenir une liste
de résolutions et de déclarations des Nations Unies où est exprimée la
position de l’écrasante majorité des Etats Membres à l’égard des armes
en question. Plusieurs de ces résolutions qualifient ’emploi des armes nu-
cléaires non seulement de violation du droit international, mais aussi de
crime contre l’humanité.

Des résolutions sur le non-recours aux armes nucléaires et la pré-
vention de la guerre nucléaire ont notamment été adoptées en 1978 par
103 voix contre 18, avec 18 abstentions, en 1979 par 112 voix contre 16,
avec 14 abstentions, en 1980 par 113 voix contre 19, avec 14 abstentions
et en 1981 par 121 voix contre 19, avec 6 abstentions. On peut vraiment
qualifier ces majorités d’écrasantes (voir l’appendice IV aux observations
écrites de la Malaisie).

Les résolutions qui présentent l’élimination des armes nucléaires comme
le but à atteindre sont très nombreuses. Un Etat (la Malaisie) en a, dans
ses observations écrites, dénombré quarante-neuf, dont plusieurs ont été
adoptées à des majorités comparables et certaines sans aucune opposi-
tion, avec seulement trois ou quatre abstentions. C’est ainsi que les réso-
lutions de 1986 et de 1987 sur la conclusion d’arrangements internatio-
naux efficaces pour garantir les Etats non dotés d’armes nucléaires contre
l'emploi ou la menace d’armes nucléaires ont été adoptées, la première
par 149 voix contre zéro, avec 4 abstentions, et la deuxième par 151 voix
contre zéro, avec 3 abstentions. Ces résolutions où l’élimination complète
des armes nucléaires est présentée comme le but à atteindre témoignent
d’un sentiment unanime qui voit dans les armes nucléaires un danger
pour les intérêts généraux de la communauté des nations.

Les déclarations de l’Assemblée générale, organe représentatif princi-
pal de la communauté internationale, n’ont peut-être pas, en elles-mêmes,
valeur de norme de droit mais lorsque, comme c’est le cas en l’espèce,
elles sont réitérées si souvent et en termes catégoriques elles confortent
sensiblement la thèse de l’illicéité de la menace d'emploi ou l’emploi des
armes nucléaires au regard du droit international coutumier. Si l’on
prend en outre en compte d’autres manifestations d’hostilité à l'emploi
ou à la menace d’emploi de ces armes, la thèse gagne encore en autorité.
Quant à savoir si certaines des résolutions de l’Assemblée générale ont,

169 Voir ci-dessus la note 99.

310
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 533

en elles-mêmes, valeur de norme de droit, c’est une question qu’il convient
d’examiner avec attention, sans oublier qu’une partie non négligeable de
la doctrine y répond affirmativement!”°.

Bien que ces résolutions aient été principalement parrainées par le
groupe des pays non alignés, la thèse de l’illicéité a également reçu l’appui
de pays extérieurs à ce groupe. Elle a notamment été défendue devant la
Cour par la Suède, Saint-Marin, l’Australie et la Nouvelle-Zélande.
Même au sein des pays qui n’y souscrivent pas, l’opinion est profondé-
ment divisée. Notre attention a par exemple été appelée sur une résolu-
tion du Sénat italien en date du 13 juillet 1995 recommandant au gou-
vernement de se prononcer en faveur d’une condamnation par la Cour de
l'emploi des armes nucléaires.

Il convient de rappeler que sur les cent quatre-vingt-cinq Etats
Membres des Nations Unies, il n’y en a que cing qui disposent d’armes
nucléaires et ont défini des politiques où ces armes jouent un rôle. Du
point de vue de la création de la coutume internationale, la pratique et la
politique de cinq Etats sur cent quatre-vingt-cinq ne semblent pas cons-
tituer une base suffisante pour la naissance d’une coutume, quelle que
puisse être l’influence exercée dans le monde par ces cinq Etats. Comme
la souligné la Malaisie:

«Si les lois de l’humanité et ies exigences de la conscience pu-
blique requièrent l’interdiction de ces armes, les cinq Etats dotés
d’armes nucléaires, si puissants soient- ils, ne peuvent que s’incliner. »
(CR 95/27, p. 56.)

Devant une telle convergence d’opinions au niveau étatique, il est dif-
ficile de nier l’existence d’une opinio juris contre ’emploi ou la menace
d’emploi des armes nucléaires et il est tout à fait impossible de conclure à
lexistence d’une opinio juris en faveur de la licéité de tel comportement.

3. L'opinion publique mondiale

A côté des positions officielles, il faut mentionner une opinion publique
mondiale massivement orientée dans le même sens. Des protestations
énergiques contre les armes nucléaires ont été émises par des sociétés
savantes, des associations de spécialistes et de membres des professions
libérales, des confessions religieuses, des organisations féminines, des par-
tis politiques, des fédérations d’étudiants, des syndicats, des organisations
non gouvernementales et la quasi-totalité des groupements au sein des-
quels s’exprime une opinion collective. Des centaines de groupements de
ce type existent à travers le monde. Je ne citerai que quelques-uns d’entre
eux pour donner une idée de leur diversité: Association internationale
des médecins pour la prévention de la guerre nucléaire IPPNW); Cam-

170 Par exemple Brownlie, Principles of Public International Law, 4° éd., 1990, p. 14,
qui décrit la résolution 1653 (XVT) de 1961 sur les armes nucléaires et thermonucléaires
comme une «résolution normative».

311
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 534

pagne médicale contre les armes nucléaires; Association de savants
opposés aux armes nucléaires; Partisans du désarmement nucléaire; Asso-
ciation internationale des juristes opposés aux armes nucléaires
(ALANA); Association internationale des artistes et interprètes fa-
vorables au désarmement nucléaire; Association des spécialistes des
sciences sociales opposés à la guerre nucléaire; Société des partisans d’un
avenir exempt d’armes nucléaires; Fédération européenne des opposants
aux armes nucléaires; Fondation pour la paix a l’ère nucléaire; Cam-
pagne en faveur du désarmement nucléaire; Campagne de l’enfance pour
le désarmement nucléaire. On trouve de tels groupements dans tous les
pays et dans tous les secteurs d’activité et leurs ramifications s’étendent
au monde entier.

Jai déjà mentionné, au début de la présente opinion, les millions de
signatures qui sont parvenues a la Cour.

4. Interdictions existantes

Une grande partie de la surface de la Terre ainsi que la totalité de
Pespace situé au-dessus de l’écorce terrestre et au-dessous de la surface
des mers et des océans sont désormais soumises à un régime juridique qui
interdit jusqu’à la présence d’armes nucléaires. Parmi les traités qui ont
conduit à ce résultat figurent le traité de 1959 sur l’Antarctique, le traité
de Tlatelolco de 1967 concernant l’Amérique latine et les Caraïbes, le
traité de Rarotonga de 1985 relatif au Pacifique Sud et le traité du Caire
de 1996 concernant l’Afrique. A ces instruments s’ajoutent le traité inter-
disant les armes nucléaires dans l’atmosphère et l’espace extra-atmosphé-
rique et le traité de 1971 interdisant de placer des armes nucléaires et
d’autres armes de destruction massive sur le fond des mers et des océans
ainsi que dans leur sous-sol (voir CR 95/22, p. 50). La majeure partie de
l’espace ot l’activité humaine peut se déployer à la surface de la planète
est donc proclamée zone dénucléarisée — résultat qui n’aurait pu être
atteint s’il n’y avait pas un accord universel sur le danger résultant des
effets incontrôlables de ces armes et sur la nécessité de les éliminer tota-
lement.

5. Interdictions partielles

C’est le méme accord universel qui explique les résultats obtenus en
matiére d’interdictions partielles et de réduction du niveau des arme-
ments nucléaires. Le traité d’interdiction partielle des essais nucléaires de
1963 qui a interdit les essais nucléaires dans l’atmosphère et le traité sur
la non-prolifération nucléaire de 1968 sont particulièrement importants
dans ce domaine. Ces traités interdisent non seulement les essais d’armes
nucléaires dans certaines circonstances, mais contiennent aussi des dis-
positions visant à empêcher la prolifération horizontale des armes nu-
cléaires en imposant certaines obligations juridiques tant aux Etats dotés
d’armes nucléaires qu’aux Etats non dotés d’armes nucléaires. Le traité

312
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 535

général d'interdiction des essais qui est en cours de négociations tend à
éliminer tous les essais. Les accords START (START I et START ID)
visent à procéder à des réductions considérables — portant sur environ
deux mille engins par an — dans les arsenaux nucléaires des Etats-Unis
d'Amérique et de la Fédération de Russie.

6. Quels sont les Etats spécialement concernés ?

Si ce sont les Etats dotés d’armes nucléaires qui sont les plus concernés,
leur position hostile à Villicéité revêt une importance particulière, même
s’ils ne représentent qu’une petite fraction (2,7 % environ) du nombre
total (cent quatre-vingt-cinq) des Etats Membres des Nations Unies.

De fait, les Etats dotés d’armes nucléaires ont prétendu étre les Etats
plus spécialement concernés.

S’agissant des armes nucléaires toutefois, il faut se garder de conclure
hâtivement que ces Etats sont les plus concernés. Sans doute les Etats
dotés d’armes nucléaires possédent-ils les armes mais il faut, pour étre
réaliste, prendre en considération les pays qui seraient touchés par ’emploi
de ces armes. Eux aussi doivent être rangés au nombre des Etats les plus
concernés car, en cas d'emploi des armes nucléaires, leur territoire et leurs
habitants seraient tout aussi exposés au risque de dommages nucléaires
que ceux des pays dotés d’armes nucléaires. Ce point a d’ailleurs été sou-
ligné par l'Egypte dans son exposé (CR 95/23, p. 40).

Pour apprécier la valeur de l’argument suivant lequel les Etats dotés
d’armes nucléaires sont les Etats les plus spécialement concernés, il serait
utile d’examiner la question des essais nucléaires. Supposons qu’une puis-
sance métropolitaine procéde a des essais nucléaires dans une colonie
lointaine, mais en s’entourant de précautions si insuffisantes que des
fuites de matiéres radioactives se produisent. Si les pays victimes de ces
fuites élevaient une protestation fondée sur lillicéité des essais, la puis-
sance métropolitaine serait malvenue à prétendre qu’étant propriétaire de
Parme elle est l’Etat le plus concerné. Les Etats victimes seraient de toute
évidence les Etats les plus touchés. Il en serait de même dans le contexte
d’une guerre puisque les rayonnements émis par une bombe explosant
dans l’atmosphère ne pourraient être contenus dans les limites de l'Etat
visé. Les Etats voisins pourraient très légitimement, et plus légitime-
ment que l'Etat propriétaire de la bombe, prétendre être les Etats les plus
concernés.

Et il faudrait aussi compter avec les protestations de l'Etat sur le ter-
ritoire duquel l’explosion aurait eu lieu. Ce point mérite d’être souligné
étant donné que, sur les dizaines de guerres que le monde a connues
depuis 1945, pratiquement aucune ne s’est déroulée sur le sol de l’une
quelconque des puissances dotées d’armes nucléaires. C’est la un fait à
garder en mémoire lorsqu’on cherche à déterminer quels sont les Etats les
plus concernés.

Il serait plus juste de dire qu’aucun groupe de nations —- qu’il soit ou
non doté d’armes nucléaires — ne peut soutenir que ce sont ses intéréts

313
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 536

qui sont le plus spécialement en cause. Toutes les nations du monde sont
spécialement concernées par les armes nucléaires car ce sont des pro-
blémes de survie qui sont en jeu et la survie est une préoccupation uni-
verselle. ‘

7. Les Etats ont-ils, en devenant parties à des traités régionaux,
reconnu la licéité des armes nucléaires ?

Les Etats-Unis d'Amérique, le Royaume-Uni et la France ont, dans leurs
exposés écrits, soutenu qu’en signant un traité régional comme le traité de
Tlatelolco qui a interdit ’emploi des armes nucléaires en Amérique latine et
dans les Caraibes, les Etats signataires ont implicitement reconnu qu’il n’y
a pas d’interdiction générale de l’emploi des armes nucléaires.

Si les Etats signataires d’un tel traité s’emploient à établir et à conso-
lider un régime de non-prolifération dans leurs régions respectives, ce
n’est pas parce qu’ils ne reconnaissent pas l’illicéité générale des armes
nucléaires, mais parce que les Etats pronucléaires ne l’admettent pas.

La position des Etats de la région ressort très clairement du vote qu’ils
ont émis lors de l’adoption de nombreuses résolutions de l’Assemblée
générale, plusieurs d’entre eux, par exemple le Costa Rica, appuyant des
textes qui qualifient l'emploi des armes nucléaires de crime contre l’huma-
nité, de violation de la Charte des Nations Unies et/ou de violation du
droit international.

Le traité lui-même est très révélateur de l'attitude des Etats parties vis-
à-vis de larme puisqu'il y voit «une atteinte à l'intégrité de l’espèce
humaine» et lui reconnaît le pouvoir «de rendre finalement toute la Terre
inhabitable».

VII. QUELQUES ASPECTS PARTICULIERS

I. Le traité sur la non-prolifération

On a soutenu que le traité sur la non-prolifération admet implicitement
la licéité des armes nucléaires puisque tous les Etats parties acceptent
sans objection que les puissances dotées d’armes nucléaires puissent
posséder de telles armes. Comme on va le voir, cet argument est très
contestable:

i) Ainsi qu’il a déjà été souligné, le traité sur la non-prolifération ne
porte pas sur la question de l’emploi ou de la menace d'emploi des
armes nucléaires. Aucune de ses dispositions ne reconnaît un droit
d'utiliser ces armes ou de menacer d’y avoir recours.

li) Le traité a été conclu dans le contexte de ce qu’on pourrait appeler
une «situation de liquidation». La communauté mondiale devait
compter avec l’existence d’une multiplicité d’armes nucléaires et avec
le risque de prolifération de ces armes. Son objectif immédiat était de
liquider les stocks existants.

314
iii)

Iv)

vi)

MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 537

Comme certains Etats l’ont fait valoir devant la Cour dans leurs
exposés, il est de fait qu’au moment où le traité a été élaboré la com-
munauté mondiale — qu’elle soit ou non favorable à une telle situa-
tion — comptait un petit nombre d’Etats dotés d’armes nucléaires et
un grand nombre d'Etats non dotés d’armes nucléaires. La réalité
était que les Etats dotés d’armes nucléaires n’étaient pas disposés à
renoncer aux armes en question, que la prolifération était sérieuse-
ment à redouter et que tout devait être fait pour l’enrayer sans pour
autant perdre de vue que le but ultime était d’éliminer les armes
nucléaires.

Comme on l’a déjà souligné, s’incliner devant une réalité inéluctable
n’équivaut pas à l’accepter, pas plus qu’accepter une situation
facheuse dont on n’est pas maître n’équivaut à y consentir.

Dans la situation de liquidation évoquée plus haut, rien ne permet de
penser que, dans lintention des rédacteurs du traité, le droit de
posséder larme était censé englober celui de l'utiliser ou de menacer
de l’utiliser. Le droit à la possession de l’arme, à supposer qu’il avait
alors existé, était un droit temporaire et conditionnel destiné à dispa-
raître une fois les stocks complètement éliminés.

Dans son préambule, le traité indique clairement qu’il a pour objec-
tif:

«la cessation de la fabrication d’armes nucléaires, la liquidation de
tous les stocks existants desdites armes, et l’élimination des armes
nucléaires et de leurs vecteurs des arsenaux nationaux...»

Ce préambule qui, il convient de le noter, constitue l’expression de
Popinion unanime de tous les Etats parties, dotés ou non dotés
d’armes nucléaires, décrit l’utilisation à la guerre des armes nucléaires
comme étant de nature à faire subir des dévastations «à l'humanité
entière».

Tout cela indique bien que, loin de reconnaître la licéité des armes
nucléaires, le traité traduisait en fait un effort concerté de la commu-
nauté internationale pour réduire progressivement les stocks exis-
tants et parvenir finalement à leur élimination complète. Une telle
unanimité quant à la nécessité d’éliminer les armes nucléaires et de
conjuguer les efforts à cette fin contredit l’idée d’une reconnaissance,
par la communauté mondiale, de la licéité du maintien de l’arme dans
les arsenaux des puissances dotées d’armes nucléaires.

En admettant même que la possession de l’arme soit légitimée par le
traité, il ne peut s’agir de rien d’autre que de la possession et, par
surcroît, d’une légitimation temporaire. C’est à cela tout au plus, vu
Pobjet et les termes du traité, que les signataires ont consenti — et,
ce, en échange de la promesse que les puissances dotées d’armes
nucléaires ne ménageraient aucun effort pour éliminer ces armes,
dont fous les signataires ont reconnu qu’elles étaient si inacceptables

315
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 538

qu'elles devaient être éliminées. Il n’y a pas eu la reconnaissance d’un
droit mais reconnaissance d’un fait dont la licéité n’a pas été admise
car, si elle l’avait été, on n’aurait pas exigé de toutes les puissances
dotées d’armes nucléaires qu’elles s’emploient de bonne foi par tous
les moyens à éliminer ces armes, dont le caractère inacceptable est le
principe de base qui a inspiré le traité tout entier.

2. Dissuasion

J’ai évoqué brièvement la question de la dissuasion à propos du traité
sur la non-prolifération. Mais il y a lieu de l’aborder sous d’autres aspects
car la dissuasion touche à la menace d’emploi des armes nucléaires —
Pun des points sur lesquels l’avis de la Cour a été sollicité.

1) Qu’entend-on par dissuasion ?

On peut dire, essentiellement, que ’Etat qui recourt à la dissuasion
avertit le reste du monde de son intention d’utiliser l’arme nucléaire
contre n’importe quel Etat dans l’hypothèse où il ferait l’objet d’une
agression. Le concept doit être examiné plus en détail.

ii) La dissuasion — contre quel acte est-elle dirigée ?

Il y a dissuasion, au sens que revêt ce terme dans le contexte des armes
nucléaires, lorsqu’un Etat cherche à en dissuader un autre de commettre
un acte de guerre — non d’adopter un comportement qu'il réprouve "1.

Ce qui est à craindre, dès lors qu’un Etat possède des armes nucléaires
à des fins de dissuasion, c’est que cette distinction soit perdue de vue et
que la puissance que confère l’arme nucléaire soit utilisée pour découra-
ger un autre Etat d’adopter un comportement jugé indésirable. L’argu-
ment vaut naturellement pour tous les types d’armement, mais s’applique
à fortiori aux armes nucléaires. Comme le souligne Polanyi, la dissuasion
a cette caractéristique particulièrement inquiétante qu’on peut, au lieu de
la cantonner à son objectif propre — prévenir le recours à la guerre — en
faire un moyen d'empêcher les comportements auxquels on est opposé 172.

L'idée a été émise, par exemple, que la dissuasion peut servir à protéger
les «intérêts vitaux». En quoi consistent les intérêts vitaux et qui les défi-
nit? Peut-il s’agir d’intérêts strictement commerciaux? Et ces intérêts
commerciaux peuvent-ils se situer dans un Etat voisin ou sur un autre
continent ? |

On évoque également dans ce contexte la défense des «intérêts straté-
giques». Certains exposés se réfèrent aussi à la dissuasion dite «infrastra-
tégique» consistant pour une nation à donner un «coup de semonce»
de faible puissance lorsque ses intérêts vitaux sont menacés (voir par

171 John Polanyi, Lawyers and the Nuclear Debate, op. cit., p. 19.
172 Ibid.

316
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 539

exemple l’exposé de la Malaisie, CR 95/27, p. 53). La présente opinion
n’aborde pas ces formes de dissuasion et ne traite que de la dissuasion uti-
lisée à des fins de légitime défense en riposte à un acte de guerre.

ii) Les degrés de la dissuasion

La dissuasion peut se situer à divers niveaux allant de la dissuasion
maximale à une stratégie de dissuasion minimale ou quasi minimale !”.
La dissuasion nucléaire minimale a été décrite comme étant:

«une stratégie nucléaire consistant pour une ou plusieurs nations à
maintenir le nombre minimum d’armes nucléaires nécessaire pour
faire subir à l’adversaire des dommages inacceptables dans la phase
postérieure à celle d’une attaque nucléaire» !74.

Le principe de dissuasion repose sur la menace de représailles massives et,
comme l’a dit le professeur Brownlie:

«La mise en œuvre de ce principe conduirait à une disproportion
entre la menace effective et la riposte. Une réaction disproportionnée
ne répond pas à la définition de la légitime défense autorisée par l’Ar-
ticle 51 de la Charte des Nations Unies. »!7>

Pour citer le même auteur «les armes nucléaires dissuasives ont la détes-
table fonction d’infliger des représailles implacables — ce sont des instru-
ments de terreur plutôt que des armes de guerre» 176.

Pour déterminer, comme la question posée invite à le faire, si l’utilisa-
tion des armes nucléaires est licite en toute circonstance, on doit s’inter-
roger sur la dissuasion minimale.

iv) La dissuasion minimale

La dissuasion, même minimale, a ceci d’inquiétant qu’un acte consi-
déré comme défensif par l’une des parties peut fort bien être perçu par
lPautre comme une menace. Telle est l’explication classique de la course
aux armements telle que nous la connaissons et elle vaut pour tous les
types d’armes. Dans le cas des armes nucléaires, c’est une course aux
armements nucléaires qui est déclenchée, suscitant toute une série de pro-
blèmes juridiques. Par conséquent, même à son niveau minimal, la dis-
suasion entraîne une contre-dissuasion et amorce une spirale sans fin
d'essais nucléaires et de tensions, la conclusion étant que les objections
juridiques à la dissuasion s’appliquent aussi à la dissuasion minimale.

173 R. C. Karp (dir. publ.), Security Without Nuclear Weapons ? Different Perspectives
on Non-Nuclear Security, 1992, p. 251.

74 Jbid., p. 250. L’auteur cite Hollins, Powers and Sommer, The Conquest of War:
Alternative Strategies for Global Security, 1989, p. 54-55.

175 «Some Legal Aspects of the Use of Nuclear Weapons», op. cit., p. 446-447.

176 Thid., p. 445.

317
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 540

v) Le problème de la crédibilité

La dissuasion n’est efficace que si les autres parties sont convaincues
qu’il existe une réelle intention d’utiliser les armes contre elles au cas où
elles lanceraient une attaque. Une telle intention ne se communique pas
par un simple bluff car il est difficile de faire admettre la réalité d’inten-
tions qui ne le sont pas. La dissuasion requiert donc une authentique
intention! 77; d'utiliser les armes considérées. Elle n’atteint son but que si
elle quitte le monde des faux-semblants pour entrer dans le domaine de la
menace militaire sérieuse.

La dissuasion soulève donc la question de savoir non seulement si la
menace d’emploi des armes en question est licite mais aussi celle de sa-
voir si leur emploi est licite. Comme elle a pour prémisse la destruction
assurée de l’ennemi, elle va au-delà de ce qui est requis pour atteindre
les objectifs de la guerre. Au surplus, on ne peut guère s’attendre qu’il
y ait place, dans le cadre d’une riposte quasi instantanée à une attaque
armée, pour des choix subtils privilégiant les missiles nucléaires straté-
giques appropriés et les armes «propres» qui causent un minimum de
dommages.

vi) La différence entre dissuasion et possession

La dissuasion va plus loin que la possession. Elle ne se réduit pas au
simple stockage d’armes dans un arsenal. Elle signifie que les armes sont
prêtes à être effectivement utilisées, qu’elles sont assemblées en vue d’un
emploi immédiat, que les systèmes de commandement et de contrôle sont
programmés en conséquence, que les armes sont fixées sur les vecteurs,
que le personnel est prêt nuit et jour à entrer en action quasi instantané-
ment. Il y a manifestement une très grande différence entre des armes
stockées dans un entrepôt et des armes prêtes à servir. La simple posses-
sion et la dissuasion se différencient donc nettement l’une de l’autre.

vii) Le problème juridique de l'intention

Pour les raisons déjà esquissées, le recours à la dissuasion ne consiste
pas à stocker des armes pour susciter la terreur mais à stocker des armes
avec l’intention de les utiliser. Si cette intention existe, elle emporte toutes
les conséquences que le droit, tant interne qu’international, attache à
l'intention. Il y a intention de causer des dommages ou des ravages cor-
rélatifs. L’intention de causer les dommages ou des dévastations qui lais-
sent l’ennemi totalement anéanti ou le raye purement et simplement de la

177 Pour une analyse plus approfondie de la notion d’intention dans ce contexte, voir
Just War, Nonviolence and Nuclear Deterrence, D. L. Cady et R. Werner (dir. publ.),
1991, p. 193-205.

318
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 541

carte va manifestement au-delà des buts de la guerre! À. C’est elle qui
fournit l’élément psychologique implicite dans la notion de menace.

Toutefois, une intention secrète de commettre un acte dommageable
ou criminel n’emporte pas de conséquences juridiques tant qu’elle ne se
traduit pas par des actes. Une intention n’est donc pas illicite si elle reste
inavouée mais, dès lors qu’elle est exprimée soit ouvertement soit indirec-
tement, elle devient une infraction pénale qui consiste dans la menace de
commettre tel ou tel acte illicite.

La dissuasion est par définition le contraire d’une intention secrète
d’utiliser les armes nucléaires. Elle suppose nécessairement qu’explici-
tement ou implicitement l’intention effective d'employer les armes nu-
cléaires est communiquée au monde extérieur. Elle n’est donc rien de
moins qu’une menace d'utilisation de ces armes. Si un acte est illicite, la
menace de commettre cet acte l’est aussi, surtout si elle est publiquement
exprimée.

viü) La tentation d'utiliser les armes tenues en réserve à des fins de dis-
suasion

On doit aussi compter, dans le présent contexte, avec la tentation d’uti-
liser les armes tenues en réserve a des fins de dissuasion. L’attention de la
Cour a été appelée sur les nombreux cas ou est apparu un risque d’une
utilisation des armes nucléaires, dont la crise des missiles 4 Cuba offre
probablement l’exemple le plus célèbre. On nous a signalé une étude
basée sur les archives du Pentagone qui mentionne de nombreux cas sur-
venus entre 1946 et 1980 où la possibilité d’utiliser des armes nucléaires a
été envisagée !”.

ix) La dissuasion et l'égalité souveraine

Ce point a déjà été évoqué. Si Pon veut que la légitime défense soit
régie par le principe de l'égalité, il faut que le droit d’user d’une arme
particulière en état de légitime défense appartienne à toutes les nations ou
n’appartienne à aucune. La première option n’est pas concevable et la
deuxième est donc la seule possible.

Le parallèle, fait plus haut, avec les armes chimiques et bactériolo-
giques permet de mesurer combien toute autre solution serait anormale

178 Pour les connotations philosophiques de la dissuasion, envisagée du point de vue du
droit naturel, voir Cady et Werner, op. cit., p. 207-219. Voir aussi John Finnis, Joseph
Boyle et Germain Grisez, Nuclear Deterrence, Morality and Realism, 1987. Parmi les
auteurs qui défendent essentiellement la même thèse, on peut citer Anthony Kenny, The
Logic of Deterrence, 1985, et The Ivory Tower, 1985; Roger Ruston, Nuclear Deterrence
— Right or Wrong? 1981, et «Nuclear Deterrence and the Use of the Just War Doc-
trine», dans Blake et Pole (dir. publ.), Objections to Nuclear Defense, 1984.

179 Michio Kaku et Daniel Axelrod, To Win a Nuclear War, 1987, p. 5; CR 95/27,
p. 48.

319
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 542

étant donné que les règles du droit international doivent s'appliquer
uniformément à l’ensemble de la communauté internationale. Il n’a pas
été expliqué pourquoi les armes nucléaires seraient soumises à un régime
particulier.

x) Incompatibilité de la dissuasion avec les principes énoncés dans la
déclaration de Saint-Pétersbourg

Comme on l’a déjà souligné, la déclaration de Saint-Pétersbourg, qui a
été entérinée par de nombreux autres documents ultérieurs (voir ci-dessus
la section III, paragraphe 3), a indiqué que l’affaiblissement des forces
militaires de l’adversaire est le seul but légitime que les Etats doivent
chercher à atteindre durant une guerre (sur ce point, voir ci-dessus la sec-
tion V, paragraphe 2). La doctrine de la dissuasion a des objectifs qui
vont beaucoup plus loin — destruction des principales zones urbaines
et agglomérations et même «destruction mutuelle assurée». Pendant
la guerre froide, notamment, des missiles étaient, en application de
cette doctrine, constamment en état d’alerte et pointés sur de nom-
breuses grandes villes des puissances adverses. De telles actions sont bien
éloignées des principes solennellement acceptés à Saint-Pétersbourg et
maintes fois confirmés par la communauté internationale.

3. Représailles

La Cour n’a pas dit dans son avis si le principe des représailles est
accepté par le droit international moderne. Je regrette qu’elle n’ait pas
saisi cette occasion pour confirmer que le droit international d’aujourd’ hui
n’admet les représailles ni en temps de paix ni en temps de guerre.

Je tiens, pour ma part, à souligner que la licéité du recours aux repré-
sailles ne me paraît pas être une doctrine admise par le droit international
contemporain.

La notion de représailles fournit-elle la base d’une exception possible à
la règle selon laquelle la riposte à une attaque est, comme toute autre
action militaire, soumise au droit de la guerre?

La déclaration relative aux principes du droit international touchant
les relations amicales et la coopération entre les Etats (résolution 2625
{XXV) de 1970) affirme catégoriquement que: «Les Etats ont le devoir de
s'abstenir d’actes de représailles impliquant l'emploi de la force.»

Le professeur Bowett énonce ce principe avec beaucoup de fermeté,
lorsqu'il déclare:

«Rares sont les arguments concernant le droit international qui
bénéficient d’un appui aussi vigoureux que celui selon lequel, en
vertu de la Charte des Nations Unies, l'emploi de la force à titre de
représailles est illicite. Certes, la Charte ne fait pas mention de
«représailles» ni de «rétorsion», mais cette thèse est généralement
considérée par la doctrine et par le Conseil de sécurité comme un

320
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 543

corollaire logique et nécessaire de l’interdiction du recours à la force
énoncée au paragraphe 4 de l’article 2, de l'obligation de régler les
différends par des moyens pacifiques prévue au paragraphe 3 de
l’article 2 et de la restriction au seul cas de la légitime défense du
droit de recourir à la force. »15#0

Cettte position est inattaquable, mais il faut en outre rappeler que les
armes nucléaires posent des problèmes particuliers en raison de l’ampleur
des destructions qui en sont nécessairement la conséquence. De toute
manière, une doctrine élaborée pour des scénarios de guerre entièrement
différents ne saurait être appliquée aux armes nucléaires sans que certains
de ses aspects ne soient réexaminés.

Le professeur Brownlie évoque cette question dans les termes suivants:

«Il ne serait guère légitime d'étendre une doctrine conçue en fonc-
tion des caractéristiques particulières du théâtre d’opérations de la
guerre traditionnelle à un échange de potentiel militaire qui, dans le
cas des emplois stratégiques et dissuasifs des armes nucléaires, équi-
vaut à tout l'effort de guerre et au but essentiel de la guerre. »!®!

Ces solides objections juridiques à la reconnaissance d’un droit de
représailles acquièrent plus de force encore si l’on tient compte de deux
autres facteurs: le comportement de l'Etat auteur des représailles et celui
de l'Etat contre lequel de telles représailles sont exercées.

L’Etat auteur des représailles doit faire preuve de mesure car il ne peut
légitimement chercher à atteindre un autre objectif que celui qui a été
rappelé plus haut. Si tenté qu’il soit, sous l’effet de la colère ou pour se
venger, de déchaîner toute la puissance nucléaire dont il dispose, il doit
strictement contrôler sa réaction. A cet égard, il convient de rappeler
l’observation d’Oppenheim qui, après avoir passé en revue toute une série
d'exemples historiques, conclut:

«les représailles, au lieu d’être un moyen de faire respecter les règles
du combat, peuvent aisément fournir l’occasion de commettre cyni-
quement des violations systématiques de ces règles qui constituent
l'essence même du droit de la guerre»'#2.

Les exemples historiques que cite Oppenheim se rapportent notam-
ment aux indicibles atrocités, prétendument justifiables sur la base de la
théorie des représailles, qui ont été commises pendant la guerre franco-
allemande, la guerre des Boers, la première et la seconde guerre mon-
diale '*°, Ces exemples révèlent la cruauté, le cynisme et l’outrance dans

180 D. Bowett, «Reprisals Involving Recourse to Armed Force», American Journal of
International Law, 1972, vol. 66, p. 1, cité dans Weston, Falk, D’Amato, /nternational
Law and World Order, 1980, p. 910.

181 «Some Legal Aspects of the Use of Nuclear Weapons», op. cit., p. 445.

182 Op. cit., vol. II, p. 565.

185 Jbid., p. 563-565.

321
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 544

l'emploi de la force que le droit de la guerre a précisément pour but
d'empêcher. Les séquelles du droit de représailles qui pourraient avoir
survécu au développement du droit de la guerre disparaissent avec l’arme
nucléaire en raison de sa nature même, telle qu’elle est décrite dans la pré-
sente opinion.

L'histoire nous enseigne que l'Etat auteur des représailles usera dans la
pratique de son «droit de représailles» — si tant est qu’il existe — en ne
tenant absolument aucun compte de l’objet et des limites de ce droit, qui
ne devrait être exercé que pour assurer le respect du droit de la guerre.

Quant à l'Etat victime des représailles — qui a initialement enfreint le
droit de la guerre — il ne sera que plus tenté de déchaîner toute la puis-
sance de l’arsenal nucléaire dont il dispose pour riposter aux représailles
— à moins bien sûr d’être déjà totalement hors de combat.

Dans ces conditions, inviter la Cour à sanctionner la légitimité du
recours à des représailles nucléaires en cas d’attaque nucléaire reviendrait
à l’inviter à sanctionner un principe qui ouvre la voie à l’arbitraire et à
Poutrance dans l’utilisation des armes nucléaires.

Si tant est que la doctrine des représailles puisse se justifier, ce ne peut
être que comme un moyen de faire respecter le droit de la guerre. Comme
les représailles ne peuvent manifestement pas atteindre ce but dans le cas
des armes nucléaires, le seul motif qui justifierait une telle exception dis-
paraît. Cessante ratione legis, cessat ipsa lex.

4. Conflits internes

La question posée à la Cour concerne l’emploi des armes nucléaires en
toute circonstance. La Cour a précisé qu'elle ne formulait aucune
observation sur ce point. Je suis d’avis que l'emploi de cette arme est
interdit en toutes circonstances.

Les règles d’humanité qui interdisent l’emploi de l’arme en question
dans les guerres à l’extérieur ne commencent pas à s’appliquer une fois les
frontières nationales franchies. Elles s’appliquent aussi sur le plan interne.

L'article 3 commun aux quatre conventions de Genève s’applique a
tous les conflits armés de caractère non international qui ont pour cadre
le territoire d’une partie à la convention. Le protocole additionnel IT de
1977 concernant les conflits internes s’inspire de la clause de Martens et
se réfère aux «principes d'humanité et aux exigences de la conscience
publique».

Le droit international ne fait donc pas de différence, en principe, entre
les populations à l’intérieur et à l’extérieur des frontières.

Au surplus, si des armes nucléaires sont utilisées par un Etat sur son
territoire, leurs effets ne pourront, comme le prouve clairement l’analyse
qui précède, être cantonnés au territoire national. Ils se feront sentir bien
à l'extérieur du territoire d’un Etat, comme en témoigne la catastrophe de
Tchernobyl.

322
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 545
5. La doctrine de la nécessité

La doctrine de la nécessité renferme-t-elle un principe qui pourrait
autoriser l'emploi des armes nucléaires en riposte à un acte de guerre illé-
gitime ?

Le principe de nécessité a quelques partisans dans la doctrine relati-
vement ancienne et notamment dans l’école allemande #1, qui l’a résu-
mée dans l’adage allemand « Kriegsraeson geht vor Kriegsmanier » («les
nécessités de la guerre l’emportent sur la manière de faire la guerre»).
Mais certains auteurs allemands n’y souscrivent pas et, d’une manière
générale, les auteurs anglais, français, italiens et américains ne la soutien-
nent pas !®,

Selon cette doctrine, le droit de la guerre cesse d’avoir force obligatoire
lorsque ce n’est qu’en y contrevenant qu'il est possible de parer à l’extrême
danger résultant de l’acte illégitime initial.

Mais la naissance de ce principe remonte à une époque où il y avait
non pas de droit de la guerre, mais plutôt des usages de la guerre qui
n’avaient pas encore été consacrés dans des règles juridiques acceptées
par la communauté internationale comme ayant force obligatoire.

Les progrès accomplis dans la reconnaissance de la force obligatoire de
ces principes depuis la convention de Genève de 1864 ne permet plus de
soutenir que leur applicabilité dépend du bon vouloir et de l’appréciation
unilatérale des parties. Dès avant la première guerre mondiale, des auteurs
faisant autorité, comme Westlake, ont vigoureusement contesté la doc-
trine de la nécessité '% qui, avec la mise au point, durant la première
guerre mondiale, de nouveaux moyens de destruction à grand rayon d’ac-
tion — en particulier les sous-marins et les aéronefs —, s’est révélée de
plus en plus dangereuse et inapplicable. En raison de l’apparition, pen-
dant la seconde guerre mondiale, des moyens de destruction massive,
cette doctrine est encore plus tombée en désuétude.

Les décisions des tribunaux qui ont eu a connaitre de crimes de guerre
durant cette période témoignent de l’effondrement de cette doctrine — à
supposer qu’elle ait jamais été admise. L’affaire du Peleus '8’, relative à la
guerre sous-marine, jugée par un tribunal militaire britannique; l'affaire
Milch'*8, jugée par le Tribunal militaire des Etats-Unis d'Amérique à
Nuremberg; et l'affaire Krupp %, où le tribunal a examiné la question de
la nécessité économique grave, sont autant d’affaires où la doctrine de la
nécessité a été catégoriquement rejetée par les tribunaux !°°.

184 Voir la liste des auteurs allemands cités par Oppenheim, op. cit., vol. II, p. 231,
note 6.

185 Tbid., p. 232.

186 Westlake, International Law, 2° éd., 1910-1913, p. 126-128; The Collected Papers of
John Westlake on Public International Law, éd. L. Oppenheim, 1914, p. 243.

187 War Crimes Reports, 1946, i, p. 1-16.

188 War Crimes Trials, 1948, 7, p. 44, 65.

189 Jbid., 1949, 10, p. 138.

150 Voir, sur ces affaires, Oppenheim, op. cit., p. 232- 233.

323
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 546

Cette doctrine débouche sur la revanche, la dévastation à outrance et
même, dans le contexte des armes nucléaires, le génocide. Dans la mesure
où elle tend à supplanter les principes du droit de la guerre, elle n’a pas sa
place dans le droit international moderne.

Comme lécrit un auteur américain:

«y a-t-il une nécessité militaire qui oblige à réduire en cendres la
population de villes entières, à dévaster le territoire de pays neutres
proches et lointains et à ravager le milieu naturel pour des généra-
tions ...? ... Dans l’affirmative, nous assistons à la fin des principes
de Nuremberg, au triomphe de la Kriegsraison, au rejet virtuel
de toutes les règles humanitaires des conflits armés ... La notion
même de «proportionnalité» disparaît et nous ne sommes pas loin
d’absoudre le crime de génocide perpétré sous la forme d’une
campagne militaire faite plus pour exterminer l’ennemi que pour
gagner une bataille ou une guerre. » !°1

6. Armes nucléaires à effets limités ou tactiques
ou du champ de bataille

On a déjà évoqué l’argument des tenants de la licéité de l’emploi
des armes nucléaires selon lequel il est possible de minimiser les dangers
inhérents à ces armes en recourant à des armes «de faible puissance»,
«propres», «à effets réduits» ou «tactiques ». Ce point a des conséquences
importantes en ce qui concerne la question juridique soumise à la Cour et
il faut donc étudier en détail l’argument selon lequel les armes à effets
limités priveraient de fondement les objections reposant sur le caractère
destructeur des armes nucléaires.

On examinera ci-après quelques-uns des facteurs à prendre en considé-
ration à cet égard:

i) Rien dans les éléments qui ont été soumis à la Cour ne prouve qu’il
existe une arme nucléaire qui n’émette pas de rayonnements, n’ait
pas d'effets délétères sur l’environnement et ne comporte pas de
conséquences nuisibles à la santé de la génération actuelle et de
celles qui la suivront. S’il existe une arme nucléaire qui ne présente
pas les caractéristiques très particulières évoquées plus haut dans la
présente opinion, on peut se demander pourquoi une arme classique
ne serait pas utilisée pour atteindre les buts recherchés par l’emploi
des armes nucléaires. Nous ne pouvons raisonner que sur la base de
ce que nous savons des armes nucléaires.

191 Burns H. Weston, «Nuclear Weapons versus International Law: A Contextual
Reassessment», McGill Law Journal, 1983, vol. 28, p. 578.

324
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 547

ii) L’utilité pratique des armes nucléaires de faible puissance a été
contestée par les plus hautes autorités du monde militaire! et
scientifique 13.

iii) On a souligné à propos de la légitime défense (voir ci-dessus la sec-
tion IV) combien il est difficile sur le plan politique, ainsi que l’ont
reconnu deux anciens secrétaires d'Etat des Etats-Unis d'Amérique,
Robert McNamara et Henry Kissinger, de maintenir la contre-
attaque dans les limites de ce qu’on a appelé une riposte restreinte
ou minimale. L'idée qu’on pourrait arrêter l’escalade ne paraît pas
réaliste dans le contexte d’une attaque nucléaire.

iv) Même en employant des armes nucléaires «de faible puissance»,
«tactiques» ou «de combat», on franchit le seuil nucléaire. L'Etat
qui serait la cible d’une telle riposte nucléaire ne saurait pas qu'il
est en présence d’une riposte restreinte ou tactique faisant appel à
une arme de faible puissance et on ne peut pas raisonnablement s’at-
tendre que sa contre-riposte soit de même nature, c’est-à-dire qu’il
utilise aussi une arme de faible puissance. La voie serait ainsi
ouverte et le seuil serait franchi pour une guerre nucléaire totale.

L'hypothèse que nous envisageons ici est celle d’une attaque
nucléaire suivie d’une riposte nucléaire restreinte. Comme on l’a
déjà vu:

a) compter sur une «riposte contrôlée» n’est guère réaliste:

b) attendre de la puissance nucléaire auteur de l’attaque initiale
une «contre-riposte contrôlée» à la «riposte contrôlée» est
encore moins réaliste.

Dans ces conditions, l’hypothèse considérée est celle d’une guerre
nucléaire totale, d’où il résulte que l’utilisation d’armes nucléaires
dans le cadre d’une riposte contrôlée est illicite.

L'idée que l’État cible renoncerait volontairement à utiliser tout
son potentiel nucléaire est, comme je l’ai souligné ci-dessus, dans
la présente opinion, à la fois fantaisiste et spéculative. Faire reposer
l'avenir de l'humanité sur une telle spéculation paraît bien hasar-
deux.

v) Comme l’a souligné l’un des Etats qui se sont présentés devant la
Cour:

«Essayer de démontrer que l’emploi d’une seule arme nucléaire
n’est pas nécessairement incompatible avec les principes d’huma-

192 Général Colin Powell, A Soldier’s Way, 1995, p. 324:

«Si minimes que soient ces charges nucléaires, nous franchirions un seuil. Utiliser es
armes nucléaires dans la conjoncture actuelle serait l’une des initiatives militaires les
plus lourdes de conséquences prises depuis Hiroshima ... J'ai commencé à m’interroger
sur l'utilité pratique de ces armes nucléaires de faible puissance. »

193 Voir Bulletin of the Atomic Scientists, mai 1985, p. 37, dont il est fait mention dans
les observations écrites de la Malaisie, p. 20.

325
vi)

vii)

viii)

MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 548

nité relève de la théorie et de l’utopie. Dans la réalité, l'emploi
des armes nucléaires conduirait presque immanquablement au
déclenchement d’une guerre nucléaire.» (Australie, Gareth
Evans, CR 95/22, p. 49-50.)

On pourrait soutenir qu’en présence de préparatifs visant à rendre
une arme nucléaire opérationnelle, une frappe préemptive est néces-
saire à des fins de légitime défense. Mais s’il est fait usage, pour une
telle frappe, d’une arme nucléaire de «faible puissance» comparable
par définition à une arme classique du point de vue de l'effet de
souffle, de l’effet thermique et des rayonnements, pourquoi utiliser une
arme nucléaire quand une arme classique aurait les mêmes effets?
Le risque d’accident doit aussi toujours être pris en compte. Les
armes nucléaires n’ont jamais été essayées dans aucun théâtre d’opé-
rations. La possibilité de limiter leur capacité de destruction n’a pas
été établie et tout repose encore dans ce domaine sur des assurances
théoriques. Etant donné que l'erreur humaine n’est jamais à exclure
dans une activité hautement scientifique — comme l'explosion acci-
dentelle d’une navette spatiale avec tous ses passagers à bord — une
arme prétendument dotée d’un potentiel de destruction «limitée»
peut fort bien ne pas avoir de tels effets à la suite d’une erreur ou
d’un défaut de construction. On peut dire qu’abstraction faite du
problème des dimensions précises de la bombe à utiliser, l'emploi de
n'importe quel type d’armes nucléaires sous la pression de l’urgence
est une démarche qui comporte des risques élevés d’accident '%.
L'étude de PUNIDIR que j'ai mentionnée insiste sur «la très haute
probabilité d’escalade une fois la confrontation amorcée» !°5.

Ce qu’il faut entendre par arme nucléaire tactique «de faible puis-
sance» n’est pas clair et aucune des puissances dotées d’armes nu-
cléaires n’a fourni d’indication précise à la Cour sur ce point. La
Malaisie a en revanche appelé l'attention de la Cour sur une loi des
Etats-Unis qui a interdit «la recherche-développement pouvant con-
duire à la production ... d’une arme nucléaire à effets réduits» (obser-
vations écrites, p. 20), qui est définie comme ayant une puissance infé-
rieure à 5 kilotonnes (les bombes d’Hiroshima et de Nagasaki étaient
dotées d’une puissance de 15 et 12 kilotonnes respectivement) °°. Des
armes de cette puissance peuvent, sauf preuve contraire, être présu-
mées engendrer tous les dangers inhérents aux armes nucléaires, tels
qu'ils ont été décrits plus haut dans la présente opinion.

D’aucuns soutiennent qu’il pourrait être fait usage d’une arme capa-
ble d’être dirigée de manière précise sur une cible bien déterminée.
Mais l'expérience toute récente de la guerre du Golfe a montré que
les armes, si perfectionnées ou «miniaturisées» soient-elles, n’attei-

194 Voir ci-dessus l'étude de PUNIDIR, Risks of Unintentional Nuclear War.

195 Jbid., p. 11.

196 National Defense Authorization Act for Fiscal Year (FY) 1944, Public Law, 103-
160, 30 novembre 1993.

326
xi)

XH)

MENACE OU EMPLOI D’ARMES NUCLEAIRES (OP. DISS. WEERAMANTRY) 549

gnent pas toujours précisément leur cible. Dans Ie cas des armes
nucléaires, pareille erreur de tir aurait des conséquences extréme-
ment graves.

Etant donné qu’une guerre nucléaire, que la plus petite des armes
nucléaires suffirait à déclencher, ferait, selon les estimations de
l'Organisation mondiale de la Santé, entre un million et un milliard
de morts, on ne peut que partager le sentiment exprimé par l'Egypte
lorsque, à propos de ces pertes considérables, elle a déclaré: «même
dans l'hypothèse d’une extrême miniaturisation, pareils chiffres esti-
matifs sont tout à fait intolérables au regard des principes généraux
du droit humanitaire» (CR 95/23, p. 43).

Si on établit une comparaison avec les armes chimiques et bactério-
logiques, nul ne pourrait soutenir que, du fait que ces armes
employées en petite quantité ne causeraient que des dommages com-
parativement réduits, les armes en question sont licites puisqu'il est
possible de les utiliser sans dépasser certaines limites. Si, de la même
manière, les armes nucléaires sont de façon générale illicites, celles
qui sont de «faible puissance» ne peuvent faire exception.

Dès lors que les armes nucléaires sont intrinsèquement illicites, il

ne suffit pas de les utiliser en petites quantités ou d'employer des
catégories d’armes de faible puissance pour les rendre licites. De
même, on ne peut raisonnablement soutenir qu’un Etat attaqué au
moyen d’armes chimiques ou bactériologiques serait en droit de
riposter avec un nombre limité d’armes de même nature. S’il n’est
pas permis d'utiliser ces diverses catégories d’armes même en état de
légitime défense, c’est essentiellement parce que leurs effets dépas-
sent les nécessités de la guerre — une caractéristique qui leur est
commune à toutes.
Même si — et aucun des Etats qui se sont présentés devant la Cour
n’a avancé un tel argument — il existait une bombe nucléaire ne
comportant absolument aucun risque de propagation des rayonne-
ments et ne relevant pas de la catégorie des armes de destruction
massive, il serait tout à fait impossible à la Cour d'identifier les
armes nucléaires licites et les armes nucléaires illicites car il lui fau-
drait à cette fin procéder à des analyses techniques qui n’entreraient
pas dans sa compétence. La Cour doit donc se prononcer sur la
licéité en général.

En déclarant, avec l’autorité qui s’attache à ses conclusions, que
toutes les armes nucléaires ne sont pas illicites (c’est-à-dire que cer-
taines ne sont pas illicites), la Cour donnerait à quiconque se pro-
pose d’employer ou de menacer d'employer des armes nucléaires la
possibilité de soutenir que l’arme particulière utilisée ou envisagée
est visée par la déclaration en question. Aucune vérification ne
serait possible. On a ainsi ouvert la voie à la possibilité pour les
Etats d'employer n’importe quelle arme nucléaire à leur gré.

Si détaillées que puissent être les conclusions de la Cour, on ne
peut pas raisonnablement s'attendre qu’une puissance désireuse

327
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 550

d'utiliser des armes nucléaires veille à en choisir celles qui répondent
aux critères définis dans ces conclusions.

VIII. QUELQUES ARGUMENTS AVANCES POUR SOUTENIR
QUE LA COUR NE DEVRAIT PAS DONNER L’AVIS CONSULTATIF SOLLICITE

1. Un tel avis consultatif serait dépourvu d'effets pratiques

On a fait valoir que, quel que puisse être l’état du droit, la question de
l'emploi des armes nucléaires est une question politique qui met en jeu
des considérations politiques et qui relève d’une décision politique. C’est
peut-être le cas, mais il faut se rappeler que, si politique que puisse être
une question, un effort de clarification du droit, loin d’être inutile, vain
ou stérile, présente toujours des avantages.

Il est important que la Cour dise le droit tel qu’il est. Une décision
fondée sur une analyse correcte du droit inspirera le respect en vertu de
son autorité intrinsèque. Elle contribuera à l'instauration d’un climat
favorable au respect du droit. Elle renforcera l'autorité de la Cour en la
faisant apparaître comme une institution qui s’acquitte de sa mission de
clarification et de développement du droit, indépendamment de toute
considération politique.

La décision de la Cour sur Villicéité du système d’apartheid n'avait
guère de chances d’être appliquée par le gouvernement mis en cause, mais
elle a contribué à créer un courant d’opinion qui a démantelé ce système.
Sila Cour s'était laissée arrêter par l’inutilité de ses décisions, l'apartheid
aurait peut-être pris fin beaucoup plus tard ou même survécu. La clarifi-
cation du droit est une fin en soi et pas seulement un moyen au service
d’une fin. Lorsque le droit est clair, il a plus de chances d’être respecté
que s’il est enveloppé d’obscurité.

On a fait valoir que, dans les domaines relevant de la «haute poli-
tique», l’influence du droit international est minime. Mais, comme l’a
souligné le professeur Brownlie en réponse à cet argument, mieux vaut
«proclamer une interdiction qui risque d’être transgressée en période de
crise que de renoncer à tout effort normatif» 1°’.

Je tiens aussi à rappeler dans ce contexte les observations très perspi-
caces d'Albert Schweitzer, citées au début de la présente opinion, sur
l'utilité d’une sensibilisation accrue de l’opinion publique au problème de
Pillicéité des armes nucléaires.

La Cour doit s'acquitter de son rôle judiciaire, dire le droit et en pré-
ciser le contenu, comme elle a le pouvoir et la responsabilité de le faire,
sans se laisser arrêter par des considérations politiques qui ne sont pas de
son ressort.

197 «Some Legal Aspects of the Use of Nuclear Weapons», op. cit., p. 438 (les italiques
sont de moi).

328
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 551

2. Les armes nucléaires ont préservé la paix mondiale

Certains Etats partisans de la thèse de la licéité ont soutenu que les
armes nucléaires ont servi de maniére décisive la cause de la sécurité
internationale pendant les cinquante derniéres années et ont contribué au
maintien de la paix mondiale.

Même en admettant que cet argument soit exact, il n’a guère de perti-
nence au regard de la question juridique dont la Cour est saisie. La
menace d’emploi d’une arme en violation du droit humanitaire de la
guerre ne cesse pas d’étre une violation de ce droit simplement parce que
la terreur insurmontable que l’arme inspire a l’effet psychologique de
paralyser la partie adverse. La Cour ne peut souscrire à un système de
sécurité reposant sur la terreur. Pour reprendre la saisissante formule
employée par Winston Churchill devant la Chambre des communes en
1955, «la sécurité sera l’enfant vigoureux de la terreur et la survie la sœur
jumelle de Pextermination». Un ordre mondial qui fait de la sécurité la
conséquence de la terreur et voit dans la survie et l’extermination des
choix interdépendants subordonnant la paix et l’avenir de l’homme à la
terreur. Ce n’est pas un ordre mondial que la Cour peut sanctionner. La
Cour doit faire prévaloir non le règne de la force et de la terreur mais
l’état de droit, ainsi que les principes humanitaires du droit de la guerre
qui sont un élément essentiel de l’ordre juridique international que la
Cour a mission de faire respecter.

Un ordre mondial fondé sur la terreur nous ramènerait à l’état de
nature décrit par Hobbes dans le Leviathan où les souverains «adoptent
la posture de gladiateurs, tenant leurs armes à bout de bras et s’affron-
tant du regard ... c’est-à-dire une posture belliqueuse » °£.

Le droit international, arrivant à l’aube d’un nouveau siècle et comp-
tant plus de trois siècles de développement, dont plus d’un siècle de déve-
loppement du droit humanitaire, peut faire mieux que de réaffirmer la
sujétion du droit international à la terreur, ce qui marquerait un retour à
l’état de nature décrit par Hobbes et non la reconnaissance de la pri-
mauté du droit international prônée par Grotius. En présence de deux
visions du monde aussi dissemblables bien qu’émanant de deux auteurs
quasi contemporains, le droit international doit manifestement opter
pour celle de Grotius et la présente affaire a fourni à la Cour l’occasion
d’écrire ce que les historiens de demain appelleront peut-étre une « page
de Grotius» dans Vhistoire du droit international. Je regrette que la Cour
n’ait pas saisi cette occasion. Le silence qu’elle a gardé sur les contradic-
tions entre la dissuasion et le droit international risque en outre de per-
pétuer la «posture belliqueuse», évoquée par Hobbes, qui est implicite
dans la doctrine de la dissuasion.

Si décisives que soient les considérations qui précédent pour réfuter
Vargument selon lequel la dissuasion a eu le mérite de préserver la paix

198 Thomas Hobbes, The Leviathan, éd. James B. Randall, Washington Square Press,
1970, p. 86.

329
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 552

mondiale, il y a plus encore. L’argument est infirmé par l’histoire. Il est
établi que le recours aux armes nucléaires a été envisagé plus d’une fois
au cours des cinquante dernières années. Parmi les exemples les plus
connus figure la crise des missiles de Cuba (1962) et la crise de Berlin
(1961). À ces deux exemples on pourrait en ajouter beaucoup d’autres,
puisés dans des études bien documentées sur le sujet !”. Le monde a, en
chacune de ces occasions, frisé la catastrophe nucléaire et, pour ainsi dire,
retenu son souffle. Tout aurait pu arriver lors de ces confrontations où
ceux qui contrôlent le bouton nucléaire se sont souvent trouvés engagés
dans une guerre des nerfs et l’humanité a eu la chance d’échapper à des
échanges nucléaires. C’est de surcroît une erreur de dire que l’arme
nucléaire a sauvé le monde de la guerre puisqu'on dénombre, depuis
1945, plus d’une centaine de guerres qui ont fait vingt millions de morts*™,
Certaines études démontrent que, depuis la fin de la seconde guerre mon-
diale, il n’y a pas eu une seule année, sauf peut-être 1968, qui n’ait été
marquée par des conflits armés en divers points du globe! et des en-
quêtes plus détaillées révèlent que sur les deux mille trois cent quarante
semaines qui se sont écoulées entre 1945 et 1990, il n’y en a eu que trois
où le monde a vraiment été exempt de tout conflit 202.

Sans doute n’y a-t-il pas eu de conflagration mondiale, mais l’arme
nucléaire n’a pas marqué la fin d’un monde déchiré par la guerre et semé
de foyers de tension susceptibles de conduire, en cas d’intensification
du confit et si les moyens sont disponibles, à l’emploi des armes nu-
cléaires. Ainsi seraient infligées à l'humanité «les indicibles souffrances»
que la Charte des Nations Unies avait pour but principal de lui épar-
gner. ;

IX. CONCLUSION
1. La tâche de la Cour

On a rappelé (à la section VI, paragraphe 3, de la présente opinion)
que le mouvement antinucléaire a mobilisé les efforts de groupements très
divers — associations d’écologistes, de médecins, de juristes, de savants,
d’artistes-interprétes, de parlementaires ou de pacifistes, organisations
féminines, fédérations d’étudiants — trop nombreux pour qu’on puisse
les mentionner. [1 sont présents dans tous les pays et dans toutes les
régions.

19 Par exemple, The Nuclear Predicament: A Sourcebook, D. U. Gregory (dir. publ.),
1982.

200 Ruth Sivard, dans World Military and Social Expenditures, World Priorities, 1993,
p. 20, dénombre cent quarante-neuf guerres et vingt-trois millions de morts.

201 Voir Charles Allen, The Savage Wars of Peace: Soldiers’ Voices 1945-1989, 1989.

202 Aivin et Heidi Toffler, War and Anti-War: Survival at the Dawn of the 21st Cen-
tury, 1993, p. 14.

330
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 553

D’autres milieux ont adopté une opinion contraire pour des raisons
diverses.

Comme aucune voix autorisée ne s’est jusqu’a présent prononcée sur
l’état du droit dans ce domaine, la Cour a été invitée à donner un avis
consultatif. Cette invitation lui a été adressée par l’institution la plus
représentative du monde, motivée par la conviction que l’instance judi-
ciaire suprême de la planète pouvait, en se prononçant sur cette question
capitale, être d’un grand secours à l’humanité.

La demande qui a été soumise à la Cour lui a donné l’occasion
d’apporter une contribution exceptionnelle au sujet d’une question excep-
tionnelle. L’avis donné par la Cour a permis de définir sur le plan judi-
ciaire certains principes importants applicables à la question pour la pre-
mière fois. Pourtant, la Cour n’est pas, selon moi, allée aussi loin qu’elle
Paurait dû.

Dans la présente opinion dissidente, j’ai exposé mes conclusions tou-
chant l’état du droit. Bien que conscient de l’ampleur des problèmes en
jeu, je m’en suis tenu au droit tel qu'il est — aux nombreux prin-
cipes dégagés par le droit international coutumier et, plus spécialement,
au droit humanitaire qui couvre les diverses formes de dommages causés
par les armes nucléaires. Comme je l’ai dit au début, je considère, après
avoir mûrement réfléchi, que l’emploi et la menace d’emploi des armes
nucléaires sont incompatibles avec le droit international et avec les
fondements sur lesquels il repose. J’ai voulu dans la présente opinion ex-
poser mes raisons de manière assez détaillée et préciser pourquoi l’uti-
lisation ou la menace d'utilisation des armes nucléaires sont totalement
interdites — sans réserve et en toutes circonstances — par le droit exis-
tant.

Il m'est réconfortant de voir que ces conclusions juridiques s’accordent
avec ce que je crois être les exigences de la morale et les intérêts de
Phumanité.

2. Les options qui s'offrent à l'humanité

En conclusion, je voudrais évoquer brièvement le manifeste Russell-
Einstein, publié le 9 juillet 1955. Deux des plus grands intellectuels de ce
siècle, Bertrand Russell et Albert Einstein, l’un et l’autre particulièrement
qualifiés pour parler d’une voix autorisée de la puissance que recèle
l'atome ont, avec quelques-uns des plus éminents savants du monde,
lancé un appel poignant au monde entier au sujet des armes nucléaires.
Cet appel était dicté par la raison, par l’humanité et par le souci du sort
de l’espèce humaine. Raison, humanité et souci du sort de lespèce
humaine font partie intégrante du droit international.

Le droit international comporte une branche qui s’intéresse spéciale-
ment au droit humanitaire de la guerre. C’est dans la perspective de cette
branche du droit que se situe la présente affaire — une perspective dans
laquelle les préoccupations reflétées dans le manifeste Russell-Einstein
prennent un relief particulier.

331
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 554

Voici des extraits de cet appel:

«Nul ne sait dans quel rayon se diffuseraient ces particules radio-
actives létales mais les autorités les plus dignes de foi conviennent
unanimement qu’une guerre faisant intervenir des bombes H pour-
rait mettre fin à la race humaine...

... Nous lançons, en tant qu’étres humains, un appel aux êtres
humains: rappelez-vous votre condition d’être humain et oubliez le
reste. Si vous y parvenez, vous verrez s’ouvrir devant vous la voie
d’un nouvel éden; sinon, vous devrez affronter le risque d’un anéan-
tissement universel.»

Muni de l’arsenal de principes nécessaires, le droit international pour-
rait puissamment contribuer à dissiper ’ombre du champignon nucléaire
et à faire lever l’aube éclatante d’une ère dénucléarisée.

Il n’est pas de question qui soit plus lourde de conséquences pour l’ave-
nir de l'humanité et les contours de cet avenir transparaissent clairement
dans la trame du droit international. Cette question n’avait pas jusqu’à
présent été inscrite au rôle d’un tribunal mternational. Maintenant qu’elle
Pa été, et pour la première fois, il faut y répondre fermement, clairement
et catégoriquement.

(Signé) Christopher Gregory WEERAMANTRY.

332
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. WEERAMANTRY) 555

Appendice
(Le risque encouru par les Etats neutres)

COMPARAISON DES EFFETS DES BOMBES

 

 

 

A — Zone mortelle pour l’onde de choc des bombes géantes (blockbusters)
utilisées pendant la seconde guerre mondiale.

B — Zone mortelle pour l’onde de choc de la bombe d’Hiroshima.
C — Zone mortelle pour l’onde de choc d’une bombe de 1 Mt.

D — Zone rendue mortelle par les retombées radioactives d’une bombe de
1 Mt.

333
